Title 1 - General Provisions

§ 1-101 Designation and citation

1-101.
Designation and citation

The Arizona Revised Statutes adopted and enacted into law by this act, and as hereafter amended and supplemented and printed and published pursuant to section 1-106, shall be known as Arizona Revised Statutes and may be cited as " A.R.S." followed by the number of the title and the number of the section in the title, separated by a dash. Example: This section may be cited: " A.R.S. section 1-101" .



§ 1-102 Repealing clause

1-102.
Repealing clause

All laws and statutes of a general, public and permanent nature now in force and effect are repealed effective twelve o'clock noon on January 9, 1956.



§ 1-103 Effective date

1-103.
Effective date

Each and all of the laws and statutes as herein contained and hereby enacted shall take effect and be in force on and after twelve o'clock noon on January 9, 1956, except where a later effective date is expressly provided in any section of these Revised Statutes, the later effective date shall prevail.



§ 1-104 Effect of repealing clause and construction of act

1-104.
Effect of repealing clause and construction of act

A. The adoption and enactment of these Revised Statutes shall not be construed to repeal or in any way to affect or modify:

1. Any special, local or temporary laws.

2. Any law making an appropriation.

3. Any law affecting any bond issue or by which any bond issue may have been authorized.

4. The running of the statutes of limitations in force at the time this act becomes effective.

5. The continued existence and operation of any department, agency or office heretofore legally established or held.

6. Any bond of any public officer.

7. Any taxes, fees, assessments or other charges incurred or imposed.

8. Any statutes authorizing, ratifying, confirming, approving or accepting any compact or contract with any other state or with the United States or any agency or instrumentality thereof.

B. All laws, rights and obligations set forth in subsection A of this section shall continue and exist in all respects as if these Revised Statutes had not been adopted and enacted.

C. In addition to their general application, the provisions of chapter 2 of this title, so far as applicable, apply to the act enacting these Revised Statutes.



§ 1-105 Effect of repeal on prior offenses and punishments

1-105.
Effect of repeal on prior offenses and punishments

A. No fine, forfeiture or penalty incurred under laws existing prior to the time these Revised Statutes take effect shall be affected by repeal of such existing laws, but the recovery of such fines and forfeitures and the enforcement of such penalties shall be effected as if the law repealed had still remained in effect.

B. When an offense is committed prior to the time these Revised Statutes take effect, the offender shall be punished under the law in effect when the offense was committed.



§ 1-106 Supplements as part of Revised Statutes

1-106.
Supplements as part of Revised Statutes

A. The laws contained in current pocket parts or supplements to these Revised Statutes, printed and published hereafter as may be authorized by law, shall constitute, prima facie, a part of these Revised Statutes, if such laws, as so contained, purport to represent reproductions of laws enacted by the legislature subsequent to the date these Revised Statutes become effective.

B. If such pocket parts or supplements are printed and published on a cumulative basis, then only such laws as are contained in the latest publication thereof shall constitute, prima facie, a part of these Revised Statutes.

C. The authentication of such pocket parts under the facsimile signature of the secretary of state, and a printed reproduction of the great seal of the state of Arizona, shall be sufficient to satisfy the purposes and conditions of this section.



§ 1-201 Adoption of common law; exceptions

1-201.
Adoption of common law; exceptions

The common law only so far as it is consistent with and adapted to the natural and physical conditions of this state and the necessities of the people thereof, and not repugnant to or inconsistent with the Constitution of the United States or the constitution or laws of this state, or established customs of the people of this state, is adopted and shall be the rule of decision in all courts of this state.



§ 1-202 Private and corporate seals or scrolls; effect

1-202.
Private and corporate seals or scrolls; effect

Unless otherwise specifically required by law, no private or corporate seal or scroll is necessary to establish the validity of any contract, bond, conveyance or other instrument of writing, nor shall the addition or omission of any private or corporate seal or scroll in any way affect any such instrument heretofore or hereafter made.



§ 1-211 Rules of construction and definitions

1-211.
Rules of construction and definitions

A. The rules and the definitions set forth in this chapter shall be observed in the construction of the laws of the state unless such construction would be inconsistent with the manifest intent of the legislature.

B. Statutes shall be liberally construed to effect their objects and to promote justice.

C. The rule of the common law that penal statutes shall be strictly construed has no application to these Revised Statutes. Penal statutes shall be construed according to the fair import of their terms, with a view to effect their object and to promote justice.



§ 1-212 Section headings; source notes; reviser's notes; cross references; exception

1-212.
Section headings; source notes; reviser's notes; cross references; exception

Except as provided in section 47-1107, headings to sections, source notes, reviser's notes and cross references are supplied for the purpose of convenient reference and do not constitute part of the law.



§ 1-213 Words and phrases

1-213.
Words and phrases

Words and phrases shall be construed according to the common and approved use of the language. Technical words and phrases and those which have acquired a peculiar and appropriate meaning in the law shall be construed according to such peculiar and appropriate meaning.



§ 1-214 Words of tense, number and gender

1-214.
Words of tense, number and gender

A. Words in the present tense include the future as well as the present.

B. Words in the singular number include the plural, and words in the plural number include the singular.

C. Words of the masculine gender include the feminine and the neuter.

D. Words of the feminine gender include the masculine and the neuter.



§ 1-215 Definitions

1-215.
Definitions

In the statutes and laws of this state, unless the context otherwise requires:

1. " Action" includes any matter or proceeding in a court, civil or criminal.

2. " Adopted rule" means a final rule as defined in section 41-1001.

3. " Adult" means a person who has attained eighteen years of age.

4. " Alternative fuel" means:

(a) Electricity.

(b) Solar energy.

(c) Liquefied petroleum gas, natural gas, hydrogen or a blend of hydrogen with liquefied petroleum or natural gas that complies with any of the following:

(i) Is used in an engine that is certified to meet at a minimum the United States environmental protection agency low emission vehicle standard pursuant to 40 Code of Federal Regulations section 88.104-94 or 88.105-94.

(ii) Is used in an engine that is certified by the engine modifier to meet the addendum to memorandum 1-A of the United States environmental protection agency as printed in the federal register, volume 62, number 207, October 27, 1997, pages 55635 through 55637.

(iii) Is used in an engine that is the subject of a waiver for that specific engine application from the United States environmental protection agency's memorandum 1-A addendum requirements and that waiver is documented to the reasonable satisfaction of the director of the department of environmental quality.

(d) Only for vehicles that use alcohol fuels before August 21, 1998, alcohol fuels that contain not less than eighty-five per cent alcohol by volume.

(e) A combination of at least seventy per cent alternative fuel and no more than thirty per cent petroleum based fuel that operates in an engine that meets the United States environmental protection agency low emission vehicle standard pursuant to 40 Code of Federal Regulations section 88.104-94 or 88.105-94 and that is certified by the engine manufacturer to consume at least seventy per cent alternative fuel during normal vehicle operations.

5. " Bribe" means anything of value or advantage, present or prospective, asked, offered, given, accepted or promised with a corrupt intent to influence, unlawfully, the person to whom it is given in that person's action, vote or opinion, in any public or official capacity.

6. " Child" or " children" as used in reference to age of persons means persons under eighteen years of age.

7. " Clean burning fuel" means:

(a) An emulsion of water-phased hydrocarbon fuel that contains not less than twenty per cent water by volume and that complies with any of the following:

(i) Is used in an engine that is certified to meet at a minimum the United States environmental protection agency low emission vehicle standard pursuant to 40 Code of Federal Regulations section 88.104-94 or 88.105-94.

(ii) Is used in an engine that is certified by the engine modifier to meet the addendum to memorandum 1-A of the United States environmental protection agency as printed in the federal register, volume 62, number 207, October 27, 1997, pages 55635 through 55637.

(iii) Is used in an engine that is the subject of a waiver for that specific engine application from the United States environmental protection agency's memorandum 1-A addendum requirements and that waiver is documented to the reasonable satisfaction of the director of the department of environmental quality.

(b) A diesel fuel substitute that is produced from nonpetroleum renewable resources if the qualifying volume of the nonpetroleum renewable resources meets the standards for California diesel fuel as adopted by the California air resources board pursuant to 13 California Code of Regulations sections 2281 and 2282 in effect on January 1, 2000, the diesel fuel substitute meets the registration requirement for fuels and additives established by the United States environmental protection agency pursuant to section 211 of the clean air act as defined in section 49-401.01 and the use of the diesel fuel substitute complies with the requirements listed in 10 Code of Federal Regulations part 490, as printed in the federal register, volume 64, number 96, May 19, 1999.

(c) A diesel fuel that complies with all of the following:

(i) Contains a maximum of fifteen parts per million by weight of sulfur.

(ii) Meets ASTM D975.

(iii) Meets the registration requirements for fuels and additives established by the United States environmental protection agency pursuant to section 211 of the clean air act as defined in section 49-401.01.

(iv) Is used in an engine that is equipped or has been retrofitted with a device that has been certified by the California air resources board diesel emission control strategy verification procedure, the United States environmental protection agency voluntary diesel retrofit program or the United States environmental protection agency verification protocol for retrofit catalyst, particulate filter and engine modification control technologies for highway and nonroad use diesel engines.

(d) A blend of unleaded gasoline that contains at minimum eighty-five per cent ethanol by volume or eighty-five per cent methanol by volume.

(e) Neat methanol.

(f) Neat ethanol.

8. " Corruptly" means a wrongful design to acquire or cause some pecuniary or other advantage to the person guilty of the act or omission referred to, or to some other person.

9. " Daytime" means the period between sunrise and sunset.

10. " Depose" includes every manner of written statement under oath or affirmation.

11. " Federal poverty guidelines" means the poverty guidelines as updated annually in the federal register by the United States department of health and human services.

12. " Grantee" includes every person to whom an estate or interest in real property passes, in or by a deed.

13. " Grantor" includes every person from or by whom an estate or interest in real property passes, in or by a deed.

14. " Includes" or " including" means not limited to and is not a term of exclusion.

15. " Inhabitant" means a resident of a city, town, village, district, county or precinct.

16. " Issue" as used in connection with descent of estates includes all lawful, lineal descendants of the ancestor.

17. " Knowingly" :

(a) Means only a knowledge that the facts exist that bring the act or omission within the provisions of the statute using such word.

(b) Does not require any knowledge of the unlawfulness of the act or omission.

18. " Magistrate" means an officer having power to issue a warrant for the arrest of a person charged with a public offense and includes the chief justice and justices of the supreme court, judges of the superior court, judges of the court of appeals, justices of the peace and judges of a municipal court.

19. " Majority" or " age of majority" as used in reference to age of persons means eighteen years of age or more.

20. " Malice" and " maliciously" mean a wish to vex, annoy or injure another person, or an intent to do a wrongful act, established either by proof or presumption of law.

21. " Minor" means a person under the age of eighteen years.

22. " Minor children" means persons under the age of eighteen years.

23. " Month" means a calendar month unless otherwise expressed.

24. " Neglect" , " negligence" , " negligent" and " negligently" import a want of such attention to the nature or probable consequence of the act or omission as a prudent man ordinarily bestows in acting in his own concerns.

25. " Nighttime" means the period between sunset and sunrise.

26. " Oath" includes an affirmation or declaration.

27. " Peace officers" means sheriffs of counties, constables, marshals, policemen of cities and towns, commissioned personnel of the department of public safety, personnel who are employed by the state department of corrections and the department of juvenile corrections and who have received a certificate from the Arizona peace officer standards and training board, peace officers who are appointed by a multicounty water conservation district and who have received a certificate from the Arizona peace officer standards and training board, police officers who are appointed by community college district governing boards and who have received a certificate from the Arizona peace officer standards and training board, police officers who are appointed by the Arizona board of regents and who have received a certificate from the Arizona peace officer standards and training board, police officers who are appointed by the governing body of a public airport pursuant to section 28-8426 and who have received a certificate from the Arizona peace officer standards and training board, peace officers who are appointed by a private postsecondary institution pursuant to section 15-1897 and who have received a certificate from the Arizona peace officer standards and training board and special agents from the office of the attorney general, or of a county attorney, and who have received a certificate from the Arizona peace officer standards and training board.

28. " Person" includes a corporation, company, partnership, firm, association or society, as well as a natural person. When the word " person" is used to designate the party whose property may be the subject of a criminal or public offense, the term includes the United States, this state, or any territory, state or country, or any political subdivision of this state that may lawfully own any property, or a public or private corporation, or partnership or association. When the word " person" is used to designate the violator or offender of any law, it includes corporation, partnership or any association of persons.

29. " Personal property" includes money, goods, chattels, things in action and evidences of debt.

30. " Population" means the population according to the most recent United States decennial census.

31. " Process" means a citation, writ or summons issued in the course of judicial proceedings.

32. " Property" includes both real and personal property.

33. " Real property" is coextensive with lands, tenements and hereditaments.

34. " Registered mail" includes certified mail.

35. " Seal" as used in reference to a paper issuing from a court or public office to which the seal of such court or office is required to be affixed means an impression of the seal on that paper, an impression of the seal affixed to that paper by a wafer or wax, a stamped seal, a printed seal, a screened seal or a computer generated seal.

36. " Signature" or " subscription" includes a mark, if a person cannot write, with the person's name written near it and witnessed by a person who writes the person's own name as witness.

37. " State" , as applied to the different parts of the United States, includes the District of Columbia, this state and the territories.

38. " Testify" includes every manner of oral statement under oath or affirmation.

39. " United States" includes the District of Columbia and the territories.

40. " Vessel" , as used in reference to shipping, includes ships of all kinds, steamboats, steamships, barges, canal boats and every structure adapted to navigation from place to place for the transportation of persons or property.

41. " Wilfully" means, with respect to conduct or to a circumstance described by a statute defining an offense, that a person is aware or believes that the person's conduct is of that nature or that the circumstance exists.

42. " Will" includes codicils.

43. " Workers' compensation" means workmen's compensation as used in article XVIII, section 8, Constitution of Arizona.

44. " Writ" means an order or precept in writing issued in the name of the state or by a court or judicial officer.

45. " Writing" includes printing.



§ 1-216 Joint authority of public officers; quorum of board or commission

1-216.
Joint authority of public officers; quorum of board or commission

A. Words purporting to give a joint authority to three or more public officers or other persons shall be construed as giving the authority to a majority of the officers or persons unless it is otherwise expressly declared in the law giving the authority.

B. A majority of a board or commission shall constitute a quorum.



§ 1-217 Definitions of certain words when used in pleadings

1-217.
Definitions of certain words when used in pleadings

In pleadings, civil or criminal:

1. " Horse" includes all kinds, ages and sexes of the horse species.

2. " Mule" includes all kinds, ages and sexes of the mule species.

3. " Neat animal" includes all kinds, ages and sexes of the bovine species.



§ 1-218 Filing by mail; date of filing

1-218.
Filing by mail; date of filing

A. Any report, claim, tax return, statement, payment, deposit or other material dealing in any way or manner with taxation, other than petitions or notices of appeal, that is required or authorized to be filed with or made to this state or any agency or political subdivision of this state and that is deposited, properly addressed and postage prepaid, in an official depository of the United States mail shall be deemed filed and received by the addressee on the date shown by the postmark or other official mark of the United States mail stamped thereon, or, if the sender disputes the dates contained on such mark or no such mark appears or is legible, on the mailing date as established by competent evidence introduced by the sender.

B. Any filing that is described in subsection A of this section and that is not received by the addressee shall be deemed filed and received on the date of mailing if the sender establishes the date of mailing as provided in subsection A of this section and files with the addressee a duplicate filing within ten days after written notification of nonreceipt of such filing is given to the sender by the addressee.

C. If any filing described in subsection A of this section is sent by United States certified or registered mail or certificate of mailing, the date of such registration, certification or certificate, as established by a record authenticated by proper officials of the United States mail, shall be deemed the date of filing.

D. If the due date of any filing described in subsection A of this section falls upon a Saturday, Sunday or legal holiday, the filing shall be considered timely if performed on the next business day.

E. Any filing described in subsection A of this section that does not contain a postmark or other official mark of the United States mail stamped thereon shall be considered timely if received within five business days after the due date of the filing.

F. For the purposes of tax administration, references in this section to:

1. " United States mail" are considered to include any designated delivery service provided by a trade or business if the service has been designated by the United States secretary of the treasury pursuant to section 7502(f) of the United States internal revenue code of 1986.

2. " Postmark" are considered to include any date recorded or marked by any designated delivery service and described in section 7502(f)(2)(C) of the internal revenue code.

3. " Registered" and " certified" are considered to include any equivalent service maintained by a designated delivery service.



§ 1-241 Time statutes take effect

1-241.
Time statutes take effect

A. An act or statute which by its terms is to take effect on a specified day shall, unless otherwise provided in the act or statute, take effect at twelve o'clock noon on the day specified.

B. An act or statute, which by its terms is to take effect from and after a specified day, shall take effect at midnight of the day specified.



§ 1-242 Standard time

1-242.
Standard time

A. The standard time in Arizona shall be the solar time of the one hundred fifth meridian west of Greenwich, commonly known as standard mountain time.

B. This section shall not be construed to affect the standard time established by United States law governing the movements of common carriers engaged in interstate commerce or the time for performance of an act by an officer or department of the United States, as established by a statute, lawful order, rule or regulation of the United States or an agency thereof.

C. Notwithstanding any other provision of law to the contrary by the United States government relating to adoption of daylight saving time by all of the states, the state of Arizona elects to reject such time and elects to continue in force the terms of subsection A, relating to standard time in Arizona.

D. The rejection of daylight saving time as provided for in this section may be changed by future legislative action.



§ 1-243 Computation of time

1-243.
Computation of time

A. Except as provided in subsection B, the time in which an act is required to be done shall be computed by excluding the first day and including the last day, unless the last day is a holiday, and then it is also excluded.

B. In cases in which notice of a decision by the state, any agency thereof or any political subdivision must be given to a petitioner and in which the petitioner must file a notice of appeal of such decision within a time certain of less than ten days, such time shall be computed starting with the day after the day during which the notice of decision is received by the petitioner by personal service or registered or certified mail.



§ 1-244 Retroactivity of statutes

1-244.
Retroactivity of statutes

No statute is retroactive unless expressly declared therein.



§ 1-245 Subsequent statute as superseding former law

1-245.
Subsequent statute as superseding former law

When a statute has been enacted and has become a law, no other statute or law is continued in force because it is consistent with the statute enacted, but in all cases provided for by the subsequent statute, the statutes, laws and rules theretofore in force, whether consistent or not with the provisions of the subsequent statute, unless expressly continued in force by it, shall be deemed repealed and abrogated.



§ 1-246 Penalty altered by subsequent law; effect

1-246.
Penalty altered by subsequent law; effect

When the penalty for an offense is prescribed by one law and altered by a subsequent law, the penalty of such second law shall not be inflicted for a breach of the law committed before the second took effect, but the offender shall be punished under the law in force when the offense was committed.



§ 1-247 Repeal of law and substitution of penalty; effect

1-247.
Repeal of law and substitution of penalty; effect

When by the provisions of a repealing statute a new penalty is substituted for an offense punishable under the law repealed, such repealing statute shall not exempt from punishment a person who has offended against the repealed law while it was in force, but in such case the rule prescribed in section 1-246 shall govern.



§ 1-248 Repealing acts; certain laws not affected

1-248.
Repealing acts; certain laws not affected

A repealing act shall not affect:

1. Any law funding the territorial or state debt.

2. Any law authorizing the issuance of, funding of, or payment of principal or interest on, territorial bonds, bonds of the state, bonds of an agency, institution, department or political subdivision of the state, or bonds of a county, city, town or municipal corporation.

3. Any act incorporating or chartering municipal corporations.



§ 1-249 Repealing act; effect on pending action or accrued right

1-249.
Repealing act; effect on pending action or accrued right

No action or proceeding commenced before a repealing act takes effect, and no right accrued is affected by the repealing act, but proceedings therein shall conform to the new act so far as applicable.



§ 1-250 Change of limitation; effect

1-250.
Change of limitation; effect

When a limitation or period of time prescribed in a law for acquiring a right or barring a remedy or for any purpose has begun to run before an act repealing such law takes effect and the same or any other limitation is prescribed in any other act passed at the same session of the legislature, the time which has already run shall be deemed part of the time prescribed as such limitation by any act passed at the same session of the legislature.



§ 1-251 Act abolishing office; effect on tenure

1-251.
Act abolishing office; effect on tenure

A person who at the time an act takes effect holds office under a law repealed by such act continues to hold the office according to the tenure of the law repealed, unless the duties of the office are expressly transferred to some other office.



§ 1-252 Repeal of repealing statute; effect

1-252.
Repeal of repealing statute; effect

The repeal or abrogation of a statute, law or rule does not revive the former statute, law or rule theretofore repealed or abrogated, nor does it affect any right then already existing or accrued at the time of such repeal, nor any action or proceeding theretofore taken, except such as may be provided in the subsequent repealing statute, nor shall it affect any private statute not expressly repealed thereby.



§ 1-253 Effect of penal laws on civil remedies, forfeitures, military laws and contempts

1-253.
Effect of penal laws on civil remedies, forfeitures, military laws and contempts

A. The omission to specify or affirm by law liability to damages, penalty, forfeiture or other remedy imposed by law and allowed to be recovered or enforced in a civil action or proceeding for an act or omission declared punishable by law, does not affect a right to recover or enforce such liability.

B. The omission to specify or affirm by law any ground of forfeiture of a public office, or other trust, or special authority conferred by law, or to impeach, remove, depose or suspend a public officer or other person holding a trust, appointment or other special authority conferred by law, does not affect such forfeiture or power, or any proceeding authorized by law to carry into effect such impeachment, removal, deposition or suspension.

C. Laws defining and punishing criminal offenses do not affect any power conferred by law upon courts martial, or other military authority or officer, to impose or inflict punishment upon offenders against military law, nor any power conferred by law to impose or inflict punishment for a contempt.



§ 1-254 Limitation on duty of statutory implementation; legislative appropriation requirement

1-254.
Limitation on duty of statutory implementation; legislative appropriation requirement

No statute may be construed to impose a duty on an officer, agent or employee of this state to discharge a responsibility or to create any right in a person or group if the discharge or right would require an expenditure of state monies in excess of the expenditure authorized by legislative appropriation made for that specific purpose.



§ 1-255 Adopting statute by reference; subsequent amendments

1-255.
Adopting statute by reference; subsequent amendments

A reference to a statute or portion of a statute applies to all reenactments, revisions or amendments of the statute or portion of the statute.



§ 1-271 Sovereign authority; affordable care act; definition

1-271.
Sovereign authority; affordable care act; definition

A. Pursuant to the sovereign authority of this state and article II, section 3, Constitution of Arizona, this state and all political subdivisions of this state are prohibited from using any personnel or financial resources to enforce, administer or cooperate with the affordable care act by:

1. Funding or implementing a state-based health care exchange or marketplace.

2. Limiting the availability of self-funded health insurance programs or the reinsurance or other products that are traditionally used with self-funded health insurance programs.

3. Funding or aiding in the prosecution of any entity for a violation of the act, except as necessary to maintain the program integrity of the Arizona health care cost containment system.

4. Funding or administering any program or provision of the act except for regulatory activities that:

(a) Are associated with section 20-238 and title 20, chapter 2, article 3.4.

(b) Are administered under sections 36-2901.08 and 36-2901.09.

(c) Involve the Arizona health care cost containment system.

(d) Are associated with initiatives, grants or other funding related to public health treatment, preparedness, education or prevention programs authorized by the affordable care act, provided that the funding does not impose unrelated requirements on this state or its political subdivisions that are outside the scope of the specific program.

B. This state and all political subdivisions of this state may use personnel or financial resources to provide employee health insurance benefits, and such employee health insurance benefits may be in compliance with all provisions of the act.

C. For the purposes of this section, " act" or " affordable care act" means the patient protection and affordable care act (P.L. 111-148) as amended by the health care and education reconciliation act of 2010 (P.L. 111-152) and any rules adopted pursuant to those acts.



§ 1-301 Holidays enumerated

1-301.
Holidays enumerated

A. The following days shall be holidays:

1. Sunday of each week.

2. January 1, " New Year's Day" .

3. Third Monday in January, " Martin Luther King, Jr./Civil Rights Day" .

4. Third Monday in February, " Lincoln/Washington Presidents' Day" .

5. Second Sunday in May, " Mothers' Day" .

6. Last Monday in May, " Memorial Day" .

7. Third Sunday in June, " Fathers' Day" .

8. July 4, " Independence Day" .

9. First Sunday in August, " American Family Day" .

10. First Monday in September, " Labor Day" .

11. September 17, " Constitution Commemoration Day" .

12. Second Monday in October, " Columbus Day" .

13. November 11, " Veterans' Day" .

14. Fourth Thursday in November, " Thanksgiving Day" .

15. December 25, " Christmas Day" .

B. When any of the holidays enumerated in subsection A falls on a Sunday, the following Monday shall be observed as a holiday, with the exception of the holidays enumerated in subsection A, paragraphs 1, 5, 7, 9 and 11.

C. When any of the holidays enumerated in subsection A, paragraphs 2, 8, 13 and 15 falls on a Saturday, the preceding Friday shall be observed as a holiday.

D. When the holiday enumerated in subsection A, paragraph 11 falls on a day other than Sunday, the Sunday preceding September 17 shall be observed as such holiday.



§ 1-302 Closing of offices and courts; transaction of certain judicial business

1-302.
Closing of offices and courts; transaction of certain judicial business

A. Public offices shall not be open, and no court of justice shall be open or any judicial business transacted on a legal holiday, except for the following purposes:

1. To give upon its request, instructions to a jury deliberating on its verdict.

2. To receive a verdict or discharge a jury.

3. For the exercise of the powers of a magistrate in a criminal action or in a proceeding of a criminal nature.

B. Injunctions, attachments, process for claim and delivery and writs of prohibition may be issued and served on any day.



§ 1-303 Last day for performance of act a holiday; effect

1-303.
Last day for performance of act a holiday; effect

When anything of a secular nature, other than a work of necessity or charity, is provided or agreed to be done upon a day named or within a time named, and the day or the last day thereof falls on a holiday, it may be performed on the next ensuing business day with effect as though performed on the appointed day.



§ 1-304 Arbor day; proclamation

1-304.
Arbor day; proclamation

A. The last Friday in April, in each year, shall be known as Arbor Day.

B. The governor shall make proclamation of Arbor Day and recommend that it be observed in planting trees, shrubs and vines, in the promotion of forest orchard growth and culture in the adornment of public and private grounds, places and ways and in other undertakings in harmony with the character of the day.

C. Arbor Day shall not be a legal holiday.



§ 1-305 National day of the cowboy

1-305.
National day of the cowboy

A. The fourth Saturday in July, in each year, shall be observed as the national day of the cowboy.

B. National day of the cowboy is not a legal holiday.



§ 1-306 Korean war veterans' day

1-306.
Korean war veterans' day

A. July 27, in each year, shall be observed as Korean war veterans' day.

B. Korean war veterans' day is not a legal holiday.



§ 1-307 Prisoners of war remembrance day

1-307.
Prisoners of war remembrance day

A. April 9, in each year, shall be observed as prisoners of war remembrance day.

B. The governor shall make proclamation of prisoners of war remembrance day to commemorate the sacrifices of men and women who suffered captivity in foreign lands while in the service of our country. The governor shall recommend that teachers and students of the schools of this state observe this day with appropriate exercises and shall encourage citizens to contemplate the plight of Americans who have been held captive of an enemy nation.

C. Prisoners of war remembrance day is not a legal holiday.



§ 1-308 Dr. Cesar Estrada Chavez day

1-308.
Dr. Cesar Estrada Chavez day

A. March 31, in each year, shall be observed as Dr. Cesar Estrada Chavez day.

B. Dr. Cesar Estrada Chavez day is not a legal holiday.



§ 1-309 Boy Scouts of America day

1-309.
Boy Scouts of America day

A. February 8, in each year, shall be observed as boy scouts of America day.

B. Boy scouts of America day is not a legal holiday.



§ 1-310 Girl Scouts of the United States of America day

1-310.
Girl Scouts of the United States of America day

A. March 12, in each year, shall be observed as girl scouts of the United States of America day.

B. Girl scouts of the United States of America day is not a legal holiday.



§ 1-311 Tuskegee airmen commemoration day

1-311.
Tuskegee airmen commemoration day

A. The fourth Thursday in March, each year, shall be observed as the Tuskegee airmen commemoration day.

B. Tuskegee airmen commemoration day is not a legal holiday.



§ 1-312 Vietnam veterans' day

1-312.
Vietnam veterans' day

A. March 29, in each year, shall be observed as Vietnam veterans' day.

B. Vietnam veterans' day is not a legal holiday.



§ 1-313 Navajo code talkers' day

1-313.
Navajo code talkers' day

A. August 14, in each year, shall be observed as Navajo code talkers' day.

B. Navajo code talkers' day is not a legal holiday.



§ 1-314 Arizona first responders' day of gratitude and remembrance

1-314.
Arizona first responders' day of gratitude and remembrance

A. September 27, in each year, shall be observed as Arizona first responders' day of gratitude and remembrance.

B. Arizona first responders' day of gratitude and remembrance is not a legal holiday.

C. On Arizona first responders' day of gratitude and remembrance, residents of this state are encouraged to demonstrate appreciation and pay tribute to the first responders of this state, both past and present, for their extraordinary dedication to preserving and protecting the public peace and safety.



§ 1-315 Juneteenth day

1-315.
Juneteenth day

A. June 19, in each year, shall be observed as Juneteenth day.

B. Juneteenth day is not a legal holiday.



§ 1-401 Common problem resolution

1-401.
Common problem resolution

State agencies that are involved with issues relating to the border between Arizona and Mexico shall, contingent on reciprocity by agencies of the state of Sonora, cooperate and coordinate with the counterpart agencies in Sonora, Mexico to find mutual solutions to common problems that affect the agencies on both sides of the border.



§ 1-402 Reports on common problem resolution

1-402.
Reports on common problem resolution

The state agencies that are involved in border issues under section 1-401 shall provide, periodically, recommendations to the legislature on how to resolve problems relating to border issues.



§ 1-501 Eligibility for federal public benefits; documentation; violation; classification; citizen suits; court costs and attorney fees; definition

1-501.
Eligibility for federal public benefits; documentation; violation; classification; citizen suits; court costs and attorney fees; definition

A. Notwithstanding any other state law and to the extent permitted by federal law, any natural person who applies for a federal public benefit that is administered by this state or a political subdivision of this state and that requires participants to be citizens of the United States, legal residents of the United States or otherwise lawfully present in the United States shall submit at least one of the following documents to the entity that administers the federal public benefit demonstrating lawful presence in the United States:

1. An Arizona driver license issued after 1996 or an Arizona nonoperating identification license.

2. A birth certificate or delayed birth certificate issued in any state, territory or possession of the United States.

3. A United States certificate of birth abroad.

4. A United States passport.

5. A foreign passport with a United States visa.

6. An I-94 form with a photograph.

7. A United States citizenship and immigration services employment authorization document or refugee travel document.

8. A United States certificate of naturalization.

9. A United States certificate of citizenship.

10. A tribal certificate of Indian blood.

11. A tribal or bureau of Indian affairs affidavit of birth.

B. For the purposes of administering the Arizona health care cost containment system, documentation of citizenship and legal residence shall conform with the requirements of title XIX of the social security act.

C. To the extent permitted by federal law, an agency of this state or political subdivision of this state may allow tribal members, the elderly and persons with disabilities or incapacity of the mind or body to provide documentation as specified in section 6036 of the federal deficit reduction act of 2005 (P.L. 109-171; 120 Stat. 81) and related federal guidance in lieu of the documentation required by this section.

D. Any person who applies for federal public benefits shall sign a sworn affidavit stating that the documents presented pursuant to subsection A of this section are true under penalty of perjury.

E. Failure to report discovered violations of federal immigration law by an employee of an agency of this state or a political subdivision of this state that administers any federal public benefit is a class 2 misdemeanor. If that employee's supervisor knew of the failure to report and failed to direct the employee to make the report, the supervisor is guilty of a class 2 misdemeanor.

F. This section shall be enforced without regard to race, color, religion, sex, age, disability or national origin.

G. Any person who is a resident of this state has standing in any court of record to bring suit against any agent or agency of this state or its political subdivisions to remedy any violation of any provision of this section, including an action for mandamus. Courts shall give preference to actions brought under this section over other civil actions or proceedings pending in the court.

H. The court may award court costs and reasonable attorney fees to any person or any official or agency of this state or a county, city, town or other political subdivision of this state that prevails by an adjudication on the merits in a proceeding brought pursuant to this section.

I. For the purposes of this section, " federal public benefit" has the same meaning prescribed in 8 United States Code section 1611.



§ 1-502 Eligibility for state or local public benefits; documentation; violation; classification; citizen suits; court costs and attorney fees; definition

1-502.
Eligibility for state or local public benefits; documentation; violation; classification; citizen suits; court costs and attorney fees; definition

A. Notwithstanding any other state law and to the extent permitted by federal law, any agency of this state or a political subdivision of this state that administers any state or local public benefit shall require each natural person who applies for the state or local public benefit to submit at least one of the following documents to the entity that administers the state or local public benefit demonstrating lawful presence in the United States:

1. An Arizona driver license issued after 1996 or an Arizona nonoperating identification license.

2. A birth certificate or delayed birth certificate issued in any state, territory or possession of the United States.

3. A United States certificate of birth abroad.

4. A United States passport.

5. A foreign passport with a United States visa.

6. An I-94 form with a photograph.

7. A United States citizenship and immigration services employment authorization document or refugee travel document.

8. A United States certificate of naturalization.

9. A United States certificate of citizenship.

10. A tribal certificate of Indian blood.

11. A tribal or bureau of Indian affairs affidavit of birth.

B. For the purposes of administering the Arizona health care cost containment system, documentation of citizenship and legal residence shall conform with the requirements of title XIX of the social security act.

C. To the extent permitted by federal law, an agency of this state or political subdivision of this state may allow tribal members, the elderly and persons with disabilities or incapacity of the mind or body to provide documentation as specified in section 6036 of the federal deficit reduction act of 2005 (P.L. 109-171; 120 Stat. 81) and related federal guidance in lieu of the documentation required by this section.

D. Any person who applies for state or local public benefits shall sign a sworn affidavit stating that the documents presented pursuant to subsection A of this section are true under penalty of perjury.

E. Failure to report discovered violations of federal immigration law by an employee of an agency of this state or a political subdivision of this state that administers any state or local public benefit is a class 2 misdemeanor. If that employee's supervisor knew of the failure to report and failed to direct the employee to make the report, the supervisor is guilty of a class 2 misdemeanor.

F. This section shall be enforced without regard to race, color, religion, sex, age, disability or national origin.

G. Any person who is a resident of this state has standing in any court of record to bring suit against any agent or agency of this state or its political subdivisions to remedy any violation of any provision of this section, including an action for mandamus. Courts shall give preference to actions brought under this section over other civil actions or proceedings pending in the court.

H. The court may award court costs and reasonable attorney fees to any person or any official or agency of this state or a county, city, town or other political subdivision of this state that prevails by an adjudication on the merits in a proceeding brought pursuant to this section.

I. For the purposes of this section, " state or local public benefit" has the same meaning prescribed in 8 United States Code section 1621, except that it does not include commercial or professional licenses, benefits provided by the public retirement systems and plans of this state or services widely available to the general population as a whole.



§ 1-601 Parents' rights protected

1-601.
Parents' rights protected

A. The liberty of parents to direct the upbringing, education, health care and mental health of their children is a fundamental right.

B. This state, any political subdivision of this state or any other governmental entity shall not infringe on these rights without demonstrating that the compelling governmental interest as applied to the child involved is of the highest order, is narrowly tailored and is not otherwise served by a less restrictive means.



§ 1-602 Parents' bill of rights; definition

1-602.
Parents' bill of rights; definition

A. All parental rights are reserved to a parent of a minor child without obstruction or interference from this state, any political subdivision of this state, any other governmental entity or any other institution, including:

1. The right to direct the education of the minor child.

2. All rights of parents identified in title 15, including the right to access and review all records relating to the minor child.

3. The right to direct the upbringing of the minor child.

4. The right to direct the moral or religious training of the minor child.

5. The right to make health care decisions for the minor child, including rights pursuant to sections 15-873, 36-2271 and 36-2272, unless otherwise prohibited by law.

6. The right to access and review all medical records of the minor child unless otherwise prohibited by law or the parent is the subject of an investigation of a crime committed against the minor child and a law enforcement official requests that the information not be released.

7. The right to consent in writing before a biometric scan of the minor child is made pursuant to section 15-109.

8. The right to consent in writing before any record of the minor child's blood or deoxyribonucleic acid is created, stored or shared, except as required by section 36-694, or before any genetic testing is conducted on the minor child pursuant to section 12-2803 unless authorized pursuant to section 13-610 or a court order.

9. The right to consent in writing before the state or any of its political subdivisions makes a video or voice recording of the minor child, unless the video or voice recording is made during or as a part of a court proceeding, by law enforcement officers during or as part of a law enforcement investigation, during or as part of an interview in a criminal or child safety services investigation or to be used solely for any of the following:

(a) Safety demonstrations, including the maintenance of order and discipline in the common areas of a school or on pupil transportation vehicles.

(b) A purpose related to a legitimate academic or extracurricular activity.

(c) A purpose related to regular classroom instruction.

(d) Security or surveillance of buildings or grounds.

(e) A photo identification card.

10. The right to be notified promptly if an employee of this state, any political subdivision of this state, any other governmental entity or any other institution suspects that a criminal offense has been committed against the minor child by someone other than a parent, unless the incident has first been reported to law enforcement and notification of the parent would impede a law enforcement or child safety services investigation. This paragraph does not create any new obligation for school districts and charter schools to report misconduct between students at school, such as fighting or aggressive play, that is routinely addressed as a student disciplinary matter by the school.

11. The right to obtain information about a child safety services investigation involving the parent pursuant to section 8-807.

B. This section does not authorize or allow a parent to engage in conduct that is unlawful or to abuse or neglect a child in violation of the laws of this state. This section does not prohibit courts, law enforcement officers or employees of a government agency responsible for child welfare from acting in their official capacity within the scope of their authority. This section does not prohibit a court from issuing an order that is otherwise permitted by law.

C. Any attempt to encourage or coerce a minor child to withhold information from the child's parent shall be grounds for discipline of an employee of this state, any political subdivision of this state or any other governmental entity, except for law enforcement personnel.

D. Unless those rights have been legally waived or legally terminated, parents have inalienable rights that are more comprehensive than those listed in this section. This chapter does not prescribe all rights of parents. Unless otherwise required by law, the rights of parents of minor children shall not be limited or denied.

E. For the purposes of this section, " parent" means the natural or adoptive parent or legal guardian of a minor child.



§ 1-701 Diplomas; transcripts; recognition

1-701.
Diplomas; transcripts; recognition

This state, any political subdivision or agency of this state and any other governmental entity shall recognize and treat all diplomas and transcripts associated with schooling options as described in section 15-802 in the same manner. School districts may evaluate the transcripts of transfer students for the assignment of credit pursuant to section 15-701.01.






Title 3 - Agriculture

§ 3-101 Definitions

3-101.
Definitions

In this title, unless the context otherwise requires:

1. " Department" means the Arizona department of agriculture.

2. " Director" means the director of the department.



§ 3-102 Department organization

3-102.
Department organization

A. The Arizona department of agriculture is established consisting of the following divisions:

1. The animal services division, which is responsible for milk, dairy, livestock and aquaculture regulation, the state veterinarian, meat, poultry and egg inspection and performing the administrative functions authorized or contracted pursuant to law for the Arizona beef council.

2. The plant services division, which is responsible for the fruit and vegetable standardization program and entomological services.

3. The environmental services division, which is responsible for regulating seed, feed and agricultural chemicals, including pesticides and fertilizers, and for native plant protection.

4. The weights and measures services division, which is responsible for the inspection, testing and licensing of commercial weighing, measuring and counting devices.

5. The pest management division, which is responsible for regulating pest management and pest management services as defined in section 3-3601.

B. The following are established in addition to and separate from the divisions of the department:

1. A state agricultural laboratory.

2. An office of agriculture safety.

3. An office of inspections.

4. An office of commodity development and promotion.

C. The department shall have a central administrative service office providing:

1. Data processing, accounting and budgeting, records management, publications, property control and personnel services and training.

2. A program to cross-train appropriate personnel to enable them to perform similar functions or comparable work for different administrative units in the department.



§ 3-103 Director; search committee; qualifications; deputy director and associate and assistant directors; legal counsel

3-103.
Director; search committee; qualifications; deputy director and associate and assistant directors; legal counsel

A. The governor shall appoint a director of the department pursuant to section 38-211 to serve at the pleasure of the governor.

B. The qualifications of candidates for appointment as director shall be reviewed by a committee of five persons selected by the governor. Two of the members of the committee must be actively engaged in animal production, two members must be actively engaged in plant production and one member must be actively engaged in agribusiness, as their major sources of income. No two members may be residents of the same county. The committee shall submit the names of the most qualified candidates to the governor for his selection. The governor may request additional names from the committee if he deems it necessary. A new committee shall be appointed for each vacancy in the position of director.

C. The director must have at least a baccalaureate degree from an accredited college or university and five years of management experience in agriculture business or agriculture production plus experience in one or more of the following:

1. Business management.

2. Public administration.

3. Personnel management.

4. Law.

D. The director shall appoint:

1. A deputy director of the department who shall also supervise the central administrative service office.

2. An associate director for each division of the department.

3. An assistant director for each office established under section 3-102, subsection B.

E. The director is eligible for compensation as determined under section 38-611. The director, deputy director and associate and assistant directors are exempt from title 41, chapter 4, articles 5 and 6 relating to state service, and the deputy director and associate and assistant directors serve at the pleasure of the director. If a vacancy occurs in the office of deputy director or an associate or assistant director, the director may appoint any officer or employee of the department, or may serve himself, as acting deputy or associate or assistant director pending appointment of a permanent replacement.

F. The director may employ legal counsel to advise him, represent the department in connection with legal matters before other departments and agencies of this state and represent the department and this state in litigation concerning affairs of the department. Legal counsel is exempt from title 41, chapter 4, articles 5 and 6 relating to state service and serves at the pleasure of the director.



§ 3-104 Advisory council

3-104.
Advisory council

A. The governor shall appoint a department of agriculture advisory council consisting of five members appointed to terms of five years. A member may continue to serve until his successor is appointed and assumes office. A member may not be appointed to more than one full term plus appointment to fill a vacancy for the remainder of the unexpired term.

B. The advisory council consists of the following:

1. Two members actively engaged in animal production as their major sources of income.

2. Two members actively engaged in plant production as their major sources of income.

3. One member actively engaged in agribusiness as his major source of income.

C. The governor may remove a member for cause. In addition, a member vacates his office if he:

1. Ceases to engage in his qualifying occupation.

2. No longer resides in this state.

3. Is absent without excuse from three consecutive regular meetings of the council.

4. Resigns, dies or becomes unable to perform his duties as a council member.

D. Members of the advisory council are not eligible for compensation but are eligible for reimbursement as provided by law for travel and other expenses. The advisory council is a public body for purposes of title 38, chapter 3, article 3.1.

E. The advisory council shall:

1. Select a chairman and vice-chairman from among its members.

2. Hold a regular meeting every calendar quarter and additional meetings at the call of the director, the chairman or a majority of its members.

F. The advisory council shall review agricultural policy in this state as established by law and as administered in all functional areas of the department. The advisory council shall assist the director in formulating administrative rules for the department and formulating the department's proposed budget allocations among the administrative units of the department and shall provide such additional assistance as the director requests. The advisory council shall review, advise and make recommendations to the director on proposed rules before they are adopted by the director and may recommend initiating the rule making process relating to any subject under the department's jurisdiction. In adopting departmental rules and budgets, the director shall include the comments of the advisory council in the official record. In adopting rules the director shall accept the recommendations of the advisory council if the director finds them to be practicable and in the best interests of Arizona agriculture and of the public. The director shall provide a written statement of reasons to the advisory council within fifteen days if the director does not accept the advisory council's recommendations.

G. The advisory council may conduct periodic analyses of departmental policy as reflected by:

1. Decisions of hearing officers and the director on appeals of hearing officers' decisions.

2. The operations of the state agricultural laboratory, the office of agriculture safety and the office of border inspections.



§ 3-105 Division councils

3-105.
Division councils

A. The director may appoint a division council within any division of the department, and shall appoint an animal services division council and a weights and measures services division council, consisting of representatives of the various industries and commodities regulated by those divisions. Any such organization may request representation on the respective division council, but the actual appointments to the division council are at the discretion of the director.

B. Members shall serve two-year terms of office that are staggered among the members. Members of division councils serve without compensation but are eligible for reimbursement for travel and other expenses as provided by law. Each division council shall select a chairman and vice-chairman from among its members. Division councils are public bodies for purposes of title 38, chapter 3, article 3.1. Each division council shall assist and make recommendations to the associate director of the division regarding the administration and implementation of the various programs within the division. The associate director shall make a written response to the division council within fifteen days to each formal recommendation made by the council.



§ 3-106 Advisory committees

3-106.
Advisory committees

A. The director or, by delegation, the associate director of a division may appoint ad hoc advisory committees to consider, assist and make recommendations to the associate director or division council on any issue under the division's jurisdiction. The director or, by delegation, the deputy director may appoint ad hoc advisory committees to consider, assist and make recommendations to the deputy director on any issue relating to the state agricultural laboratory, the office of agricultural safety or the office of inspections.

B. Any agriculture related organization may request the formation of and representation on an advisory committee, and an associate director may request the formation of and nominate advisory committee members to the director, but the actual appointments to the advisory committee are at the discretion and pleasure of the director. Members of advisory committees shall serve without compensation but are eligible for reimbursement for travel and other expenses as provided by law. Advisory committees are public bodies for purposes of title 38, chapter 3, article 3.1.

C. The director shall assign the subjects, conditions, terms of appointments and deadlines for advisory committees to complete their work and may provide for the termination or indefinite continuation of any advisory committee. The associate director, or deputy director, as appropriate, shall make a written response to the advisory committee within fifteen days to each formal recommendation made by the advisory committee.



§ 3-107 Organizational and administrative powers and duties of the director

3-107.
Organizational and administrative powers and duties of the director

A. The director shall:

1. Formulate the program and policies of the department and adopt administrative rules to effect its program and policies.

2. Ensure coordination and cooperation in the department in order to achieve a unified policy of administering and executing its responsibilities.

3. Subject to section 35-149, accept, expend and account for gifts, grants, devises and other contributions of money or property from any public or private source, including the federal government. All contributions shall be included in the annual report under paragraph 6 of this subsection. Monies received under this paragraph shall be deposited, pursuant to sections 35-146 and 35-147, in special funds for the purpose specified, which are exempt from the provisions of section 35-190 relating to lapsing of appropriations.

4. Contract and enter into interagency and intergovernmental agreements pursuant to title 11, chapter 7, article 3 with any private party or public agency.

5. Administer oaths to witnesses and issue and direct the service of subpoenas requiring witnesses to attend and testify at or requiring the production of evidence in hearings, investigations and other proceedings.

6. Not later than September 30 each year, issue a report to the governor and the legislature of the department's activities during the preceding fiscal year. The report may recommend statutory changes to improve the department's ability to achieve the purposes and policies established by law. The director shall provide a copy of the report to the Arizona state library, archives and public records.

7. Establish, equip and maintain a central office in Phoenix and field offices as the director deems necessary.

8. Sign all vouchers to expend money under this title, which shall be paid as other claims against this state out of the appropriations to the department.

9. Coordinate agricultural education efforts to foster an understanding of Arizona agriculture and to promote a more efficient cooperation and understanding among agricultural educators, producers, dealers, buyers, mass media and the consuming public to stimulate the production, consumption and marketing of Arizona agricultural products.

10. Employ staff subject to title 41, chapter 4, article 4 and terminate employment for cause as provided by title 41, chapter 4, article 5.

11. Conduct hearings on appeals by producers regarding the assessed actual costs of the plow up and the penalty of one hundred fifty per cent for unpaid costs pursuant to section 3-204.01. The director may adopt rules to implement this paragraph.

12. Cooperate with the Arizona-Mexico commission in the governor's office and with researchers at universities in this state to collect data and conduct projects in the United States and Mexico on issues that are within the scope of the department's duties and that relate to quality of life, trade and economic development in this state in a manner that will help the Arizona-Mexico commission to assess and enhance the economic competitiveness of this state and of the Arizona-Mexico region.

B. The director may:

1. Authorize in writing any qualified officer or employee in the department to perform any act that the director is authorized or required to do by law.

2. Construct and operate border inspection stations or other necessary facilities in this state and cooperate by joint agreement with an adjoining state in constructing and operating border inspection stations or other facilities within the boundaries of this state or of the adjoining state.

3. Cooperate with agencies of the United States and other states and other agencies of this state and enter into agreements in developing and administering state and federal agricultural programs regarding the use of department officers, inspectors or other resources in this state, in other states or in other countries.

4. Cooperate with the office of tourism in distributing Arizona tourist information.

5. Enter into compliance agreements with any person, state or regulatory agency. For the purposes of this paragraph, " compliance agreement" means any written agreement or permit between a person and the department for the purpose of enforcing the department's requirements.

6. Abate, suppress, control, regulate, seize, quarantine or destroy any agricultural product or foodstuff that is adulterated or contaminated as the result of an accident at a commercial nuclear generating station as defined in section 26-301, paragraph 1. A person owning an agricultural product or foodstuff that has been subject to this paragraph may request a hearing pursuant to title 41, chapter 6, article 10.

7. Engage in joint venture activities with businesses and commodity groups that are specifically designed to further the mission of the department, that comply with the constitution and laws of the United States and that do not compete with private enterprise.

8. Sell, exchange or otherwise dispose of personal property labeled with the " Arizona grown" trademark. Revenues received pursuant to this paragraph shall be credited to the commodity promotion fund established by section 3-109.02.



§ 3-108 Administrative support fund; use; exemption

3-108.
Administrative support fund; use; exemption

A. A department of agriculture administrative support fund is established. All monies collected pursuant to any interagency agreement with the department pursuant to section 3-588, subsection A shall be deposited, pursuant to sections 35-146 and 35-147, in the fund.

B. All monies collected pursuant to any interagency agreement with the department in accordance with section 3-468.03, subsection A and section 3-526.03, subsection A shall be deposited in the administrative support fund or deposited in the citrus, fruit and vegetable trust fund established by section 3-447 pursuant to the terms of the interagency agreement. Deposits in the administrative support fund shall be made pursuant to sections 35-146 and 35-147.

C. Monies in the fund are continuously appropriated and exempt from the provisions of section 35-190 relating to lapsing of appropriations.



§ 3-109 Unlawful influence; classification

3-109.
Unlawful influence; classification

A. An officer, inspector or other employee of this state authorized to perform any of the duties prescribed by this title who knowingly accepts any money, gift or other thing of value from any person, firm or corporation or their officers, agents or employees given with intent to influence his official action is guilty of a class 4 felony.

B. Any person, firm or corporation or any agent or employee of any person, firm or corporation who knowingly gives, pays or offers, directly or indirectly, to any officer, inspector or other employee of this state who is authorized to perform any of the duties prescribed by this title or by the rules adopted under this title any money or other thing of value with intent to influence the officer, inspector or employee in the discharge of any duty provided for by this title is guilty of a class 4 felony.



§ 3-109.01 Agricultural consulting and training program

3-109.01.
Agricultural consulting and training program

A. The director shall develop and implement an agricultural consulting and training program using on-site visits to establishments that are regulated under this title and title 5, chapter 1 to consult with and advise the establishment's owner, operator, lessee or independent contractor. The visits shall be:

1. Conducted only at the request of the owner, operator, lessee or independent contractor for consultation and advice on interpreting, applying or possible alternative methods of complying with statutes, rules, regulations or standards or other matters relating to compliance with either the requirements of this title and rules adopted pursuant to this title or the requirements of section 5-104 or 5-106 and rules adopted pursuant to those sections.

2. Limited to matters stated in the request.

B. After evaluating the request, if the director determines that an alternative means of providing consultation is more appropriate and equally effective, the director may provide the alternative means rather than the requested consultation.

C. The director shall make recommendations regarding solutions to matters within the scope of the consultation.

D. An on-site visit pursuant to this section is not an inspection or investigation for purposes of any provision of this title. No citation, violation or penalty may be issued, proposed or imposed resulting from or based on such a visit unless the visit discloses a violation causing imminent danger.



§ 3-109.02 Office of commodity development and promotion; fees; commodity promotion fund; definition

3-109.02.
Office of commodity development and promotion; fees; commodity promotion fund; definition

A. The office of commodity development and promotion shall provide for programs to stimulate, educate, encourage and foster the production and consumption of Arizona agricultural products domestically and abroad.

B. The office may provide authorized or contracted administrative functions for councils and commissions established by law.

C. The director may collect a fee, which the director shall establish by rule, for the issuance of certificates of free sale. The amount of the fee shall not exceed the actual cost of preparing the certificate of free sale. All monies collected from the fees shall be deposited, pursuant to sections 35-146 and 35-147, in the commodity promotion fund.

D. The commodity promotion fund is established. The fund consists of all monies collected pursuant to any promotional service provided to industry under this section and not supported by general fund appropriation, and monies received pursuant to section 3-107, subsection B, paragraph 8. The director shall administer the fund. On notice from the director, the state treasurer shall invest and divest monies in the fund as provided by section 35-313, and monies earned from investment shall be credited to the fund. Monies in the fund are:

1. Continuously appropriated to the department for the purposes of this section.

2. Exempt from the provisions of section 35-190 relating to lapsing of appropriations.

E. For the purposes of this section, " certificate of free sale" means a document that authenticates a commodity that is generally and freely sold in domestic channels of trade.



§ 3-111 Definitions

3-111.
Definitions

In this chapter, unless the context otherwise requires:

1. " Agricultural operations" means all activities by the owner, lessee, agent, independent contractor and supplier conducted on any facility for the production of crops, livestock, poultry, livestock products or poultry products.

2. " Farmland" means land devoted primarily to the production for commercial purposes of livestock or agricultural commodities.



§ 3-112 Agricultural operations; nuisance liability

3-112.
Agricultural operations; nuisance liability

A. Agricultural operations conducted on farmland that are consistent with good agricultural practices and established prior to surrounding nonagricultural uses are presumed to be reasonable and do not constitute a nuisance unless the agricultural operation has a substantial adverse effect on the public health and safety.

B. Agricultural operations undertaken in conformity with federal, state and local laws and regulations are presumed to be good agricultural practice and not adversely affecting the public health and safety.



§ 3-113 Action for false claims against perishable agricultural food product; limitation; definitions

3-113.
Action for false claims against perishable agricultural food product; limitation; definitions

A. A producer, shipper, or an association that represents producers or shippers, of perishable agricultural food products that suffers damages as a result of malicious public dissemination of false information that the food product is not safe for human consumption may bring an action for damages and for any other appropriate relief, including compensatory and punitive damages, in a court of competent jurisdiction.

B. A person who intentionally disseminates false information to the public that a perishable agricultural food product is not safe for human consumption for the purpose of harming a producer or shipper is liable for damages determined under subsection A.

C. In any action brought under this section the court may award the successful party court costs and reasonable attorney fees.

D. An action under this section shall be commenced within two years after the false information is disseminated.

E. For purposes of this section:

1. " False information" means information that is not based on reliable scientific facts and reliable scientific data and that the disseminator knows or should have known to be false.

2. " Perishable agricultural food product" means any agricultural or aquacultural food product or commodity that is grown or produced in this state and that is sold or distributed in a form that will perish or decay within a reasonable period of time.

3. " Producer" means the person who grows or produces perishable agricultural food products.

4. " Shipper" means a person who ships, transports, sells or markets perishable agricultural food products under the person's registered trademark or label or a person who first markets the perishable agricultural food product on behalf of the producer.



§ 3-114 Liability for unauthorized destruction of field crop product; damages; definition

3-114.
Liability for unauthorized destruction of field crop product; damages; definition

A. A person who knowingly damages, destroys or removes any legal crop or crop product that is grown for commercial purposes or for testing or research purposes in the context of a product development program in conjunction or coordination with a private research facility, a university or a federal, state or local government agency is liable for:

1. Up to twice the market value of the damaged, destroyed or removed crop, measured before the damage or destruction.

2. Up to twice the actual costs of production, research, testing, replacement and crop development directly related to the damaged, destroyed or removed crop.

3. Litigation costs including court costs, attorney fees and expert witness fees.

B. The rights and remedies available under this section are in addition to any other rights and remedies otherwise available in law.

C. For purposes of this section, " in conjunction or coordination" means having a written contract involving testing or a product development program relating to the field crop product.



§ 3-121 Smith-Lever act accepted; authority of board of regents

3-121.
Smith-Lever act accepted; authority of board of regents

A. The assent of the state is given to the provisions and requirements of an act of Congress entitled " An act to provide for cooperative agricultural extension work between the agricultural colleges in the several states, " known as the Smith-Lever act.

B. The board of regents of the universities and state college of Arizona is authorized and empowered to receive the grants of money appropriated under that act, and to organize and conduct agricultural extension work in connection with the college of agriculture of the university of Arizona in accordance with the terms and conditions expressed in the act.



§ 3-122 Expenditure from university appropriation to match federal grant

3-122.
Expenditure from university appropriation to match federal grant

Upon duly itemized and sworn claims, approved by the president of the university of Arizona or his delegated agent, there shall be paid out of the general appropriation for the university of Arizona, as other claims against the state are paid, an amount equal to but not limited to the amount of such additional appropriation as may be apportioned to the state under the provisions of the Smith-Lever act.



§ 3-123 Agricultural extension work

3-123.
Agricultural extension work

Cooperative agricultural extension work shall consist of giving practical demonstrations in agriculture and home economics, and imparting information on those subjects through field demonstrations, publications and otherwise. The work shall be carried on in such manner as is mutually agreed upon by the board of regents of the universities and state college of Arizona and the county agricultural extension board of each county provided for in this article.



§ 3-124 County agricultural extension board; members; appointment; term; qualifications; office space

3-124.
County agricultural extension board; members; appointment; term; qualifications; office space

A. The board of supervisors of each county shall appoint seven persons, who are residents of the county, to a county agricultural extension board, four of whom have as their principal business the production of agricultural commodities, and the other three of whom shall be representative of organizations or persons who utilize the county agricultural extension services.

B. Each member shall be appointed for a term of two years. Members shall serve without compensation.

C. The board of supervisors of each county shall provide reasonable office space for the conduct of extension work in that county.



§ 3-125 Plan of extension work; annual report

3-125.
Plan of extension work; annual report

The director of the agricultural extension service of the university of Arizona shall annually present a plan of extension work in the state for the ensuing year, for the approval of the board of regents. The county agent-in-charge in each county shall annually present to and for the approval of the board of supervisors of the county and the county agricultural extension board a detailed report of extension activities in the county for the preceding fiscal year, including a detailed report of receipts and disbursements, and a plan of extension work in the county for the ensuing year. The financial reports shall be on forms prescribed by the board of regents.



§ 3-126 Annual county agricultural extension budget; tax levy; collection; expenditures

3-126.
Annual county agricultural extension budget; tax levy; collection; expenditures

A. The Arizona board of regents shall have prepared for each county an annual financial budget covering the total cost including the county's share of the cost of the extension work which, if adopted by a majority vote of the respective county agricultural extension board at a regularly called meeting, shall be submitted to the board of supervisors of the county who shall place such amount of such budget as the board of supervisors shall approve on the tax rolls of the county for the ensuing year.

B. The amount placed on the tax rolls shall be raised by direct taxation.

C. The taxes, when collected, shall be transmitted by the county treasurer upon warrant drawn by the board of supervisors to the comptroller of the university of Arizona and shall be expended upon claims drawn by the board of regents.

D. All money raised by taxation by a county shall be expended for the use and benefit of that county.



§ 3-128 Expenditures of university of Arizona funds

3-128.
Expenditures of university of Arizona funds

A. For the purpose of aiding counties in support of the agricultural extension program, the board of regents shall have prepared an annual financial budget covering the university of Arizona's share of the cost of extension work in each county and after approval thereof may expend such amount of the university of Arizona funds.

B. No funds secured through taxation, appropriation or from the university of Arizona, as provided in this article, shall be available for any county until plans for the expenditure of the funds have been made and approved by the board of regents.

C. All money obtained by taxation, appropriation, or from the university of Arizona shall be expended for the use and benefit of the county entitled to receive the fund, and the monies directed to be expended from the university of Arizona funds shall be expended and disbursed upon claims drawn by the board of regents showing upon their face the county for whose account the funds are expended.



§ 3-141 Definitions

3-141.
Definitions

In this article, unless the context otherwise requires:

1. " Agricultural laboratory services" means the following services:

(a) Providing a residue analysis of:

(i) Raw, processed or manufactured agricultural commodities and products.

(ii) Soil.

(iii) Plant or animal tissue.

(iv) Commercial feed as defined in section 3-2601.

(v) Fertilizer as defined in section 3-262.

(vi) Water used for agricultural purposes.

(b) Providing a nutrient analysis of:

(i) Raw, processed or manufactured agricultural commodities and products.

(ii) Soil.

(iii) Plant or animal tissue.

(iv) Commercial feed as defined in section 3-2601, and including whole seeds and any feed mixed or unmixed used in the feeding of animals.

(v) Fertilizer as defined in section 3-262.

(c) Providing a quantitative analysis of ingredients in pesticide formulations.

(d) Providing a germination and purity analysis of planting seed.

(e) Providing the identification of insects, parasites, bacteria and pathogenic organisms in raw, processed or manufactured agricultural products and commodities and in plant or animal tissue.

(f) Providing the services necessary to carry out section 3-1203, subsection A.

(g) Providing any other services compatible with or incidental to those laboratory services provided pursuant to sections 3-142 and 3-143.

2. " Assistant director" means the assistant director for the state agricultural laboratory.



§ 3-142 State agricultural laboratory

3-142.
State agricultural laboratory

There is established a state agricultural laboratory in the department to provide laboratory services to the department and others as provided by law or pursuant to contract.



§ 3-143 Assistant director; powers and duties

3-143.
Assistant director; powers and duties

A. The assistant director for the state agricultural laboratory is responsible for the administration, operation and control of the state agricultural laboratory.

B. The assistant director shall have all the following qualifications:

1. A master's degree in chemistry or its equivalent in practical experience as determined by the director.

2. Experience in agricultural laboratory testing or experience in a control laboratory of an agency that regulates feeds, fertilizers or pesticides.

3. Supervisory experience.

C. The assistant director shall enforce rules established pursuant to section 3-147:

1. For the voluntary certification of laboratories providing agricultural laboratory services to persons of this state.

2. For the mandatory certification of laboratories providing agricultural laboratory services to agencies and departments of this state or its political subdivisions, including those laboratories that are a part of a state agency or department or a political subdivision of this state.

3. Prescribing testing, documentation and quality assurance procedures and requirements.

D. The assistant director may contract with and assist other divisions and offices in the department and other departments and agencies of the state, local and federal governments in the furtherance of the purposes of this article, including contracting to provide laboratory services.



§ 3-144 State agricultural laboratory; maintenance and purpose; fees

3-144.
State agricultural laboratory; maintenance and purpose; fees

A. The state agricultural laboratory is established and maintained to carry out this article and for laboratory examinations, diagnosis, analysis, testing, quantifying and identification necessary to perform the functions and duties prescribed by this article.

B. The state agricultural laboratory may accept samples from any person for regulatory, diagnostic and research purposes.

C. The state agricultural laboratory may collect fees for laboratory services as prescribed by the director.



§ 3-145 Mandatory and voluntary certification; sampling procedures; application; expiration; renewal

3-145.
Mandatory and voluntary certification; sampling procedures; application; expiration; renewal

A. A person who establishes, conducts or maintains a laboratory that provides agricultural laboratory services to agencies or departments of this state or its political subdivisions shall apply for a certificate from the state agricultural laboratory as proof that the laboratory so certified is in compliance with rules adopted by the director for the certification of such laboratories. Any other person providing agricultural laboratory services may apply for such a certificate.

B. A person providing guaranteed laboratory analysis information to distributors of commercial feed and whole seeds for consumption by livestock shall be certified under this section.

C. An individual who collects samples for the state agricultural laboratory or for any certified agricultural laboratory shall follow the sampling procedures established by the director.

D. A certified laboratory shall report test results only to the party who provided the original sample and, on request, to the state agricultural laboratory or as required by section 3-2611.01.

E. A person who desires a certificate pursuant to this section shall file with the state agricultural laboratory an application for a certificate accompanied by the application fee.

F. The application shall be on a form prescribed by the assistant director and furnished by the state agricultural laboratory and shall contain:

1. The name and location of the laboratory.

2. The name of the person owning the laboratory and the name of the person supervising the laboratory.

3. A description of the programs, services and functions provided by the laboratory.

4. Such other information as the assistant director deems necessary to carry out the purposes of this section.

G. The assistant director shall issue a certificate to an applicant if the assistant director is satisfied that the applicant has complied with the rules prescribing standards for certified laboratories.

H. A certificate expires one year after the date of issuance and shall be renewed upon payment of the renewal application fee as prescribed in section 3-146 and continued compliance with this article and the applicable rules.



§ 3-146 Certificate fees

3-146.
Certificate fees

The director may establish by rule and the assistant director shall collect in advance the following nonrefundable fees:

1. For an initial laboratory certificate, not more than nine hundred dollars.

2. For a renewal of a laboratory certificate, not more than nine hundred dollars.

3. For a duplicate of a certificate, two dollars.



§ 3-147 Rules; advisory committee

3-147.
Rules; advisory committee

A. The director shall adopt reasonable rules for certification of laboratories that perform agricultural laboratory testing. Rules shall be prescribed only insofar as they affect the precision and accuracy of laboratory results. The rules shall include:

1. Acceptable methods of sampling, analyzing and testing including the routine examination of certified laboratories for accuracy of analysis.

2. Acceptable standards of sanitary and safety conditions within the laboratory and its surroundings.

3. Equipment essential to the proper operation of a laboratory.

4. The construction and operation of the laboratory, including plumbing, heating, lighting, ventilation, electrical services and similar conditions.

B. If before adopting rules pursuant to this section the director determines that it is necessary or desirable, the director may appoint an advisory committee pursuant to section 3-106.



§ 3-148 Grounds for denial, suspension or revocation of a certificate; review and appeal

3-148.
Grounds for denial, suspension or revocation of a certificate; review and appeal

A. The assistant director may refuse to grant or renew a certificate or may suspend or revoke a certificate if the assistant director has reasonable grounds to believe that the applicant or registrant is not in compliance with adopted rules relating to the certification of laboratories pursuant to this article. The assistant director shall notify an applicant of the reasons for the action.

B. The director shall review the assistant director's action on request of any person adversely affected by the action, and the director s decision is subject to appeal pursuant to title 41, chapter 6, article 10.



§ 3-149 Evidentiary effect of test results certified by the assistant director

3-149.
Evidentiary effect of test results certified by the assistant director

Test results certified by the assistant director are prima facie evidence of the facts stated in the results.



§ 3-161 Definitions

3-161.
Definitions

In this article, unless the context otherwise requires:

1. " Commission" means the historical advisory commission established by section 41-151.20.

2. " Register" means the Arizona register of heritage agriculture.



§ 3-162 Arizona register of heritage agriculture; qualifying criteria; definition

3-162.
Arizona register of heritage agriculture; qualifying criteria; definition

A. The Arizona register of heritage agriculture is established.

B. Any person may apply in writing to the historical advisory commission to nominate agricultural property in this state for listing on the register. If the person nominating the property is not the current owner of the property, the nomination must include the current owner s written assent to the nomination.

C. To qualify for listing on the register, the agricultural property must meet both of the following requirements:

1. The property must comprise at least ten acres of real property that has been owned by the same family and in continuous commercial agricultural production for at least fifty years. Property that has been in active production may qualify regardless of occasional periods of inactivity due to:

(a) Acts of God.

(b) Federal farm conservation programs.

(c) Crop rotation practices.

(d) Generally accepted range management and pasture rotation practices.

(e) Temporarily inadequate water supplies.

2. The property must include at least one house, barn, shed, crib, granary, silo, windmill or fence that is at least twenty-five years old.

D. For purposes of this section, " family" includes individuals or a trust, estate, corporation, partnership, joint venture or similar entity or combination of entities, if the individuals or at least eighty per cent of the beneficiaries, shareholders, partners or joint venturers share a family relationship as parents or ancestors of parents, children or descendants of children, siblings, cousins of the first degree, aunts, uncles, nieces or nephews of the first degree, spouses of any of the listed relatives and listed relatives by the half-blood or by adoption.



§ 3-163 Application

3-163.
Application

A. An applicant must provide documentary evidence that property meets the qualifications prescribed by this article for listing on the register of heritage agriculture. The commission may require additional information as necessary to support the application.

B. The commission shall:

1. Establish an advisory group of persons with experience in agriculture to assist the commission in evaluating applications under this section.

2. Prescribe the procedure for filing and evaluating the applications.

3. Set a nonrefundable application fee which must be paid in full when the application is submitted.

C. The commission may establish categories of recognition based on the age of the agricultural operation.



§ 3-164 Listing property on register

3-164.
Listing property on register

A. The commission shall provide written notification to the owner, and applicant if different from the owner, of its decision on listing the property on the register.

B. If the commission lists the property on the register:

1. The commission shall include, with the notice under subsection A of this section, a certificate signed by the secretary of state, the president of the senate, the speaker of the house of representatives and the chairperson of the commission describing the property and designating it as Arizona heritage agriculture property.

2. The owner of the property may identify the property as Arizona heritage agriculture property using signs, monuments, plaques, letterheads and other identifiers.

C. The designation of property as Arizona heritage agriculture property:

1. Is an honorific recognition only, and does not confer any other right or privilege except as provided by this article.

2. Does not affect the right to use, convey, encumber, alter or exercise any other right of ownership at the owner s discretion, and no person may impair or affect the owner s property rights based on the designation of the property as Arizona heritage agriculture property.

3. Terminates if the property no longer meets the requirements of section 3-162, subsection C. The commission may require the owner to file an annual affidavit that the property continues to qualify under this article.



§ 3-165 Restricted use of designation; violation; classification

3-165.
Restricted use of designation; violation; classification

A. A person may use the designation " Arizona heritage agriculture property" or " heritage agriculture" only with the approval of the commission as provided by this article. A person may not use the designation " Arizona heritage agriculture property" or " heritage agriculture" for any commercial purpose except as provided by this article.

B. A person who knowingly violates this section is guilty of a class 3 misdemeanor.



§ 3-201 Definitions

3-201.
Definitions

In this article, unless the context otherwise requires:

1. " Associate director" means the associate director of the division.

2. " Diseases" includes any fungus, bacterium, virus or other organism of any kind and any unknown cause that is or may be found to be injurious, or likely to be or to become injurious to any domesticated or cultivated plant, or to the product of any such plant.

3. " Division" means the plant services division of the Arizona department of agriculture.

4. " Noxious weed" means any species of plant that is, or is liable to be, detrimental or destructive and difficult to control or eradicate and shall include any species that the director, after investigation and hearing, shall determine to be a noxious weed.

5. " Nursery" means real property or other premises on or in which nursery stock is propagated, grown or cultivated or from which source nursery stock is offered for distribution or sale.

6. " Nursery stock" includes all trees, shrubs, vines, cacti, agaves, succulents, herbaceous plants whether annuals, biennials or perennials, bulbs, corms, rizomes, roots, decorative plant material, flowers, fruit pits or seeds, cuttings, buds, grafts, scions and other plants intended for sale, gift or propagation, either cultivated or collected in the wild, except seeds as regulated by article 2 of this chapter, fruit and vegetables regulated by chapter 3, articles 2 and 4 of this title and cotton plants.

7. " Pests" includes all noxious weeds, insects, diseases, mites, spiders, nematodes and other animal or plant organisms found injurious, or likely to be or to become injurious, to any domesticated, cultivated, native or wild plant, or to the product of any such plant.

8. " Plant" or " crop" includes every kind of vegetation, wild or domesticated, and any part thereof, as well as seed, fruit or other natural product of such vegetation.

9. " Shipment" includes anything that is brought into the state or that is transported within the state and that may be the host or may contain or carry or may be susceptible of containing, carrying or having present on, in or about it any plant pest or plant disease.



§ 3-201.01 Associate director; powers and duties

3-201.01.
Associate director; powers and duties

A. The associate director may, as authorized by the director:

1. Quarantine, treat, eradicate, destroy or reject out of state pests and all plants that are infested or infected with pests or that are the host or carrier or the means of propagating or disseminating a pest.

2. Enforce all rules and orders necessary to carry out the purposes of this article:

(a) To prevent introduction of a pest into the state.

(b) To prevent propagation or dissemination of a pest from one locality to another in this state.

(c) To control, eradicate or suppress a pest or prevent introduction into this state of a pest from out of state.

(d) To fix the terms and conditions on which plants or any other article or thing of any nature whatever likely to be infested or infected with or be the carrier of, or the means of propagating or disseminating, a pest that may be shipped or brought into this state, or moved from one locality or place to another in this state.

(e) To prohibit plants or things likely to be infected with, be the carrier of or be the means of spreading, propagating or disseminating a pest from being shipped or brought into this state or moved from one locality to another in this state.

3. Cooperate with the United States secretary of agriculture and the secretary s representatives in interstate matters pertaining to the objects of this article.

4. Proceed according to law to abate any public nuisance prohibited by this article.

5. Establish fees pursuant to section 3-217 and adopt rules necessary to effect and administer an Arizona nursery certification program, for any person who requests to participate, to certify that a participating nursery meets the criteria established by the associate director or the entry criteria established by another state, commonwealth or country.

6. Require records to determine the origin and quarantine certification status of nursery stock sold, offered for sale or transported by any person into or within this state.

B. The associate director shall:

1. Keep the director informed concerning dangers to the agricultural and horticultural interests of this state from pests.

2. Faithfully enforce and execute all rules and orders of the department pertaining to the division, using all necessary and proper means including court action.

3. Prepare, publish electronically, post and make available at least once each year bulletins containing such information as the associate director deems proper and the current rules and orders of the department.

4. Enter in or on any premises or other place, train, vehicle or other means of transportation in or entering this state that is suspected of containing, harboring or having present one or more pests.

5. Make inspections to determine if a pest is present.

6. Open, without unnecessary injury to property, any box, container or package at any time during business or operating hours, and, after notifying the owner or person in charge, if the owner or person in charge is found in the county, open any car, enclosure or building that the associate director suspects contains, harbors or has present a pest, and examine and inspect the contents as may be necessary to determine if a pest is present.

7. If in performing other duties the associate director determines that plant materials inspected and being delivered or transported or shipped by mail or courier are dead, dying or otherwise inferior in quality, mark the plant or package, or both, advising the recipient and sender that, in the judgment of the associate director, the plant materials were found to be dead, dying or of inferior quality. This paragraph does not authorize the associate director to perform inspections solely for the purposes set forth in this paragraph.



§ 3-202 Infested or infected plants as public nuisances

3-202.
Infested or infected plants as public nuisances

All plants, soil and other things found infested or infected with a crop pest or disease or which are the host or carrier or means of disseminating or propagating a crop pest or disease is declared a public nuisance, and may be abated, suppressed, controlled or regulated as provided in this article and by the rules and orders of the director.



§ 3-203 Quarantine of infected and diseased plants; notice; hearing

3-203.
Quarantine of infected and diseased plants; notice; hearing

A. When a plant or any other thing is found infested or infected by or to contain or harbor a crop pest or disease, the director shall place thereon a written warning or notice, stating:

1. That the plant or thing is held under quarantine by the department.

2. That all persons are forbidden to remove or otherwise disturb the plant or thing pending further action by the department under section 3-204 or 3-205.

B. The director shall, as soon as practical, notify in writing the owner or person in charge of the plant or thing, if he can be found within the county, of his finding the crop pest or disease, stating the name thereof, and giving a sufficient description of the plant or thing by name, location or otherwise in order that it may be readily identified.

C. An owner or person in charge of a plant or thing that is subject to this section may request a hearing pursuant to title 41, chapter 6, article 10, but the request for a hearing shall not stay necessary abatement action under section 3-204 or 3-205.



§ 3-204 Summary abatement of imminently dangerous nuisance; procedure; expense; lien; public sale; reimbursement costs and penalties to state for certain abatements; civil penalty

3-204.
Summary abatement of imminently dangerous nuisance; procedure; expense; lien; public sale; reimbursement costs and penalties to state for certain abatements; civil penalty

A. If, in the opinion of the director, the danger to the agricultural and horticultural industry of the state is imminent if the nuisance caused by a plant or thing is not speedily abated or suppressed, and if the director finds it is practical to summarily abate the nuisance, either by the destruction of the plant or thing or by the treatment thereof so as to destroy or eradicate the crop pest or disease without actually destroying the plant or thing, the director shall in writing direct the owner or person in charge of the nuisance, if the owner or person is found in the county, forthwith and at the owner's or person's expense to abate and suppress the nuisance in the manner provided in the written direction. If the owner or person in charge fails or neglects to comply with the direction for a period of five days after the date on which the direction was delivered to or served on the owner or person, the director shall summarily abate the nuisance in the manner specified in the written direction.

B. If the owner or person in charge or control of the nuisance is a nonresident of the state or cannot, after reasonable diligence by the director, be found within the county where the nuisance exists, the director shall publish the notice and the direction one time in a newspaper published in the county, and shall post a copy at, on or in the immediate vicinity of the nuisance, and after seven days from the first publication and posting, the director shall abate the nuisance in the manner specified in the direction.

C. If the nuisance is abated by the director, the expense shall be borne by the state, but, when the abatement does not involve the destruction of the plant or thing and it has some value after the crop pest or disease has been eradicated, the state shall have a first claim and lien thereon for the payment of expenses incurred in the abatement of the nuisance.

D. The director shall notify the owner or person in charge or control of the nuisance of the amount of the expenses, and that unless the amount is paid within ten days after the date of service of the notice on the owner or person in charge, the plant or thing will be sold at public sale, and the proceeds, or so much thereof as may be necessary, applied to the payment of the expenses. The notice shall be personally served or posted as required in this section for notices to abate.

E. If the owner or person in charge of the plant or thing fails to pay the expenses within the time specified in the notice, the director shall give public notice of the time and place of sale with a description of the plant or thing to be sold, and the amount of expenses against it, which shall include costs of publication, posting and service of notice. The notice of sale shall be published and posted as provided in this section for the publication and posting of direction to suppress the nuisance.

F. The owner or person in charge of a plant or thing constituting the nuisance may waive in writing the service of all directions and notices in connection with the abatement or sale thereof.

G. If the director is required to abate the nuisance of stub, soca or volunteer cotton following the refusal by the owner or person in charge or control of the nuisance to do so, the owner or person in charge or control of the nuisance shall reimburse the department for the actual costs of the state's abatement of the nuisance. An injunction shall not be granted to stay this state from abating the nuisance. The director may request the cotton research and protection council to provide monies pursuant to section 3-1085, subsection B to help defray the department's cost of abatement until the owner or person in charge reimburses the department for those costs. If the actual costs of abatement are not paid within ten days after the owner or person in charge receives notice of the amount of the costs, the director may impose a civil penalty of fifty per cent of the costs of abatement. At the director's request, the attorney general shall file an action in superior court to recover civil penalties assessed pursuant to this subsection. All civil penalties collected under this subsection shall be deposited, pursuant to sections 35-146 and 35-147, in the dangerous plants, pests and diseases trust fund established by section 3-214.01.



§ 3-204.01 Council plow-up request; civil penalty

3-204.01.
Council plow-up request; civil penalty

A. At the request of the cotton research and protection council, the director, acting as an agent of the council, shall plow up cotton fields that are not in compliance with section 3-1086, subsection D. An injunction shall not be granted to stay this state from plowing up the fields. The director may request the cotton research and protection council to provide monies pursuant to section 3-1085, subsection B to help defray the costs of the plow up until the owner or person in charge reimburses the department for the actual costs of the plow up.

B. If the actual costs of the plow up are not paid within three months after the owner or person in charge receives notice of the amount of the costs, the department may impose a civil penalty of one hundred fifty per cent of the costs of the plow up. At the director's request, the attorney general shall file an action in superior court to recover civil penalties assessed pursuant to this subsection.

C. A producer may appeal to the council the order of the council for the plow up of noncompliant cotton fields by the department pursuant to title 41, chapter 6, article 10.

D. All costs and civil penalties collected under this section shall be deposited, pursuant to sections 35-146 and 35-147, in the dangerous plants, pests and diseases trust fund established by section 3-214.01.



§ 3-205 Abatement of nuisance not imminently dangerous; procedure; lien; foreclosure; release of lien; reimbursement costs and penalties to state for certain abatements; civil penalty

3-205.
Abatement of nuisance not imminently dangerous; procedure; lien; foreclosure; release of lien; reimbursement costs and penalties to state for certain abatements; civil penalty

A. If the director believes the danger to the agricultural and horticultural industry is not imminent, or if impractical for any reason to summarily abate the nuisance, as described in sections 3-203, 3-204, 3-206 and 3-207, the director shall not require summary destruction or eradication, but shall set forth the measures required to be taken by the owner or person in charge to control, suppress or eradicate the danger, and shall require the person, at the person's expense, to take and comply with the measures specified in the direction and subsequent directions.

B. The directions shall be made, given and served as prescribed for summary abatement, and if they are not complied with, the director may proceed as provided by the directions, and the expense shall be charged against the state.

C. If the plant or thing constituting the nuisance consists only of personalty and is not attached to land or contained in a building, enclosure, vehicle or place belonging to the person, the state shall have the same lien and it is enforceable in the same manner as provided for summary abatement of the nuisance under section 3-204.

D. If the plant or thing is attached to land or contained in a building, enclosure or vehicle that is the property of the person, the lien shall also attach to the land, building, enclosure or vehicle, and the director shall prepare and file in the office of the county recorder where the property is situated a notice of the lien, setting forth the amount and the name of the owner or person in charge, and stating that the amount of the lien shall be paid within thirty days from filing the notice, or otherwise the property will be subjected to payment thereof.

E. The lien shall be prior to all other liens against the property except liens for state and county taxes. If the amount of the lien is not paid within the thirty days, the county attorney, on written request of the director, shall foreclose the lien against the property impressed therewith as other liens are foreclosed.

F. On satisfaction of the lien, the director shall issue a release of the lien to the person against whom the lien was claimed. Such release shall be a document in a form as specified in section 11-480.

G. If the director is required to abate the nuisance of stub, soca or volunteer cotton following the refusal by the owner or person in charge or control of the nuisance to do so, the owner or person in charge or control of the nuisance shall reimburse the department for the actual costs of the state's abatement of the nuisance. An injunction shall not be granted to stay this state from abating the nuisance. The director may request the cotton research and protection council to provide monies pursuant to section 3-1085, subsection B to help defray the department's cost of abatement until the owner or person in charge reimburses the department for those costs. If the actual costs of abatement are not paid within ten days after the owner or person in charge receives notice of the amount of the costs, the director may impose a civil penalty of one hundred fifty per cent of the costs of abatement. At the director's request, the attorney general shall file an action in superior court to recover civil penalties assessed pursuant to this subsection. All civil penalties collected under this subsection shall be deposited, pursuant to sections 35-146 and 35-147, in the dangerous plants, pests and diseases trust fund established by section 3-214.01.



§ 3-205.01 Summary abatement of noxious weeds, crop pests or diseases under preapproved programs

3-205.01.
Summary abatement of noxious weeds, crop pests or diseases under preapproved programs

The director may treat, spray, control, suppress or eradicate noxious weeds, crop pests or diseases through a countywide, area-wide or statewide program or programs that have been approved or authorized by the department. If such countywide, area-wide or statewide program or programs affect cotton, the program or programs must also be approved by the cotton research and protection council. The director may take whatever actions that are necessary to assist, support or enforce such programs including entering any fields to treat, spray, control, suppress or eradicate noxious weeds, crop pests or diseases under these authorized or approved programs.



§ 3-205.02 Regulating production of colored cotton; civil penalties

3-205.02.
Regulating production of colored cotton; civil penalties

A. The director may adopt rules to regulate the production of colored cotton. The rules shall include registering producers, production requirements, field separation, cotton appliances used to produce, transport and handle colored cotton and ginning and seed requirements.

B. The director may impose the following sanctions for violating colored cotton rules:

1. A civil penalty assessed against a grower of not more than seven hundred fifty dollars per acre for each planted acre of colored cotton unless the grower voluntarily abates the colored cotton crop before the first bloom.

2. A civil penalty assessed against the owner or operator of a cotton gin of not more than one hundred dollars per bale of colored cotton for violating ginning rules.

3. A civil penalty assessed against the owner or operator of a cotton appliance of not more than five hundred dollars per violation for violating the cotton appliance rules.

4. Suspension or revocation of a grower's colored cotton registration.

C. All civil penalties assessed pursuant to this section shall be deposited, pursuant to sections 35-146 and 35-147, in the state general fund.



§ 3-206 Destruction of noninfected crops on abatement of nuisance; procedure; hearing; evidence

3-206.
Destruction of noninfected crops on abatement of nuisance; procedure; hearing; evidence

A. If the plants constituting the nuisance consist of growing crops, trees, orchards, vines or shrubbery, and the infestation or infection is by a plant pest or disease of such a nature, or if the location of the plants with respect to other plants not infested or infected is a part of the same crop, or is growing immediately adjacent to the infested or infected plants, and the director believes it is impractical to abate the nuisance, and to suppress, eradicate or control the crop pest or disease without destroying the whole of the crop, trees, orchard, vines or shrubbery of which the infested or infected plants are a part, or without serious injury to uninfected or uninfested plants, the director may adopt proper measures to control, eradicate and suppress the crop pest or disease, although it causes a destruction of the crops, trees, orchards, vines and shrubbery or an injury to uninfected or uninfested plants that are a part of the crops, trees, orchards, vines or shrubbery.

B. Before proceeding with abatement of the nuisance or suppressing, eradicating or controlling the crop pest or disease, the director shall serve written notice on the owner or person in charge of the premises on which the nuisance is located, specifying the infestation or infection and directing the person to appear at a hearing to be held at a time and place within the county where the nuisance exists, and show cause why the crop, trees, orchard, vines or shrubbery should not be destroyed in whole or in part.

C. The notice shall be personally served on the person, if the person is found within the county where the nuisance exists, at least five days before the hearing. If the person is a nonresident or cannot be found in the county, the notice shall be published in a newspaper published in the county for at least seven days before the hearing, and in addition, a copy thereof shall be posted in a conspicuous place on or at the premises involved for a like period.

D. Any interested party may appear at the hearing and be heard, either in person or by attorney. The hearing officer shall preserve a record of all evidence introduced, and at the conclusion of the hearing shall enter an order conforming to the hearing officer's findings.



§ 3-207 Crop pest or disease menacing state; notice of hearing; publication

3-207.
Crop pest or disease menacing state; notice of hearing; publication

A. When a crop pest or disease is discovered within this state, or any section of an adjoining state or country, which the director believes menaces or threatens serious injury to the horticultural or agricultural industry of this state unless the crop pest or disease is eradicated, suppressed or controlled so as not to cause the threatened injury, and if the director believes it impractical to prevent the threatened injury except by destruction in whole or part of uninfested or uninfected plants within this state which would, if not destroyed or injured, permit the crop pest or disease to be introduced into this state or cause its spread and dissemination either within or without the state, he shall give public notice of the menace stating the character thereof, its present location and the crops to which it is injurious. The notice shall direct all persons interested:

1. To appear at the division office at a time therein specified to consider measures for the suppression, eradication or control of the threatened injury.

2. To show cause why the director should not order the destruction or injury of all or such portion of the plants, which, if not destroyed or injured, will become the means of introducing the crop pest or disease into the state or of spreading it to other places, or to show cause why a quarantine zone should not be established.

B. The notice shall be published at least seven days prior to the hearing in at least one newspaper for at least one insertion in each county wherein the director deems it necessary to destroy or injure the plants, and in a newspaper published at Phoenix.



§ 3-208 Hearing on plant menace; evidence; quarantine zones; violation

3-208.
Hearing on plant menace; evidence; quarantine zones; violation

A. Any interested party may be heard at the hearing, either in person or by attorney. The department shall preserve a written record of all evidence introduced at the hearing.

B. If the director finds that a menace exists, he may make and enforce rules and orders and establish quarantine zones or districts to eradicate, suppress or control the menace.

C. When the director finds the danger which caused the establishment of a prohibited zone is no longer present, he shall revoke the order establishing the zone, and may by order change or modify the order establishing a zone or applicable rules without notice or hearing, but no additional territory shall by subsequent order be added to or included within the boundaries of the zone except by notice and hearing as required for establishing the zone.

D. After the date on which the director enters the order establishing a zone, it shall be unlawful to plant, grow or cultivate, or have in, or to transport from or into the district any plant of the kind specified in the order except in accordance with the order or subsequent orders.



§ 3-209 Quarantines; notice to common carriers; duty to hold for inspection; certificate of release; inspection

3-209.
Quarantines; notice to common carriers; duty to hold for inspection; certificate of release; inspection

A. When the director believes the importation from designated countries, states or localities of specified varieties of plants, fruits, vegetables, seeds, soil or agricultural or horticultural products is dangerous to this state or to the agricultural or horticultural industry of this state because of the likelihood of infestation with crop pests or diseases, the director may declare a quarantine against all varieties from those places. Common carriers shall be immediately notified of the declaration of quarantine and are prohibited from transporting quarantined products or pests and diseases associated with the quarantined products from the designated places into the state.

B. Any person who brings or causes to be brought into the state plants, fruits, vegetables or agricultural or horticultural products is subject to either of the following procedures:

1. The inspector may issue a certificate of release to the person at a properly signed border inspection station.

2. The inspector may instruct the person, at a properly signed border inspection station, to hold the shipment at the place where it is to be received, without unnecessarily moving or placing it where it may be harmful, for immediate inspection of the inspector, and shall not deliver the shipment to the person entitled to it until furnished with a certificate of release by the inspector.

C. If a person does not obtain a certificate of release as prescribed by subsection B, the person shall, immediately after arrival in this state, notify the inspector of the place where the shipment will be received, and hold it, without unnecessarily moving or placing it where it may be harmful for immediate inspection of the inspector, and shall not deliver the shipment to the person entitled to it until furnished with a certificate of release by the inspector.

D. The director, the associate director or the inspector may enter into any place where the products are received, as described in subsection C, for the purpose of making the investigation or examination.



§ 3-210 Destruction of infected shipments

3-210.
Destruction of infected shipments

A. When a shipment of any plant, plant product, soil or other thing imported or brought into the state is found to be infested by or to harbor insects, noxious weeds or other pests dangerous to the interests of the state, the director shall notify, in writing, the shipper, consignee or owner, and shall require the shipper, consignee or owner, at the owner's option, immediately to reship from the state, treat or destroy the plant or other thing in whole or in part as the director deems necessary, at the owner's expense. If the shipper, consignee or owner neglects or refuses to reship from the state or treat or destroy the infested shipment the director shall order the infested shipment to be destroyed.

B. A shipper, consignee or owner of any plant, plant product, soil or other thing that is subject to this section may request a hearing pursuant to title 41, chapter 6, article 10, but the request for a hearing shall not stay necessary treatment action under this section.



§ 3-211 Imported nursery stock; labeling; certificate of inspection

3-211.
Imported nursery stock; labeling; certificate of inspection

Nursery stock shipped into this state from another state or country shall be prominently labeled with the name and address of both the shipper and consignee, and shall be accompanied by a certificate of inspection dated within one year, or a copy of the certificate, made by a duly authorized official of the state or country in which the stock was grown. Shipments of plants, fruits, vegetables or seeds, not grown in the locality from which shipment was made, shall, in addition, specify where the plants or products were grown. Shipments into the state shall conform to rules adopted by the director.



§ 3-212 Infested plants; sale or transportation prohibited; disposition of infested or wormy apples and pears

3-212.
Infested plants; sale or transportation prohibited; disposition of infested or wormy apples and pears

A. It is unlawful to offer for sale, sell, give away or transport, except from the state as provided in section 3-211, plants, fruits, vegetables or seeds known to be infested by dangerously injurious insects or plant diseases or known to harbor any pest whatsoever.

B. When apples or pears are infested by the coddling moth, plain evidence of injury by this insect to the fruit shall constitute a condition of infestation.

C. When the director believes the protection of the industry requires such action, fruit commonly known as " wormy, " together with other apples or pears in the same container or lot together with the containers, shall be declared a public nuisance by the director, and offering for sale, selling, giving away or transporting the fruit after it is declared a public nuisance is unlawful.



§ 3-213 Concealment of plants or agricultural products

3-213.
Concealment of plants or agricultural products

It is unlawful for a person to conceal from a quarantine officer any plant or plant product or to fail to present such plant or plant product or any quarantined article for inspection at the request of such officer.



§ 3-214 Failure to stop at inspection station

3-214.
Failure to stop at inspection station

It is unlawful for a person in possession or in control of a vehicle to fail to stop the vehicle at a properly signed border inspection station, or upon demand of a plant quarantine officer, for the purpose of determining whether any quarantine established pursuant to the provisions of law is being violated or whether the vehicle may harbor pests or diseases associated with a quarantine.



§ 3-214.01 Dangerous plants, pests and diseases trust fund

3-214.01.
Dangerous plants, pests and diseases trust fund

A. A dangerous plants, pests and diseases trust fund is established for the exclusive purpose of implementing, continuing and supporting the agricultural program established by this article. All monies collected under this article except civil penalties assessed pursuant to section 3-205.02 or 3-215.01 shall be deposited in the dangerous plants, pests and diseases trust fund.

B. The director shall administer the trust fund as trustee. The state treasurer shall accept, separately account for and hold in trust any monies deposited in the state treasury, which are considered to be trust monies as defined in section 35-310 and which shall not be commingled with any other monies in the state treasury except for investment purposes. On notice from the director, the state treasurer shall invest and divest any trust fund monies deposited in the state treasury as provided by sections 35-313 and 35-314.03, and monies earned from investment shall be credited to the trust fund.

C. The beneficiary of the trust is the agricultural program established by this article. All monies in the dangerous plants, pests and diseases trust fund are to be used by the department exclusively to carry out this article, including salaries, fees and office, administrative, bonding and travel expenses incurred.

D. The unexpended and unencumbered balance of monies, if any, remaining in the dangerous plants, pests and diseases trust fund at the end of each fiscal year shall not revert to the state general fund.



§ 3-215 Violations; classification

3-215.
Violations; classification

A. It is unlawful to knowingly refuse or fail to comply with any rule or order adopted by the director to protect the agricultural or horticultural industry, or adopted to control a quarantine zone established by the director. A violation of this subsection is a class 2 misdemeanor.

B. A person obstructing or conspiring to obstruct the director or his representatives, in the performance of their duties, or who violates any provision of this article is guilty of a class 1 misdemeanor. Each separate violation shall constitute a separate offense.

C. This section does not apply to a person who fails to destroy cotton or cotton stubble before an established date or who plants cotton before an established date.



§ 3-215.01 Violation; civil penalty

3-215.01.
Violation; civil penalty

A. A person who knowingly transports or causes the transportation of a crop pest or crop disease into this state is subject to a civil penalty as prescribed by subsection B of this section. A person who receives a certificate of release under section 3-209 is exempt from this section.

B. The director may bring an action under this section in superior court in the county in which a violation is alleged to have occurred. On finding a knowing violation, the court may assess the civil penalty in an amount it considers appropriate, but not exceeding five thousand dollars for each violation. In determining the amount of the penalty, the court shall consider at least the following items:

1. Any prior violations of the same nature within the preceding twenty-four months.

2. The actual consequences and danger of the crop pest or crop disease to the state or to the agricultural or horticultural industry in this state.

3. The commodity or other thing that carries the crop pest or crop disease into this state.

4. The class of crop pest or crop disease introduced.

5. Whether the defendant possesses a certificate of release.

6. Any abatement action taken by the defendant.

7. The extent of the infestation.

C. All civil penalties assessed pursuant to this section shall be deposited, pursuant to sections 35-146 and 35-147, in the state general fund.



§ 3-216 Enforcement powers of deputy, inspector or agent; cooperation

3-216.
Enforcement powers of deputy, inspector or agent; cooperation

A. When any power or authority is given by any provision of this article to the director, it may be exercised by any deputy, inspector or agent duly authorized by the director.

B. Any person in whom the enforcement of any provision of this article is vested has the power of a peace officer as to such enforcement.

C. By interagency agreement, the department of agriculture and the motor vehicle division of the department of transportation shall cooperate at the ports of entry to carry out the provisions of this article.



§ 3-217 Nursery or nursery stock certification; fee; denial, revocation or suspension; hearing

3-217.
Nursery or nursery stock certification; fee; denial, revocation or suspension; hearing

A. The associate director shall:

1. Establish a nursery certification program.

2. By rule, set and collect a variable fee for each nursery or nursery stock certification inspection based on a schedule of costs for services as may be appropriate to recover the actual direct costs incurred by the division, but not more than fifty dollars for each inspection.

B. If the state agricultural laboratory performs tests under a nursery certification program, the laboratory may collect fees prescribed by rule for the tests established as follows:

1. The associate director shall establish by rule the extent and type of testing required for the Arizona certified nursery program including only tests that the department would not otherwise have performed to determine if the nursery or nursery stock is infested or infected with a crop pest or disease.

2. The extent and type of testing required for the export criteria program shall be established according to the requirements of another state, country or commonwealth.

C. The associate director may issue, refuse to issue, revoke or suspend a nursery certificate under the nursery certification program.

D. A person who is aggrieved by any action under the nursery certification program may request a hearing pursuant to title 41, chapter 6, article 10.



§ 3-218 Citrus budwood certification; fee

3-218.
Citrus budwood certification; fee

A. The director may direct a state citrus budwood certification program. Under the program, inspectors may:

1. Monitor the fumigation of blocks of citrus trees.

2. Monitor the transplanting of seedlings from the seed bed.

3. Monitor the cutting of budwood from mother blocks or other certified blocks within a twenty-four hour period.

4. Tag certified citrus trees with certified tags.

5. Map blocks in a certified nursery.

6. Audit records that are kept by the nursery and by private inspection associations.

B. The director may assess a fee of not more than ten cents per budwood to cover the costs of implementing the citrus budwood certification program. The director shall establish the amount of the fee by rule pursuant to a cooperative agreement among the department, private inspection associations and the university of Arizona, Yuma Mesa agricultural center. The director shall deposit revenues collected from the fee in the dangerous plants, pests and diseases trust fund established by section 3-214.01.



§ 3-221 Agreements for joint exercise of powers; review by attorney general; continuing obligation

3-221.
Agreements for joint exercise of powers; review by attorney general; continuing obligation

A. The director may enter into agreements with adjoining states for the joint exercise of power in the construction and operation of inspection stations or other necessary facilities within the boundaries of this state or the adjoining state and the director may contract for such construction by an adjoining state if such method is determined to be economically feasible.

B. Any such agreement made with an adjoining state shall be submitted to the attorney general who shall determine whether the agreement is in proper form and is within the powers and authority of the laws of this state.

C. No agreement made under the provisions of this article shall relieve the department of any obligation or responsibility imposed upon it by law or by the Constitution of Arizona.

D. The director may by administrative arrangement or by contract make agreements for the operation of the inspection station which are not precluded by law or the constitution.



§ 3-222 Employees assigned to adjoining state

3-222.
Employees assigned to adjoining state

Employees of the department who are assigned to inspection stations or other facilities operating under a joint state agreement and located within an adjoining state shall retain all rights and privileges of, and shall be subject to all laws, rules and regulations governing, other state employees.



§ 3-223 Interdivision livestock inspection

3-223.
Interdivision livestock inspection

The plant services division, the animal services division and the office of inspections shall cooperate to provide livestock inspections at border inspection stations or department offices as required under section 3-1332, subsection E and to train the appropriate personnel to perform the livestock inspections.



§ 3-231 Definitions

3-231.
Definitions

In this article, unless the context otherwise requires:

1. " Advertisement" means all representations, other than those on the label, made in any manner relating to seed within the scope of this article.

2. " Agricultural seed" means the seeds of grass, forage, cereal, and fiber crops and any other kinds of seeds commonly recognized within this state as agricultural seeds, lawn seeds and mixtures of such seeds, and may include noxious-weed seeds when the department determines that such seed is being used as agricultural seed.

3. " Cease and desist order" means an administrative order provided by law restraining the sale, use, disposition and movement of a definite amount of seed.

4. " Certified seed" or " registered seed" means seed that has been produced and labeled in accordance with the procedures and in compliance with the rules and regulations of an officially recognized seed-certifying agency.

5. " Custom application" means an application of pesticide to a seed by a pesticide applicator who does not hold title to the seed.

6. " Dealer" means any person who sells seed.

7. " Division" means the environmental services division of the Arizona department of agriculture.

8. " Established plant, warehouse, or place of business" means any permanent office headquarters maintained by an importer, broker, seller or authorized manufacturer's agent, or any permanent warehouse, building or structure in or from which a permanent business is operated, at which stocks of agricultural seed, vegetable seed or ornamental plant seed regulated by this article are sold, distributed, processed, mixed, stored or kept.

9. " Hybrid" means the first generation seed of a crossbreed produced by controlling pollination and by combining two or more inbred lines, or one inbred or a single crossbreed with an open pollinated variety, or two varieties or species, except open pollinated varieties of corn (zea mays). The second generation, or subsequent generations from such crosses, shall not be regarded as crosses. Hybrid designations shall be treated as variety names. Any kinds or varieties that have pure seed which is less than ninety-five per cent but more than seventy-five per cent hybrid seed as a result of incompletely controlled pollination in a cross shall be labeled to show the percentage of pure seed that is hybrid seed, or shall be labeled with a statement such as " contains from seventy-five per cent to ninety-five per cent hybrid seed" . No one kind of seed shall be labeled as hybrid if the pure seed contains less than seventy-five per cent hybrid seed.

10. " Inoculant" means a commercial preparation containing nitrogen-fixing bacteria that is applied to seed.

11. " Kind" means one or more related species or subspecies which singly or collectively are known by one common name, such as corn, oats, alfalfa and timothy.

12. " Label" means any label or other written, printed or graphic representations, in any form whatsoever, accompanying or pertaining to any seed whether in bulk or in containers and includes representations or invoices.

13. " Labeler" means any person whose name and address appear on the label pertaining to or attached to a lot or container of agricultural, vegetable or ornamental plant seed sold, offered for sale, exposed for sale or transported for sowing purposes.

14. " License" means an Arizona state seed license that is obtained from the department.

15. " Lot" means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling.

16. " Noxious-weed seeds" means " prohibited noxious-weed seeds" and " restricted noxious-weed seeds" as defined as follows and as listed in the rules adopted under this article.

(a) " Prohibited noxious-weed seeds" are the seeds of perennial or annual weeds which, when established, are highly destructive and difficult to control by ordinary good cultural practice and the seed of which is prohibited by this article subject to recognized tolerances.

(b) " Restricted noxious-weed seeds" are all noxious-weed seed not classified as prohibited noxious-weed seed.

17. " Ornamental plant seed" means the seed of any plant used for decorative or ornamental purposes and includes flower seed.

18. " Person" means any individual, partnership, corporation, company, society or association.

19. " Pure seed" , " germination" and other seed labeling and testing terms in common usage shall be defined as in the federal seed act (53 Stat. 1275; 7 United States Code sections 1551 through 1611) and the rules and regulations promulgated under that act.

20. " Record" means all information relating to the shipment or shipments involved and includes a file sample of each lot of seed.

21. " Sell" means offer for sale, expose for sale, possess for sale, exchange, barter or trade.

22. " Treated" means that the seed has received an application of a substance or process that is designed to reduce, control or repel certain disease organisms, insects or other pests attacking such seeds or seedlings growing from the seeds.

23. " Type" means either a group of varieties so similar that the individual varieties cannot be clearly differentiated except under special conditions or, when used with a variety name, seed of the variety named which may be mixed with seed of other varieties of the same kind and of similar character. If type is designated, the designation may be associated with the name of the kind but in all cases shall be clearly associated with the word " type" . If the type designation does not include a variety name, it shall include a name that describes a group of varieties of similar character, and the pure seed shall be at least ninety per cent of one or more varieties all of which conform to the type designation.

24. " Variety" means a subdivision of a kind characterized by growth, yield, plant, fruit, seed or other characteristics by which it can be differentiated from other plants of the same kind.

25. " Vegetable seeds" means seeds of those crops which are grown in gardens and on truck farms and are generally known and sold under the name of vegetable seeds in this state.

26. " Weed seeds" means the seeds of all plants generally recognized as weeds within this state and includes noxious-weed seeds.



§ 3-232 Enforcement of article

3-232.
Enforcement of article

A. The director shall enforce the provisions of this article. The director shall:

1. Sample, inspect, analyze and test agricultural, vegetable and ornamental plant seed transported, sold or offered or exposed for sale for sowing purposes, as provided by section 3-233 and to the extent he deems necessary to determine whether the agricultural, vegetable and ornamental plant seeds are in compliance with the provisions of this article, and he shall notify promptly the person who transported, sold, offered or exposed the seed for sale of any violation.

2. Prescribe and, after public hearing following due public notice, adopt rules governing:

(a) The methods of sampling, inspecting, analyzing, testing and examining agricultural, vegetable and ornamental plant seed and the tolerances to be followed in the administration of this article that comply with the federal seed act (7 United States Code sections 1551 through 1611; 53 Stat. 1275) and the rules and regulations promulgated under that act.

(b) A prohibited and restricted noxious weed list and subsequent revisions to the list.

(c) Reasonable standards of germination for vegetable seeds.

(d) Such other rules as are necessary to secure the efficient enforcement of this article.

3. Designate seed-certifying agencies which he finds qualified to certify agricultural or vegetable seeds as to variety, purity, quality or other related designations. The director shall consult with the director of the university of Arizona agricultural experiment station before approving the qualifications of any agency to certify as to variety, strain or other genetic character of agricultural or vegetable seeds.

B. The director may assign personnel from the office of inspections to perform any of the inspection-related activities prescribed by this article.



§ 3-233 Powers and duties; fees; penalty

3-233.
Powers and duties; fees; penalty

A. For the purpose of carrying out this article, the director may:

1. In order to have access to seeds and the records pertaining to seeds subject to this article and the rules adopted under this article, enter upon:

(a) Any established plant, warehouse or place of business during customary business hours.

(b) Any truck or other conveyance operated on land, on water or in the air on probable cause or reasonable suspicion to believe that a violation of this article has occurred.

2. Issue and enforce a written cease and desist order to the owner or custodian of any lot of agricultural, vegetable or ornamental plant seed that the director finds is in violation of this article, as provided in section 3-238, and any lot or lots of seed sold, or transported for sale, that do not meet all requirements of the plant variety protection act (P.L. 91-577; 84 Stat. 1542; 7 United States Code sections 2321 through 2582).

3. Provide through the state agricultural laboratory for seed testing facilities, employ qualified persons and incur expenses necessary to comply with this article.

4. Through the state agricultural laboratory:

(a) Provide for making purity, germination, noxious weed, tetrazolium and pathology tests of seeds for farmers and dealers on request pursuant to rules prescribed by the director governing such testing.

(b) Collect charges for the tests as prescribed by the director.

5. Cooperate with the United States department of agriculture and other agencies in seed law enforcement.

6. Revoke, suspend, restrict, deny or choose not to renew a license issued under this article or fix periods and terms of probation for a license holder after a hearing at which the license holder is found by a preponderance of the evidence to have violated this article or any of the rules adopted under this article.

7. Establish by rule fees that are sufficient to cover the costs of interstate and international exportation inspection activities under section 3-232, subsection A, paragraph 1, but annually not more than one dollar fifty cents per acre. Monies received under this paragraph shall be deposited in the seed law trust fund pursuant to section 3-234.

B. For the purposes of this article, the director, after an opportunity for a hearing, shall establish and collect the following fees:

1. For a seed dealer's license, not more than fifty dollars per year.

2. For a labeler's license, not more than five hundred dollars per year.

C. The director shall assess a license holder who does not submit the annual license renewal fees to the department by July 1 a penalty of ten per cent of the amount of the license fee per month for not more than three months. Penalties collected under this subsection shall be deposited in the seed law trust fund pursuant to section 3-234.



§ 3-234 Seed law trust fund

3-234.
Seed law trust fund

A. A seed law trust fund is established for the exclusive purpose of implementing, continuing and supporting the agricultural program established by this article. All monies collected pursuant to section 3-233 shall be deposited in the seed law trust fund.

B. The director shall administer the trust fund as trustee. The state treasurer shall accept, separately account for and hold in trust any monies deposited in the state treasury, which are considered to be trust monies as defined in section 35-310 and which shall not be commingled with any other monies in the state treasury except for investment purposes. On notice from the director, the state treasurer shall invest and divest any trust fund monies deposited in the state treasury as provided by sections 35-313 and 35-314.03, and monies earned from investment shall be credited to the trust fund. Surplus monies, including any unexpended and unencumbered balance at the end of the fiscal year, do not revert to the state general fund.

C. The beneficiary of the trust is the agricultural program established by this article. All monies in the seed law trust fund are to be spent as directed by the director to carry out the provisions of this article.



§ 3-235 Seed dealer and labeler licenses; fee; exception

3-235.
Seed dealer and labeler licenses; fee; exception

A. An Arizona seed dealer or an out-of-state seed dealer who sells, distributes, processes or mixes for the use of others any agricultural, vegetable or ornamental plant seed, except vegetable and ornamental plant seed in packages of less than one pound, shall obtain a license from the division, authorizing the dealer to sell, distribute, process or mix such seed. A dealer is not entitled to have a license unless the dealer has an established plant, warehouse or place of business. A separate seed dealer license is required for each place of business in this state from which seed regulated by this article is sold.

B. A seed labeler who labels any agricultural, vegetable or ornamental plant seed for sale, distribution or processing shall obtain a seed labeler license from the division for each place of business at which seed regulated by this article is labeled.

C. An application for a license shall be accompanied by the fee prescribed by section 3-233. A license shall be renewed annually not later than July 1, and the application for renewal shall be accompanied by the fee prescribed by section 3-233.

D. This section does not apply to a farmer growing seed crops for sale to a seed dealer or labeler. The portion of crops received by an individual who harvests the producer's crop and receives part of the crop as payment for services rendered in the harvesting shall be exempt from this section.



§ 3-236 Retention of invoices and records

3-236.
Retention of invoices and records

Each person whose name appears on the label of and handles agricultural and vegetable seeds subject to this article shall keep for a period of two years complete records of each lot of agricultural or vegetable seed handled, and keep for one year a file sample of each lot of seed after disposition of the lot. All records pertaining to the lot or lots involved shall be accessible for inspection during customary business hours. All invoices, receiving records and records of purchases must have the kind, variety and lot number of seed sold in the state of Arizona.



§ 3-237 Label requirements; rules

3-237.
Label requirements; rules

The director shall adopt rules to specify labeling requirements for each container of agricultural, vegetable and ornamental plant seed sold, offered for sale, exposed for sale or transported in this state for sowing purposes. The labeling requirements shall include:

1. Germination.

2. Purity.

3. Noxious weed content.

4. Precautionary statements the director considers to be necessary.

5. Labeler or packager information.

6. Seed origin.

7. Other issues the director considers to be necessary.



§ 3-238 Cease and desist order; appeal

3-238.
Cease and desist order; appeal

A. The director may issue and enforce a written cease and desist order to the owner or custodian of any lot of agricultural, vegetable or ornamental plant seed which the director finds is in violation of any of the provisions of this article, which order shall prohibit further sale, processing and movement of the seed except on approval of the director, until the director has evidence that the law has been complied with and the director has issued a release of the seed from the cease and desist order.

B. The owner or custodian of seeds which have been denied further sale, processing and movement may request a hearing pursuant to title 41, chapter 6, article 10.

C. This section shall not be construed as limiting the right of the director to proceed as authorized by other sections of this article.



§ 3-239 Seizure and disposition of noncomplying seed

3-239.
Seizure and disposition of noncomplying seed

A. Any lot of agricultural, vegetable or ornamental plant seed not in compliance with the provisions of this article is subject to seizure upon complaint of the director to a court of competent jurisdiction in the locality in which the seed is located.

B. If the court finds the seed is in violation of this article and orders condemnation of the seed, it shall be denatured, processed, destroyed, relabeled or otherwise disposed of in compliance with the laws of this state. Before the court orders such disposition of the seed, it shall first give the claimant an opportunity to apply to the court for release of the seed or permission to process or relabel it to bring it into compliance with this article.



§ 3-240 Prosecutions; classification; publication of results; injunction

3-240.
Prosecutions; classification; publication of results; injunction

A. Any person violating any provision of this article is guilty of a petty offense.

B. A person who violates any provision of this article with the intent to commit fraud is guilty of a class 6 felony.

C. When the director finds that a person has violated any of the provisions of this article, the director may institute proceedings in a court of competent jurisdiction in the locality in which the violation occurred to have the person prosecuted for the violation, or may file with the county attorney, with the view of prosecution, such evidence as the county attorney deems necessary.

D. The county attorney of the county in which the violation occurred shall institute proceedings at once against any person charged with a violation of this article if, in his judgment, the information submitted warrants such action.

E. After judgment by the court in any case arising under this article, the director shall publish any information pertinent to the issuance of the judgment by the court in such media as he may at any time designate.

F. The director may enjoin any violation of this article in a court of competent jurisdiction without commencing any other action.



§ 3-241 Exemptions; exceptions

3-241.
Exemptions; exceptions

A. The provisions of sections 3-237 and 3-242 do not apply:

1. To seed or grain not intended for sowing purposes.

2. To seed in storage in, or being transported or consigned to a cleaning or processing establishment for cleaning or processing, if the invoice or labeling accompanying any shipment of such seed bears the statement " seed for processing, " and if any labeling or other representation which may be made with respect to the uncleaned or unprocessed seed shall be subject to this article.

3. To any carrier in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier, if the carrier is not engaged in producing, processing, or marketing agricultural, vegetable or ornamental plant seed subject to provisions of this article.

B. No person shall be subject to the penalties of this article for having sold or offered or exposed for sale in the state any agricultural, vegetable or ornamental plant seeds, which were incorrectly labeled or represented as to kind, variety, type or origin, which seeds cannot be identified by examination thereof, unless he has failed to obtain an invoice or grower's declaration, if required, and to take such other precautions as are necessary to insure the identity to be that stated.



§ 3-242 Violations; civil penalties

3-242.
Violations; civil penalties

A. The director may assess a civil penalty of at least fifty dollars but not more than three hundred dollars for each violation, with each affected customer constituting a separate violation, against a seed dealer or labeler who, after a hearing, is found by a preponderance of the evidence:

1. To have not completed the test to determine the percentage of germination required by section 3-237 immediately before the sale, offering for sale or transportation:

(a) Within a nine month period, exclusive of the calendar month in which the test was completed, for any agricultural, ornamental or vegetable seed intended for wholesale or commercial producer purchase.

(b) Within a fifteen month period, exclusive of the calendar month in which the test was completed, for any agricultural, ornamental or vegetable seed intended for retail purchase.

2. To have not obtained any license that is required by this article.

B. The director may assess a civil penalty of not more than two thousand five hundred dollars for each violation, with each affected customer constituting a separate violation, against a seed dealer or labeler who, after a hearing, is found by a preponderance of the evidence:

1. To have labeled or sold seed represented to be certified seed, registered seed or foundation seed unless it has been produced and labeled according to the rules and regulations of an officially recognized seed certification or registration agency.

2. To have labeled or sold seed that has been treated with any approved substance designed to control or repel plant disease organisms or insect pests attacking the seeds, unless each container bears a label giving information in the form the director prescribes by rule, showing the commonly accepted name and the kind or nature of the substance and, if the substance may be harmful to humans or other vertebrate animals, a warning or cautionary statement that is adequate to protect the public.

3. To have hindered or obstructed an authorized agent of the department from performing official duties under this article.

4. To have failed to comply with a cease and desist order.

5. To have labeled or sold seed that has a false or misleading label.

6. To have labeled or sold seed that has been advertised in a false or misleading manner.



§ 3-243 Seed labeling regulation; state preemption

3-243.
Seed labeling regulation; state preemption

The regulation and use of seeds are of statewide concern. The regulation of seeds pursuant to this article and their use is not subject to further regulation by a county, city, town or other political subdivision of this state.



§ 3-261 Applicability of article

3-261.
Applicability of article

The provisions of this article shall apply to any substance or mixture of substances intended to be used for promoting or stimulating the growth of plants, increasing the productiveness of plants, improving the quality of crops or producing any chemical or physical change in the soil. Except as provided in section 3-274, this article shall not apply to sales for export outside the state nor to sales of agricultural minerals to any licensed producer, manufacturer, importer, agent or dealer in agricultural minerals, or to sales of fertilizing materials to any licensed producer, manufacturer, importer, agent or dealer in commercial fertilizers, but such exemptions shall not relieve such licensed persons from the tonnage license fee provided for in section 3-268 when purchased fertilizing materials are used upon their own lands within this state.



§ 3-262 Definitions

3-262.
Definitions

A. As used in this article the substances and mixtures of substances referred to in section 3-261 are defined as follows:

1. " Animal manures" means the excreta of domestic animals or domestic fowls when not artificially mixed with any material or materials other than those that have been used for bedding, sanitary or feeding purposes for the animals or fowls or for the preservation of animal manure.

2. " Commercial fertilizer" means any substance that contains one or more recognized plant nutrients, that is used for its plant nutrient content and that is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, and other products exempted by rule.

3. " Fertilizer material" means any substance or mixture of substances intended to be used for promoting or stimulating the growth of plants, increasing the productiveness of plants, improving the quality of crops or producing any chemical or physical change in the soil.

B. In this article, unless the context otherwise requires:

1. " Associate director" means the associate director of the environmental services division of the Arizona department of agriculture.

2. " Brand" means a term, design or trademark used in connection with one or several grades of commercial fertilizer.

3. " Bulk" means fertilizer materials delivered to the purchaser in the solid or liquid state, in a nonpackaged form to which a label cannot be attached.

4. " Distributor" means any person who offers for sale, sells, barters, solicits business or otherwise supplies fertilizer materials.

5. " Grade" means the percentage of total nitrogen, available phosphate or soluble potash stated in whole numbers in the same terms, order and percentages as in the guaranteed analysis. Fertilizer materials, bone meal, manures and similar raw materials may be guaranteed in fractional units.

6. " Manufacture" means to compound, produce, granulate, mix, blend or alter the composition of fertilizer materials.

7. " Mixed fertilizer" means any combination of fertilizer materials coming within the classification of commercial fertilizers.

8. " Official sample" means any sample of fertilizer materials taken by the associate director or the associate director's agent and designated as official by the associate director.

9. " Per cent" or " percentage" means the percentage by weight.

10. " Person" includes individual, partnership, association, firm or corporation.

11. " Primary plant nutrient" means total nitrogen, available phosphate or soluble potash.

12. " Sell" or " sale" includes exchange.

13. " Ton" means a net weight of two thousand pounds avoirdupois. The director may, after opportunity for hearing, define weights in the metric system.



§ 3-263 Fertilizer labeling regulation; state preemption

3-263.
Fertilizer labeling regulation; state preemption

The provisions of this article and the rules that implement this article are of statewide concern. The labeling of fertilizers and other substances regulated pursuant to this article are not subject to further regulation by a county, city, town or other political subdivision of this state.



§ 3-264 Enforcement and administrative powers

3-264.
Enforcement and administrative powers

A. The associate director may refuse to license or may cancel the license of any distributor who violates any provision of this article. The director shall review the associate director's action on request of any person adversely affected by the action.

B. The director may, after an opportunity for a hearing:

1. Determine and publish at least annually the values per unit of weight of nitrogen, phosphorus and potassium in commercial fertilizers in the state for the purpose of assessing penalties on commercial fertilizers under the provisions of section 3-276.

2. Adopt rules that the director deems necessary for the efficient administration and enforcement of this article, including the collection and examination of samples of fertilizer materials, and rules pertaining to composition and use of fertilizer materials, including, without limiting the foregoing general terms, the establishment of tolerances, deficiencies and penalties where not specifically provided for in this article.

3. Prohibit the sale or use in fertilizer materials of any substance proven to be detrimental to agriculture.

4. Provide for incorporating into commercial fertilizers other substances as pesticides and provide for proper labeling of the mixture.

5. Prescribe the information which shall appear on the tag, other than as specifically set forth in this article.



§ 3-265 Rules; advisory committee

3-265.
Rules; advisory committee

A. If before adopting rules pursuant to this article, the director determines that it is necessary or desirable, the director may appoint an advisory committee pursuant to section 3-106.

B. Any licensee, distributor or person offering for sale or selling fertilizer materials in the state may propose a rule and such proposal shall be acted upon within a reasonable time, not exceeding sixty days, after it is filed. Any interested person shall have an opportunity to appear before the director in person or through an attorney for the purpose of discussing such proposed rule.



§ 3-266 Annual reports and publications; membership in professional organizations

3-266.
Annual reports and publications; membership in professional organizations

A. The director may provide for publishing at such times and in such form as the director deems proper information concerning the sale of fertilizer materials together with such data on their production and use as the director considers advisable, and a report of the monies received and expended, but the information concerning production and use of fertilizer materials shall not disclose the operations of any one person. Reports of chemists' findings based on official samples of each brand of fertilizer material sampled and analyzed during the year as compared to the guaranteed chemical analysis for each such fertilizer material shall be published annually as promptly as possible after January 1 each year.

B. The director may authorize employees of the division to join and subscribe to any state, district, regional or national organizations or publications relating to sale and distribution or control of sale and distribution of fertilizer materials, and attend state, district, regional and national meetings relating to sale and distribution or control of sale and distribution of fertilizer materials.

C. Expenses authorized by this section shall be paid from and limited by the fertilizer materials trust fund.



§ 3-267 Inspections; official samples; analysis; report

3-267.
Inspections; official samples; analysis; report

A. The director, who may act through an authorized agent, shall sample, inspect and make analyses of fertilizer materials distributed within the state at such time and place and to such an extent as the director deems necessary to determine whether or not such fertilizer materials are in compliance with the provisions of this article. The director, individually or through an agent, may enter upon any public or private premises during regular business hours in order to have access to such fertilizer materials subject to the provisions of this article and the rules pertaining to this article.

B. The director, in determining for administrative purposes whether or not fertilizer materials are deficient in any of their component parts, shall be guided solely by the official sample as defined in section 3-262, subsection B, and obtained and analyzed as provided in subsection A of this section.

C. The results of official analyses of any fertilizer material that has been found to be subject to penalty or other legal action shall be forwarded by the director to the licensee or other responsible person and to the purchaser within thirty days after the sample is taken. Upon request within thirty days of the issuance of the analytical report, the director shall furnish to the licensee or other responsible person a portion of any sample found subject to penalty or other legal action.



§ 3-268 Inspection fees and reports; violations; classification

3-268.
Inspection fees and reports; violations; classification

A. An inspection fee at the rate of twenty cents per ton shall be paid to the department on commercial fertilizers distributed in this state by any person subject to the following:

1. If more than one distributor is involved in the chain of distribution, the one who sells directly to the ultimate consumer or to a distributor exempted from a license is responsible for submitting the tonnage report and the payment of inspection fees.

2. Distributors exempt from a license shall not be responsible for the filing of tonnage reports or the payment of the inspection fees for products purchased from a licensee and sold in the form in which received.

3. No inspection fees are required for commercial fertilizers sold or exchanged between licensed manufacturers for further manufacturing or processing, or for commercial fertilizers on which the inspection fee has been paid by a previous manufacturer or distributor in the chain of distribution.

4. The minimum inspection fee shall be two dollars per quarter.

5. The director, after opportunity for a hearing, may decrease or increase the inspection fee provided in this section, but at no time shall the rate exceed twenty-five cents per ton.

B. Each person who is liable for the payment of such fee shall:

1. File, not later than the last day of January, April, July and October of each year, a quarterly statement, setting forth the number of net tons of commercial fertilizers distributed in this state during the preceding calendar quarter. Upon filing the statement such person shall pay the inspection fee at the rate stated in subsection A of this section. Inspection fees which are due and owing and have not been remitted to the department within thirty days following the date due shall have a penalty fee of ten per cent or ten dollars whichever is larger added to the amount due when payment is finally made. The assessment of this penalty fee shall not prevent the director from taking other actions pursuant to this article.

2. Keep such records as may be necessary or required by the director to indicate accurately the tonnage of commercial fertilizer distributed in this state. The director shall have the right to examine such records to verify statements of tonnage. Failure to make an accurate statement of tonnage or to pay the inspection fee or comply as provided in this section shall constitute cause for cancellation of any or all commercial fertilizer licenses on file for the distributor.

C. Fees collected shall constitute a fund for the payment of the costs of inspection, sampling, analysis and other expenses necessary for the administration of this article and may also be used to grant monies for conducting research and education projects to advance the environmentally safe and agronomically sound use and handling of fertilizer material.

D. The director or any officer or employee of the state whose duties require the compilation of reports based upon the information required by this section who knowingly compiles or issues any false information or report, or who knowingly, directly or indirectly, discloses information thus obtained regarding the business of any person, except with the consent of such person, or in the form of unidentifiable totals, or as authorized by section 3-266, is guilty of a class 2 misdemeanor.



§ 3-269 Fertilizer materials trust fund

3-269.
Fertilizer materials trust fund

A. The fertilizer materials trust fund is established for the exclusive purpose of implementing, continuing and supporting the agricultural program established by this article. Except as provided in section 3-272, subsection B, paragraph 2, all monies collected under the provisions of this article shall be deposited in the trust fund.

B. The director shall administer the trust fund as trustee. The state treasurer shall accept, separately account for and hold in trust any monies deposited in the state treasury, which are considered to be trust monies as defined in section 35-310 and which shall not be commingled with any other monies in the state treasury except for investment purposes. On notice from the director, the state treasurer shall invest and divest any trust fund monies deposited in the state treasury as provided by sections 35-313 and 35-314.03, and monies earned from the investment shall be credited to the trust fund.

C. The beneficiary of the trust is the agricultural program established by this article. The trust fund shall be used solely for the purposes of this article on the order of the director.

D. The fertilizer materials trust fund shall be exempt from the provisions of section 35-190 relating to lapsing appropriations. Surplus monies, including any unexpended and unencumbered balance at the end of the fiscal year, do not revert to the state general fund.



§ 3-271 Restrictions upon enforcing officers

3-271.
Restrictions upon enforcing officers

No person charged with the enforcement of any of the provisions of this article shall be directly or indirectly interested in the sale, manufacture or distribution of any fertilizer material.



§ 3-272 Commercial fertilizer license; specialty fertilizers

3-272.
Commercial fertilizer license; specialty fertilizers

A. No person may manufacture or distribute commercial fertilizer in this state without a commercial fertilizer license from the division, except that no license shall be required of persons distributing only:

1. Commercial fertilizers to licensed manufacturers for further manufacturing.

2. Packaged commercial fertilizer in the original packages or containers of a licensee as packaged and labeled by the licensee.

3. Bulk commercial fertilizer in the form received from a licensee and labeled as required with label information furnished by the licensee, except for a net weight statement.

B. Applications for a license shall be made on forms prescribed by the director listing each business location used in the manufacture or distribution of commercial fertilizer in this state and such other information the director requires. Applications shall be accompanied by a license fee of one hundred twenty-five dollars per year for each separate place of business used in the manufacture of commercial fertilizers in this state. Applications of manufacturers or distributors having no established place of business in this state, but otherwise subject to a license under this section, shall be accompanied by a license fee of one hundred twenty-five dollars per year. All licenses issued through 1998 shall expire on the last day of February of the following year. Beginning in 1999, the director may provide by rule for licenses having a term of one or more years and may prescribe the date on which licenses expire. Licenses are not transferable and no credit or refund may be granted for licenses held for less than a full license year. Monies collected from license fees shall be allocated as follows:

1. Twenty-five dollars for each year of the license term shall be allocated pursuant to section 3-269.

2. One hundred dollars for each year of the license term shall be deposited in the water quality assurance revolving fund established by section 49-282.

C. In addition to the requirements of subsections A and B of this section, the manufacturer or distributor whose name appears on the label of a specialty fertilizer shall register each specialty fertilizer with the division. The director may provide by rule for multiyear licenses. Applications for registration shall be accompanied by a registration fee of fifty dollars per year per brand and grade of specialty fertilizer. The director may, after opportunity for hearing, decrease or increase the registration fee prescribed by this subsection but at no time shall the rate exceed one hundred dollars per year. For purposes of this subsection, " specialty fertilizer" means a commercial fertilizer which is distributed for nonfarm use, including home gardens, lawns, golf courses, parks and cemeteries.



§ 3-273 Labeling

3-273.
Labeling

A. Any commercial fertilizer offered for sale, sold or distributed in this state in bags, barrels or other containers shall have placed on or affixed to the container in printed form either on tags affixed to the end of the package on the sewed end or directly on the package the following information:

1. Name and address of licensee.

2. Brand name.

3. Grade as required by regulation.

4. Guaranteed analysis.

5. Net weight.

B. If distributed in bulk, a written or printed statement showing the net weight and the information required by paragraphs 1, 2, 3 and 4 of subsection A of this section shall accompany the delivery and be supplied to the purchaser.

C. In case of liquid materials, in lieu of stating the net weight as required in subsections A and B of this section, the net contents may be given in terms of liquid measure if the weight per gallon in terms of pounds per gallon at sixty-eight degrees Fahrenheit or the specific gravity at twenty degrees Celsius is also given.



§ 3-274 Label as warranty

3-274.
Label as warranty

Any label or descriptive tag attached to a lot, parcel or package of commercial fertilizer, agricultural mineral or other fertilizer material carrying a chemical analysis or claims for other values shall be deemed a warranty as to the things stated thereon by the person attaching the label or tag in favor of the buyer and of each successive buyer purchasing the goods relying thereon.



§ 3-275 Guaranteed analysis required in licensing and labeling

3-275.
Guaranteed analysis required in licensing and labeling

A. The guaranteed analysis of a commercial fertilizer shall state the represented percentages of nitrogen, available phosphate and soluble potash if claimed. The percentage of phosphate shall be expressed in terms of phosphorus pentoxide and the percentage of potash in terms of potassium oxide.

B. The guaranteed analysis for other commercial fertilizers shall be represented as required by rule.



§ 3-276 Deficiencies in guaranteed analysis; penalties payable to consumer

3-276.
Deficiencies in guaranteed analysis; penalties payable to consumer

A. If the analysis of any fertilizer material shows a deficiency in any constituent other than a primary plant nutrient of not more than the investigational allowance of the guaranteed total percentage of the constituent, the statement of the licensee, distributor or other person, as required by this article, is not false within the meaning of this article. When the deficiency exceeds the investigational allowance, the purchaser shall be entitled to a refund based on the percentage of the deficiency.

B. If the analysis of any commercial fertilizer shows a deficiency in the guaranteed analysis in any one primary plant nutrient, a penalty shall be assessed in accordance with the following provisions:

1. Total nitrogen: A penalty of three times the value of the deficiency, if the deficiency exceeds the investigational allowances.

2. Available phosphate: A penalty of three times the value of the deficiency, if the deficiency exceeds the investigational allowances.

3. Soluble potash: A penalty of three times the value of the deficiency, if the deficiency exceeds the investigational allowances.

C. The director shall establish by rule investigational allowances for plant nutrients.

D. Nothing contained in this article shall prohibit any person from appealing according to law.

E. All penalties assessed under this section shall be paid to the consumer of the lot of fertilizer material represented by the sample analyzed within three months after the date of notice from the department to the licensee or other responsible person and receipts taken therefor and promptly forwarded to the department. If the consumer cannot be found, the amount of the penalty shall be paid to the department. The director shall deposit, pursuant to sections 35-146 and 35-147, the penalty receipts in the state general fund.



§ 3-278 Materials containing unavailable plant food and undesirable substances

3-278.
Materials containing unavailable plant food and undesirable substances

A. No person shall sell as a commercial fertilizer or as an ingredient thereof any leather, hair, hoofs, horns, wool waste or other substances containing inert plant food material unless there is affixed to every lot, parcel or package a label stating that it contains such substance.

B. No person shall sell any manure to which water or any material or substance not commonly used for bedding of domestic animals or fowls, for sanitary or feeding purposes, or for the preservation of manures, has been artificially added unless there is affixed to every lot or container delivered to a particular purchaser a statement of the fact that such artificial addition has been made.



§ 3-279 Cease and desist order

3-279.
Cease and desist order

A. If the director has reasonable cause to believe from investigation that any fertilizer material is being offered or exposed for sale in violation of any of the provisions of this article, the director may serve the person a cease and desist order requiring such person, on receiving the notice, to immediately cease and desist from such act. The order shall be served by any method of service authorized by the Arizona rules of civil procedure.

B. After service is made upon such person of a cease and desist order, the person or the director may file an action in the superior court in the county in which a violation of this article is alleged to have occurred, for an adjudication of the alleged violation. The court may issue temporary or permanent injunctions, mandatory or restraining, and intermediate orders it deems necessary. The action shall be tried de novo.



§ 3-280 Seizure, condemnation and sale of noncomplying materials

3-280.
Seizure, condemnation and sale of noncomplying materials

Any lot of fertilizer material not in compliance with the provisions of this article shall be subject to seizure upon complaint of the director to a court of competent jurisdiction in the area in which the fertilizer material is located. If the court finds the fertilizer material to be in violation of this article and orders the condemnation of the fertilizer material, it shall be disposed of in any manner consistent with the quality of the fertilizer material and the laws of the state, but in no instance shall the disposition of the fertilizer material be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the fertilizer material or for permission to process or relabel the fertilizer material to conform it with this article.



§ 3-281 False or misleading statements

3-281.
False or misleading statements

It is unlawful to distribute a misbranded fertilizer material. A fertilizer material is misbranded if it carries any false or misleading statement upon or attached to the container, or if false or misleading statements concerning its agricultural value are made on the container or in any advertising matter accompanying or associated with the fertilizer material.



§ 3-282 Short weight

3-282.
Short weight

If any fertilizer material in the possession of the consumer is found by the director to be short in weight, the licensee or distributor of the fertilizer material shall, within thirty days after official notice from the department, pay to the consumer a penalty equal to four times the value of the actual shortage.



§ 3-283 Violations; notice; criminal classification; injunctive relief

3-283.
Violations; notice; criminal classification; injunctive relief

A. If it appears from the examination of any fertilizer material that any of the provisions of this article or the rules adopted under this article have been violated, the director shall pursue one or more of the following courses of enforcement, as appropriate:

1. The director may cause notice of the violation to be given to the licensee or person responsible for placing the fertilizer material on sale. Any person so notified shall be given opportunity to be heard. If the hearing officer finds, either in the presence or absence of the person so notified, that any of the provisions of this article or rules adopted under this article have been violated, the director may certify the facts to the department legal counsel or the county attorney.

2. The director may request the county attorney to initiate criminal prosecution under this paragraph. Any person who knowingly violates any provision of this article or the rules adopted under this article is guilty of a class 2 misdemeanor.

3. Nothing in this article shall be construed as requiring the director or the director's representative to report for prosecution or for the institution of seizure proceedings minor violations of this article if the director believes that the public interest will be best served by a suitable notice of warning in writing.

4. The director may apply for and the court may grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this article or any rule adopted under this article notwithstanding the existence of other remedies at law.

B. Any monies collected pursuant to this section shall be deposited, pursuant to sections 35-146 and 35-147, in the state general fund.



§ 3-284 Exchanges between manufacturers

3-284.
Exchanges between manufacturers

Nothing in this article shall be construed to restrict or avoid sales or exchanges of fertilizer materials to each other by importers, manufacturers or manipulators who mix fertilizer materials for sale or to prevent the free and unrestricted shipments of fertilizer materials to manufacturers or manipulators.



§ 3-301 Developing and adopting the program; advisory committee

3-301.
Developing and adopting the program; advisory committee

A. The director may develop and adopt by rule an Arizona organic food certification program that shall meet the requirements of the national organic program (7 Code of Federal Regulations part 205).

B. If the director establishes such a program, the director shall establish one or more advisory committees pursuant to section 3-106 to assist in developing the program.



§ 3-341 Definitions

3-341.
Definitions

For the purposes of this article:

1. " Active ingredient" means an ingredient that will prevent, destroy, repel or mitigate pests or that will act as a plant regulator, defoliant or desiccant.

2. " Adulterated" means any pesticide the strength or purity of which falls below the professed standard or quality as expressed on labeling or under which it is sold, or if any substance has been substituted wholly or in part for the article, or if any valuable constituent of the article has been wholly or in part abstracted.

3. " Animal" means all vertebrate and invertebrate species, including, but not limited to, humans and other mammals, birds, fish and shellfish.

4. " Antidote" means the most practical immediate treatment in case of poisoning and includes first aid treatment.

5. " Associate director" means the associate director of the environmental services division.

6. " Beneficial insects" means those insects that, during their life cycle, are effective pollinators of plants, are parasites or predators of pests or are otherwise beneficial.

7. " Defoliant" and " desiccant" means any substance or mixture of substances intended for killing or artificially accelerating the drying of plant tissues, with or without causing abscission.

8. " Device" means any instrument or contrivance intended for trapping insects, and includes any instrument or contrivance intended for destroying, repelling or mitigating insects or rodents or destroying, repelling or mitigating fungi or weeds, or such other pests as may be designated by the director, but not including equipment used for the application of pesticides when sold separately therefrom.

9. " Distribute" means to offer for sale, hold for sale, sell or barter pesticides for use in this state.

10. " Division" means the environmental services division of the Arizona department of agriculture.

11. " Fungi" means all non-chlorophyll-bearing thallophytes, that is, all non-chlorophyll-bearing plants of a lower order than mosses and liverworts, as, for example, rusts, smuts, mildews, molds and yeasts, except those on or in living humans or other animals.

12. " Inert ingredient" means an ingredient that is not an active ingredient.

13. " Ingredient statement" means a statement of the name and percentage of each active ingredient, together with the total percentage of the inert ingredients, in the pesticide.

14. " Insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class insecta, comprising six-legged, usually winged forms, as, for example, beetles, bugs, bees and flies, and to other allied classes of arthropods whose members are wingless and usually have more than six legs, as, for example, spiders, mites, ticks, centipedes and wood lice.

15. " Label" means the written, printed or graphic matter on, or attached to, the pesticide or device, or the immediate container thereof, and the outside container or wrapper of the retail package, if there is any, of the pesticide or device.

16. " Labeling" means all labels and other written, printed or graphic matter:

(a) Upon the pesticide or device or any of its containers or wrappers.

(b) Accompanying the pesticide or device at any time.

(c) To which reference is made on the label or in literature accompanying the pesticide or device, except when accurate, nonmisleading reference is made to current official publications of the United States departments of agriculture or interior, the United States public health service, state experiment stations, state agricultural colleges or other similar federal institutions or official agencies of the state or other states authorized by law to conduct research in the field of pesticides.

17. " Misbranded" applies:

(a) To any pesticide or device if its labeling bears any statement, design or graphic representation relative thereto or to its ingredients that is false or misleading in any particular.

(b) To any pesticide:

(i) If it is an imitation of, or is offered for sale under the name of, another pesticide.

(ii) If the labeling accompanying it does not contain directions for use that are necessary and, if complied with, adequate for the protection of the public.

(iii) If the label does not contain a warning or caution statement that may be necessary and, if complied with, adequate to prevent injury to living humans and other vertebrate animals.

(iv) If the label does not bear an ingredient statement on that part of the immediate container and on the outside container or wrapper, if there is one, through which the ingredient statement on the immediate container cannot be clearly read, of the retail package that is presented or displayed under customary conditions of purchase.

(v) If any word, statement or other information required by or under the authority of this article to appear on the labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or graphic matter in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(vi) If used as directed or in accordance with commonly recognized practice, it is injurious to living humans or other vertebrate animals or vegetation, other than the pest to which it is applied, or to the person applying such pesticide.

18. " Nematode" means invertebrate animals of the phylum nemathelminthes and class nematode, including unsegmented round worms with elongated, fusiform, or sac-like bodies covered with cuticle and inhabiting soil, water, plants or plant parts.

19. " Person" means any individual, partnership, association, corporation or organized group of persons whether incorporated or not.

20. " Pest" means:

(a) Any weed, insect, vertebrate pest, nematode, fungus, virus, bacterium or other pathogenic organisms.

(b) Any other form of terrestrial or aquatic plant or animal life, except virus, bacterium or other microorganism on or in living humans or other living animals, which the director declares to be a pest for the purpose of enforcement of this article.

21. " Pesticide" means:

(a) Any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any pest.

(b) Any substance or mixture of substances intended for use as a plant regulator, defoliant or desiccant.

22. " Plant regulator" means any substance or mixture of substances intended, through physiological action, for accelerating or retarding the rate of growth or rate of maturation or for otherwise altering the behavior of plants or the produce thereof, but does not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants and soil amendments.

23. " Registrant" means the person registering any pesticide pursuant to this article.

24. " Weed" means any plant that grows where it is not wanted.



§ 3-343 Enforcement and administrative powers

3-343.
Enforcement and administrative powers

A. This article shall be administered and its provisions and all rules adopted under this article shall be enforced by the associate director.

B. The director may, after a hearing:

1. Declare as a pest any form of plant or animal life or virus which is injurious to plants, humans, domestic animals, articles or substances.

2. Determine whether or not pesticides present an unreasonable risk to humans.

3. Determine standards of coloring or discoloring for pesticides, and subject pesticides to the requirements of section 3-352.

C. The director may, after a hearing, make rules concerning safety in the distribution and sale of pesticides or devices.

D. All rules adopted under authority of this article shall be divided into two classes to be known as " technical rules" and " administrative rules" , such rules to be filed in the office of the secretary of state and subject to judicial review.

E. The director may adopt administrative and technical rules deemed necessary to effectuate the purposes of this article, but only after a hearing.



§ 3-344 Advisory committee; membership; appointment; duties; uniformity of labeling and standards of pesticides

3-344.
Advisory committee; membership; appointment; duties; uniformity of labeling and standards of pesticides

A. The director may appoint an advisory committee as needed to assist and advise the director and associate director in adopting technical rules. The director shall designate the chairman. Meetings of the committee shall be held upon call of the associate director or director. Members of the committee shall serve without compensation, but shall be entitled to reimbursement for expenses of travel and subsistence incurred in the performance of their duties, which shall be paid from and limited by the pesticide trust fund.

B. In order to avoid confusion endangering the public health, which would result from diverse requirements, particularly as to the labeling and coloring of pesticides, and to avoid increased costs to the public due to the necessity of complying with such diverse requirements in the manufacture and sale of such pesticides, it is desirable that there should be uniformity between the requirements of the several states and the federal government relating to such pesticides. To this end, the director may after a hearing adopt rules applicable to and in conformity with primary standards established by this article as have been or may be prescribed by federal agencies with respect to pesticides.



§ 3-345 Publications; membership in professional organizations

3-345.
Publications; membership in professional organizations

A. The department may publish, at such times and in such forms as the director deems proper, information concerning the production and use of pesticides and reports of chemists' findings based on official samples taken of pesticides sold within the state as compared with guaranteed analyses registered under section 3-351.

B. The director may authorize employees of the department to:

1. Join and subscribe to any state, district, regional or national organizations or publications relating to and dealing with pesticides.

2. Attend state, district, regional and national meetings relating to pesticides that in the director's discretion may be necessary or for the best interests of those affected by this article.

C. Expenses authorized by this section shall be paid from and limited by the pesticide trust fund.



§ 3-346 Agreements with other agencies and states

3-346.
Agreements with other agencies and states

The director with the advice of the associate director may cooperate with and after a hearing enter into agreements with any other agency of this state, the United States government, and any other state or agency thereof for the purpose of carrying out the provisions of this article and securing uniformity of regulations.



§ 3-347 Delegation of duties

3-347.
Delegation of duties

All authority vested in the director under this article may with like force and effect be executed by his authorized representatives as he designates for such purpose.



§ 3-349 Restrictions upon enforcing officers

3-349.
Restrictions upon enforcing officers

No person charged with the enforcement of any of the provisions of this article shall be directly or indirectly interested in the sale, manufacture or distribution of any pesticide.



§ 3-350 Pesticide trust fund

3-350.
Pesticide trust fund

A. The pesticide trust fund is established for the exclusive purpose of implementing, continuing and supporting the agricultural program established by this article. Except as provided in section 3-351, subsection D, paragraph 2, all monies collected under the provisions of this article shall be deposited in the trust fund.

B. The director shall administer the trust fund as trustee. The state treasurer shall accept, separately account for and hold in trust any monies deposited in the state treasury, which are considered to be trust monies as defined in section 35-310 and which shall not be commingled with any other monies in the state treasury except for investment purposes. On notice from the director, the state treasurer shall invest and divest any trust fund monies deposited in the state treasury as provided by sections 35-313 and 35-314.03, and monies earned from investment shall be credited to the trust fund.

C. The beneficiary of the trust is the agricultural program established by this article. The trust fund shall be used solely for the purposes of this article on the order of the director.

D. The pesticide trust fund shall be exempt from the provisions of section 35-190 relating to lapsing appropriations. Surplus monies, including any unexpended and unencumbered balance at the end of the fiscal year, do not revert to the state general fund.



§ 3-350.01 Experimental use permits

3-350.01.
Experimental use permits

The division may issue an experimental use permit to any public or private research agency or educational institution for the purpose of experimentation. All experimental use permits shall contain provisions for the review and monitoring of the use allowed by the permit under rules of the department.



§ 3-351 Registration; fee; confidential information

3-351.
Registration; fee; confidential information

A. Every pesticide that is distributed shall be registered with the division. The director may provide by rule for registrations having a term of one or more years and may prescribe the date on which registrations expire.

B. The registrant shall file with the division a statement including:

1. The name and address of the registrant and the name and address of the person whose name will appear on the label, if other than the registrant.

2. The name of the pesticide.

3. A complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for it including directions for use. If the registrant distributes labels in a language in addition to English, the registrant shall provide a copy of both labels with a signed statement that the label directions have the same meaning and provide the same use directions as on the written English label.

4. If requested by the division, a full description of the tests made and the results of those tests on which the claims are based.

C. For a renewal of registration:

1. A statement shall be required only with respect to information that is different from that furnished when the pesticide was registered or last reregistered.

2. If requested by the director, a complete copy of labeling shall be submitted.

D. Any person desiring to register under this article shall pay to the division a registration fee of one hundred dollars per year for each pesticide. The monies collected from registration fees shall be allocated as follows:

1. Twenty-five dollars for each year of the registration term shall be allocated pursuant to section 3-350.

2. Seventy-five dollars for each year of the registration term shall be deposited in the water quality assurance revolving fund established by section 49-282.

E. All federal, state and county offices shall register without fee all pesticides sold at cost by them.

F. If the director deems it necessary in the administration of this article, the director may require the submission of the complete formula of any pesticide or the confidential statement of formula and the analytical methods for the analysis of the active ingredients in the formulation. For any product having a federal registration, the director may request, on reasonable cause, the analytical methods for the analysis of residues of the active ingredients of the pesticide in environmental media provided that this information has been developed by the applicant and submitted to the United States environmental protection agency. Information provided by the applicant pursuant to this section shall be afforded applicable trade secret and confidentiality protections. Other products exempted from federal registration requirements and required to be registered under this section shall be subject to this subsection.

G. If it appears to the director that the composition of the article is such as to warrant the proposed claims for it and if the article and its labeling and other material required to be submitted comply with the requirements of section 3-352, the division shall register the article. If the director finds that the pesticide does not warrant the proposed claims, the director may request a full description of the tests conducted and the results of the tests on which the claims are based. If the pesticide or its labeling and other material that are required to be submitted do not comply with this article, the director shall notify the applicant of the manner in which the pesticide, labeling or other material fails to comply with the law to afford the applicant an opportunity to make the necessary corrections. If the applicant does not make the corrections and cannot support the claim on the label, the director may refuse to register the pesticide.

H. In submitting data required by this article, the applicant shall clearly mark any portions that are trade secrets or commercial or financial information. The applicant shall identify as confidential information any such marked material and submit it separately from other material required to be submitted under this article. The information shall be kept confidential by the department unless written permission to release the information is granted by the registrant or on order of a court of jurisdiction.

I. In order to protect the public, the associate director, after a hearing, may cancel the registration of a pesticide. The associate director shall cancel the registration of a pesticide on notification by the director of environmental quality pursuant to section 49-306 or 49-309.

J. Notwithstanding any other provision of this article, registration is not required in the case of a pesticide shipped from one plant within the state to another plant within the state operated by the same person.

K. A registrant who discontinues distribution of a pesticide shall continue its registration in this state for three years after the discontinuation to allow the remaining product to move through the channels of trade. The registrant shall notify the appropriate entities within the channels of trade of the effective date of the discontinuation.



§ 3-352 Prohibited acts

3-352.
Prohibited acts

A. It is unlawful for any person acting independently or as agent to distribute:

1. Any pesticide that has not been registered pursuant to section 3-351, or any pesticide if any of the claims made for it or any of the directions for its use differ in substance from the representations made in connection with its registration, or if the composition of a pesticide differs from its composition as represented in connection with its registration, but at the discretion of the director, a change in the labeling or formula of a pesticide may be made within a registration period without requiring reregistration of the product.

2. Any pesticide unless it is in the registrant's or the manufacturer's unbroken immediate container and there is affixed to such container, and to the outside container or wrapper of the retail package, if there is one, through which the required information on the immediate container cannot be clearly read, a label bearing:

(a) The name and address of the manufacturer, registrant or person for whom manufactured.

(b) The name, brand or trademark under which the article is sold.

(c) The net weight or measure of the content subject, however, to such reasonable variations as the state may permit.

3. Any pesticide that contains any substance or substances in quantities highly toxic to humans, determined as provided in section 3-343, unless the label bears, in addition to any other matter required by this article:

(a) Warning statements or symbols required by regulation.

(b) A statement of a practical treatment, first aid or otherwise in case of poisoning by the pesticide.

4. Any pesticide that is adulterated or misbranded, or any device that is misbranded.

5. Any pesticide the label of which does not contain necessary information, which information the director has prescribed by rule.

B. It is unlawful:

1. For any person to detach, alter, deface or destroy, wholly or in part, any label or labeling provided for in this article or rules adopted under this article, or to add any substance to, or take any substance from, a pesticide in a manner that may defeat the purposes of this article.

2. For any person to use for his own advantage or to reveal, other than to the director or proper officials or employees of the state or to the courts of the state in response to a subpoena, or to physicians, or in emergencies to pharmacists and other qualified persons for use in the preparation of antidotes, any information relative to formulas of products acquired by authority of section 3-351.



§ 3-353 Exemptions

3-353.
Exemptions

A. The penalties provided for violations of subsection A of section 3-352 shall not apply to:

1. Any carrier while lawfully engaged in transporting a pesticide within the state, if such carrier, upon request, permits the director or a designated agent to copy all records showing the transactions in and movement of the articles.

2. Public officials of the state and the federal government engaged in the performance of their official duties.

3. The manufacturer or shipper of a pesticide for experimental use only by or under the supervision of an agency of the state or of the federal government authorized by law to conduct research in the field of pesticides.

B. No article shall be deemed in violation of this article when intended solely for export to a foreign country, and when prepared or packed according to the specifications or directions of the purchaser. If not so exported, all the provisions of this article shall apply.



§ 3-354 Cease and desist orders; condemnation and destruction or sale of noncomplying pesticides or devices

3-354.
Cease and desist orders; condemnation and destruction or sale of noncomplying pesticides or devices

A. When the director finds from investigation that any pesticide or device being distributed or delivered for transportation or transported in intrastate commerce or between points within the state through any point outside this state does not meet the requirements of this article as follows, the director may take the action prescribed by subsection B of this section:

1. In the case of a pesticide:

(a) If it is adulterated or misbranded.

(b) If it has not been registered, if necessary, under section 3-351.

(c) If it fails to bear on its label the information required by law.

(d) If it is a white powder pesticide and is not colored as required under this article.

2. In the case of a device, if it is misbranded.

B. Upon the discovery of any of the facts set forth in subsection A of this section:

1. The director may serve the person violating this article with a cease and desist order requiring the person, on receiving the notice, to immediately cease and desist the violation. The order shall be served by any method of service authorized by the Arizona rules of civil procedure.

2. The department may issue and serve a written cease and desist order on the owner or custodian of any pesticide or device found to be in violation of this article. The pesticide or device shall not be sold, used or removed until this article has been complied with and the pesticide or device has been released in writing by the director or the violation has been otherwise disposed of as provided in this article by a court of competent jurisdiction.

3. If the director discovers any pesticide or device that is in violation of this article, and the owner or custodian is not available for service of the order, the director may attach the order to the pesticide or device and the pesticide or device shall not be sold, used or removed until this article has been complied with and the pesticide or device has been released in writing by the director or the violation has been otherwise disposed of as provided in this article by a court of competent jurisdiction.

C. After a cease and desist order is served on any person, either that person or the director may file an action in the superior court in the county in which a violation of this article is alleged to have occurred for an adjudication of the alleged violation. The court may issue temporary or permanent injunctions, mandatory or restraining, and intermediate orders it deems necessary or advisable. The court may order condemnation of any pesticide or device that does not meet the requirements of this article. The action shall be tried de novo.

D. If the article is condemned, it shall be disposed of, after entry of decree, by destruction or sale as the court directs, and the proceeds, if the article is sold, less legal costs, shall be paid into the pesticide trust fund. On payment of costs and execution and delivery of a good and sufficient bond conditioned so that the article shall not be disposed of unlawfully, the court may direct that the article be delivered to the owner of the article for relabeling or reprocessing as the case may be.

E. When a decree of condemnation is entered against the article, court costs, fees and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article.



§ 3-355 Enforcement procedures

3-355.
Enforcement procedures

A. The results of official analyses of any pesticide which has been found to be subject to penalty or other legal action shall be forwarded by the department to the registrant or other responsible person and to the purchaser forthwith. Upon request within thirty days of issuance of the analytical report, the department shall furnish to the registrant or other responsible person a portion of any sample found subject to penalty or other legal action. If it appears from such examination that a pesticide or device fails to comply with the provisions of this article, and the director contemplates instituting criminal proceedings against any person, the director shall cause appropriate notice to be given to such person. Persons so notified shall be given an opportunity to present their views, either orally or in writing, with regard to the contemplated proceedings. If thereafter in the opinion of the director it appears that the provisions of the article have been violated by such person, the director shall refer a copy of the results of the analysis or the examination of such article to the department counsel.

B. Nothing in this article shall be construed as requiring the director to report for prosecution or for the institution of condemnation proceedings minor violations of this article when the director believes that the public interests will be best served by a suitable notice of warning in writing.

C. The director shall, by publication, give notice of all judgments entered in actions instituted under the authority of this article.



§ 3-356 Violations; criminal classification; injunctive relief

3-356.
Violations; criminal classification; injunctive relief

A. Any person violating any provision of this article is guilty of a class 3 misdemeanor. A registrant who violates any provision of this article after having been issued a warning pursuant to this article is guilty of a class 1 misdemeanor.

B. The director may apply for and the court may grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this article or any rule adopted under this article notwithstanding the existence of other remedies at law.

C. If any person, with intent to defraud, uses or reveals information relative to formulas of products acquired under authority of section 3-351, the person is guilty of a class 1 misdemeanor.

D. Any monies collected pursuant to this section shall be deposited, pursuant to sections 35-146 and 35-147, in the state general fund.



§ 3-361 Definitions

3-361.
Definitions

In this article, unless the context otherwise requires:

1. " Associate director" means the associate director of the division.

2. " De minimis violation" means a violation which, although undesirable, has no direct or immediate relationship to safety, health or property damage. Repeated de minimis violations constitute a nonserious violation.

3. " Division" means the environmental services division of the Arizona department of agriculture.

4. " Nonserious violation" means a violation that may have had a direct or immediate relationship to safety, health or property damage, but which does not constitute a de minimis violation or a serious violation, unless the violator did not, and could not with the exercise of reasonable diligence, know of such safety, health or property damage risk in which case the violation is de minimis.

5. " Paraquat" means the pesticide dimethyl-dipyridinium dichloride.

6. " Pesticide" means any substance or mixture of substances intended to be used for defoliating plants or for preventing, destroying, repelling or mitigating insects, fungi, bacteria, weeds, rodents, predatory animals or any form of plant or animal life which is, or which the director may declare to be, a pest which may infest or be detrimental to vegetation, humans, animals or households or which may be present in any environment.

7. " Pesticide use" means the sale, processing, storing, transporting, handling or applying of a pesticide and disposal of pesticide containers.

8. " Restricted use pesticide" means a pesticide classified as such by the United States environmental protection agency.

9. " Serious violation" means a violation of this article or a rule adopted under this article which produces a substantial probability that death or serious physical harm could result, unless the violator did not, and could not with the exercise of reasonable diligence, know of such safety or human health risk, in which case the violation is nonserious.



§ 3-362 Powers and duties

3-362.
Powers and duties

A. The director is responsible for administering this article and shall:

1. Conduct investigations, on complaint and on his own initiative, regarding violations of this article and compile information necessary to administer this article.

2. Take timely action necessary to enforce this article against violators including seeking injunctive relief and other penalties and sanctions authorized by this article.

3. Publish a list of pesticides, by common and proprietary names, which the director determines to be highly toxic, odoriferous, such as profenofos, sulprofos, def and merphos and other pesticides with similar odoriferous characteristics, or otherwise appropriate for inclusion and shall include in that list paraquat and gramoxone.

4. Submit to the United States environmental protection agency a state plan for issuing, monitoring, and controlling experimental use permits pursuant to section 5 of the federal insecticide, fungicide, and rodenticide act (7 United States Code section 136c(f)).

5. Develop systems and procedures to encourage and ensure public contact with the department, which may include:

(a) A telephone hotline for pesticide complaints, which is operated and publicized by the department.

(b) Outreach and education programs to inform the general public and solicit input regarding pesticide use and public health, safety and the environment.

B. The director may enter into intergovernmental agreements pursuant to title 11, chapter 7, article 3 if the agreement is necessary to more effectively administer the powers and duties described in this article.



§ 3-363 Rules

3-363.
Rules

The director shall adopt rules to regulate pesticides that include provisions to:

1. Administer and implement this article.

2. Prescribe measures to control, monitor, inspect and govern pesticide use.

3. Prohibit or restrict pesticide use.

4. Restrict the areas in which pesticide use may occur.

5. Prescribe minimum qualifications for all persons who engage in pesticide use, including, as appropriate, requirements that the persons have valid licenses, permits or certificates, have adequate training, including continuing education requirements, and meet financial responsibility standards.

6. Prescribe appropriate recordkeeping and reporting requirements regarding pesticide use, except that the recordkeeping and reporting requirements for growers and certified private applicators who apply pesticides shall be equivalent to, but not more stringent than, the requirements prescribed under the federal insecticide, fungicide and rodenticide act (61 Stat. 163) and the food, agriculture, conservation and trade act of 1990 (P.L. 101-624; 104 Stat. 3359).

7. Prohibit pesticide use that is inconsistent with the pesticide label as required under the federal insecticide, fungicide and rodenticide act (61 Stat. 163).

8. Exempt from regulation under this article pesticide use that is regulated in chapter 20 of this title.

9. Issue licenses, permits and certificates for pesticide use, as appropriate, having terms of one or more years.

10. Charge and collect the following fees for each permit, license and certification under this article:

(a) Not more than twenty dollars per year for a grower permit.

(b) Not more than one hundred dollars per year for a seller permit.

(c) Not more than one hundred dollars per year for a custom applicator license.

(d) Not more than fifty dollars per year for a pilot license.

(e) Not more than fifty dollars per year for a pest control advisor license.

(f) Not more than twenty-five dollars per year for a piece of equipment used to apply pesticides by a custom applicator.

(g) Not more than fifty dollars per year for restricted use certification.

(h) Not more than the amount set by the director by rule for a license or certificate for pesticide use on golf courses.

11. Establish a nonexclusive list of acts and omissions that constitute serious, nonserious and de minimis violations of this article.

12. Establish a system of administrative penalties and fines for violations of this article and any rules adopted under this article. Under this system:

(a) Violators shall be assessed a number of points for each violation, depending on such factors as:

(i) Potential and actual consequences of the violation on public and worker health and safety and the environment.

(ii) The wrongfulness of the conduct.

(iii) The degree of culpability of the violator.

(iv) The duration of the violation.

(v) Prior violations or citations.

(b) Penalties shall be assessed depending on the number of points accrued by the violator.



§ 3-363.01 Reporting requirements; interagency agreement

3-363.01.
Reporting requirements; interagency agreement

A. The director of the Arizona department of agriculture may enter into an interagency agreement with the department of environmental quality to allow the director to collect the pesticide reports required pursuant to section 49-305, subsection B.

B. Rules adopted by the director pursuant to section 3-363, paragraph 6 shall not prevent the director from collecting the pesticide reports required pursuant to section 49-305, subsection B as a part of any interagency agreement entered into with the department of environmental quality.



§ 3-364 Inspection powers; notice

3-364.
Inspection powers; notice

A. The director may enter at reasonable times into or on or through any public or private property for the purpose of ascertaining compliance or noncompliance with any rules or orders adopted or issued under this article. If practicable, and if notice will not inhibit the director's ability to enforce this article, the director or the director's agent shall notify the owner, operator or lessee of the property when entering on the property.

B. Within five days after the inspection the director shall inform any alleged violator in writing if the director anticipates an enforcement action. The notice of a potential enforcement action shall indicate the nature of the alleged violation and the last possible date for issuing a citation under section 3-368, subsection F. If in the course of an investigation the department identifies any additional alleged violator, the director shall inform the additional alleged violator within five days of initiating the new investigation. The notice of a potential enforcement action against the additional alleged violator shall indicate the nature of the alleged violation and the last possible date for issuing a citation or notice of de minimis violation under section 3-368, subsection F. If the director does not issue a notice of a potential enforcement action, the director shall inform the alleged violator within fifteen days after the inspection that the director does not anticipate any enforcement action.



§ 3-365 Buffer zones

3-365.
Buffer zones

A. The odoriferous pesticides profenofos, sulprofos, def and merphos and other pesticides with similar odoriferous characteristics shall not be applied within one-fourth mile of a school, child care facility, a health care institution that meets the requirements of section 36-421, subsection D, a child care group home as defined by section 36-897 or at least twenty-five residences adjoining the field to be sprayed, except by soil injection.

B. Highly toxic pesticides or paraquat shall not be applied within four hundred feet of a health care institution that meets the requirements of section 36-421, subsection D, except by soil injection.

C. Highly toxic pesticides or paraquat shall not be applied in liquid form, except by soil injection, within one hundred feet by aircraft or within fifty feet by ground equipment of at least twenty-five residences adjoining the field to be sprayed. Highly toxic pesticides shall not be applied in dust form by aircraft within three hundred feet of at least twenty-five residences adjoining the field to be sprayed.

D. Highly toxic pesticides and paraquat may be applied within one-fourth mile of schools, child care group homes, and child care facilities only if authorized activities at the school, child care group home or child care facility are not scheduled to occur before the reentry time period assigned to the pesticide by provisions of the product label elapses. A responsible individual at a school, a child care group home or a child care facility shall be notified of the application of pesticides, other than highly toxic pesticides or paraquat, by aircraft during daylight hours.

E. Nothing in this section permits the application of pesticide in such a way as to cause drift within the grounds of a residence, school, health care institution, child care group home, or child care facility, but compliance with this section and the requirements of the pesticide label establishes a presumption of compliance with this subsection.

F. For the purposes of this section, distances shall be measured from the property boundary of a school, residence, child care facility, child care group home, or health care institution closest to the field to be sprayed to the area of the field that is to be sprayed.



§ 3-366 Pesticide management areas

3-366.
Pesticide management areas

A. The director shall designate pesticide management areas. Pesticide management areas may be urban areas that are adjacent to farmlands and have a history of concerns known by the department regarding nearby aerial pesticide applications. The director may adopt rules for designating pesticide management areas.

B. If possible at least twenty-four hours before applying a pesticide listed by the director under section 3-362, subsection A, paragraph 3 by aircraft in a pesticide management area the applicator shall notify the department. In any event, every reasonable attempt shall be made to notify the department before every application of pesticide in a pesticide management area.



§ 3-367 Private right of action

3-367.
Private right of action

A. Except as provided in subsection B of this section, any person having an interest that is or may be adversely affected may commence a civil action in superior court on the person s own behalf:

1. Against any person, including this state and any political subdivision of this state, who is alleged to be in violation of this article or of an order, permit or rule adopted or issued pursuant to this article other than a de minimis violation. The court shall have jurisdiction to enforce the provision, order, permit or rule and to apply any appropriate civil penalty under section 3-370.

2. Against the director where there is alleged a failure of the director to perform any act or duty under this article that is not discretionary with the director. The court shall have jurisdiction to order the director to perform such act or duty.

B. No action may be commenced in either of the following cases:

1. Before sixty days after the plaintiff has given notice of the alleged violation to the department and to any alleged violator or if, within the sixty days, the director begins and diligently performs the act or duty sought to be compelled.

2. If the attorney general has commenced and is diligently prosecuting an action before the department under section 3-368 or a civil action in the superior court of this state to require compliance with the permit, order, rule or provision of this article.

C. In any action under this section:

1. The director, if not a party, may intervene as a matter of right.

2. The plaintiff has the burden of proof.

D. The court, in issuing any final order in any action brought pursuant to this section, may:

1. Award costs of litigation, including reasonable attorney and expert witness fees, to any party whenever the court determines such award is appropriate and, in addition, to the defendant in the case of a frivolous action.

2. Provide for injunctive or other equitable relief or assess civil penalties that could have been administratively assessed. Any monies collected as civil penalties shall be deposited, pursuant to sections 35-146 and 35-147, in the state general fund.

E. This section shall not be construed to abrogate the provisions of chapter 1, article 2 of this title.



§ 3-367.01 Report of loss, damage or nonperformance; effect of failure to file

3-367.01.
Report of loss, damage or nonperformance; effect of failure to file

A. A person suffering loss, damage or nonperformance on any agricultural, ornamental or silvicultural crop resulting from the use or application by others of a pesticide or a method or device for applying pesticides shall file with the department and with the person or persons who are alleged to have caused the loss, damage or nonperformance a written report as prescribed by subsection B within the following times:

1. For a growing crop, within thirty days after the damage is noticed or before fifty per cent of the affected portion of the crop is harvested.

2. For a crop if damage is not visible during growing, within fifteen working days after the damage was visible at harvest.

3. For a crop if damage was not visible during growing or at harvest and the crop is sold by the farmer, within fifteen working days after the farmer is notified of the damage by the buyer.

B. The report shall include, so far as is known to the claimant:

1. The name and address of the claimant.

2. The type, kind and location of property allegedly injured or damaged.

3. The date the alleged loss, damage or nonperformance occurred.

4. The name of the person allegedly responsible for the loss, damage or nonperformance.

5. The suspected pesticide or action that caused the loss, damage or nonperformance.

6. The name of the owner or occupant of the property on which the loss, damage or nonperformance occurred.

C. The failure to report damage as required under this section is prima facie evidence that no loss occurred.



§ 3-367.02 Notification by beekeepers of bees located in a commercial agricultural area

3-367.02.
Notification by beekeepers of bees located in a commercial agricultural area

A. Before locating bees on an apiary site, the owner of the bees shall obtain the landowner's or lessee's permission and notify in writing persons engaged in commercial agriculture on whose land the bees may forage. The notice shall include the beekeeper's address and telephone number, the location of the hives within a quarter section and the exact dates that the bees will be in the area.

B. After receiving the notice required by subsection A, the person who engages in commercial agriculture shall inform the beekeeper, before application, when a bee sensitive pesticide will be applied to the area in which the bees are foraging.

C. A failure by the beekeeper or the owner of the bees to notify the person or persons who engage in commercial agriculture as provided by subsection A constitutes prima facie evidence that no loss occurred due to a pesticide application and no pesticide violation related to bees has occurred.



§ 3-368 Enforcement; consultation with attorney general; citations and notices of violation

3-368.
Enforcement; consultation with attorney general; citations and notices of violation

A. The director is responsible for enforcing this article and shall receive and shall promptly and efficiently process all complaints regarding pesticide use. The director shall furnish to the attorney general a copy of each complaint filed under this article and copies of all investigative reports, citations, hearing notices and other action or pending action documents. Before a final disposition of a pesticide complaint the director and the attorney general shall jointly review the case to ensure that proper action is taken and to determine whether additional action or prosecution is required.

B. The director shall notify all persons who submit complaints alleging violations of this article or rules adopted pursuant to this article of the progress, status and disposition of their complaints.

C. If the director investigates an alleged violation under this article and rules adopted pursuant to this article and determines that the violation did not result in any adverse health effects or property damage, the director may issue a letter of warning. A letter of warning issued pursuant to this subsection is not subject to section 3-363, paragraph 12.

D. If the director following an inspection or investigation determines that a de minimis violation occurred, the director shall issue a notice of de minimis violation and maintain a record of the violation for three years. A person receiving a notice of de minimis violation may request a hearing pursuant to title 41, chapter 6, article 10.

E. If the director following an inspection or investigation determines that a nonserious or serious violation occurred, the director shall issue a written citation. The citation shall be issued within twenty days for a nonserious violation or within ten days for a serious violation. Each citation shall contain the following:

1. A particular description of the nature of the violation, including a reference to the provision of this article.

2. A reasonable time to abate the violation or take appropriate action.

3. A notice of the right to a hearing pursuant to title 41, chapter 6, article 10.

F. No citation or notice of de minimis violation may be issued after the expiration of six months from the date of the inspection which produced evidence of the violation. If in the course of an investigation the department identifies any additional alleged violator, the department may investigate the additional alleged violator. No citation or notice of de minimis violation may be issued after the expiration of six months from the date any additional alleged violator is identified by the department.



§ 3-370 Civil penalty; criminal violation; classification

3-370.
Civil penalty; criminal violation; classification

A. A person who, after a hearing, is found to have caused a nonserious violation of any provision of this article or any rule or order issued or adopted pursuant to this article is subject to probation or suspension, revocation, nonrenewal or denial of a permit, license or certification. Additionally, a person may be subject to a civil penalty of not to exceed five hundred dollars for each nonserious violation.

B. A person who, after a hearing, is found to have caused a serious violation of any provision of this article or any rule or order issued or adopted pursuant to this article is subject to probation or suspension, revocation, nonrenewal or denial of a permit, license or certification. Additionally, the person may be subject to a civil penalty of not more than ten thousand dollars for each serious violation.

C. In addition to civil penalties prescribed by this section, a person who knowingly commits:

1. A nonserious violation of this article is guilty of a class 1 misdemeanor.

2. A serious violation of this article is guilty of a class 6 felony.

D. Actions to recover penalties under subsection C shall be brought by the attorney general in the name of this state in the superior court in the county in which the violation occurred or in a county in which the department maintains an office.



§ 3-371 Cease and desist order

3-371.
Cease and desist order

The director of the Arizona department of agriculture or the director of the department of health services may issue a cease and desist order for not to exceed twenty-four hours, or until an administrative hearing is held, to terminate the application of pesticides if either or both find that an imminent and serious hazard to the public health and safety exists. The order is immediately effective. The order shall also set a time, but not later than twenty-four hours after the date and time of the order, for the hearing on the order. If evidence produced at the hearing shows that the order was unreasonable and that public health and safety were not threatened or that conditions have changed making the order unnecessary, the order shall be revoked. Except as provided in section 41-1092.08, subsection H, a party to the final administrative decision on the cease and desist order may obtain judicial review pursuant to title 12, chapter 7, article 6.



§ 3-372 Emergency use of pesticides

3-372.
Emergency use of pesticides

During a time when a person's license, permit, certificate or registration is under suspension or revocation or an order has been issued, a person requiring the application of a pesticide may apply to the director for emergency relief. If the director determines that an emergency exists which requires an application of pesticide, the director may authorize an application of pesticide under supervision and under conditions prescribed by the director. The cost of such supervision shall be borne by the person whose permit or license is suspended or revoked or on whom an order has been issued. The director shall adopt guidelines on what constitutes an emergency.



§ 3-373 Annual pesticide report

3-373.
Annual pesticide report

The associate director shall submit an annual report to the director, the governor and the legislature on or before October 1 each year containing the following information for the preceding fiscal year relating to the division's activities under this article:

1. The number of full-time employee positions in the division that are authorized and filled for regulating pesticides as of June 30.

2. A brief summary of rules proposed or adopted during the reporting period.

3. The number of persons having each type of permit, certificate, license and registration issued as of June 30.

4. The number of persons whose permits, certificates, licenses or registrations were revoked, suspended or otherwise altered in status with brief statements of the reasons for the revocation, suspension or alteration.

5. The number of written complaints and other communications received by the division which allege a violation of this article or a rule adopted under this article.

6. A summary, by specific category, of the substance of the complaints and communications referred to in paragraph 5 of this section and, for each specific category, the responses or dispositions of those complaints.

7. A compilation, based upon reports filed in compliance with rules adopted pursuant to section 3-363, of the amount, frequency and type of pesticides used in this state by specific categories of acute toxicity and including but not limited to identification of pesticides which:

(a) Are known by the administrator of the federal environmental protection agency to require special application procedures to protect endangered species or which contain ingredients or produce degradation products that are carcinogenic, mutagenic or teratogenic.

(b) Are extremely hazardous substances listed pursuant to section 302 of the superfund amendments and reauthorization act or title III of the clean air act as amended.

(c) Have extended reentry intervals of greater than forty-eight hours for worker protection.

8. Based on reports received from pesticide users and reports prepared pursuant to paragraphs 4, 5 and 6 of this section, specific recommendations regarding statutory or administrative changes to improve pesticide regulation in this state considering environmental and public health and safety factors.

9. Any other information which the associate director believes is useful in reviewing the division's activities.



§ 3-374 Availability of information to the public

3-374.
Availability of information to the public

A. Any records, reports or information obtained from any person under this article, including records, reports or information obtained or prepared by the department, shall be available to the public, except that the information, or a particular part of the information, shall be considered confidential on either:

1. A showing, satisfactory to the director, by any person that the information, or a particular part of the information, if made public, would divulge the trade secrets of the person.

2. A determination by the attorney general that disclosure of the information, or a particular part of the information, would be detrimental to an ongoing investigation by the director.

3. A determination by the attorney general that disclosure of the information or a particular part of the information would be detrimental to an ongoing criminal investigation or to an ongoing or contemplated civil enforcement action under this article in superior court.

B. Notwithstanding subsection A of this section, the following information shall be available to the public:

1. The name and address of any permit applicant or permittee.

2. Information contained in or derivable from the pesticide label or the relevant safety data sheet.

C. Notwithstanding subsection A of this section, the director may disclose any records, reports or information obtained from any person under this article, including records, reports or information obtained by the department, to:

1. Other state employees concerned with administering this article or if relevant to any administrative or judicial proceeding under this article.

2. Employees of the United States environmental protection agency if such information is necessary or required to administer and implement or comply with applicable federal law.



§ 3-375 Preservation of rights

3-375.
Preservation of rights

This article shall not be construed to abridge or alter causes of action or remedies under the common law or statutory law, criminal or civil, nor shall any provision of this article, or any act done by virtue of this article, be construed so as to estop any person, this state or any political subdivision of this state, or owners of land having groundwater or surface water rights or otherwise, from exercising their rights or, under the common law or statutory law, from suppressing nuisances or preventing injury due to pesticide use.



§ 3-376 Discrimination prohibited

3-376.
Discrimination prohibited

A. No person may intimidate, threaten, restrain, coerce, blacklist, discharge or in any manner discriminate against any person because that person has filed a complaint or instituted, or caused to be instituted, a proceeding under this article or has testified or is about to testify in such a proceeding or has exercised, on behalf of himself or others, any right or protection afforded by this article.

B. A person who believes he has been discriminated against in violation of this section may, within one hundred eighty days after the violation, file a complaint with the attorney general. On receipt of the complaint, the attorney general may investigate as he deems appropriate. If, after investigation, the attorney general determines that this section has been violated, he may bring an action in superior court against any alleged violator.

C. In an action brought under this section, the court has jurisdiction to restrain a violation and order any appropriate relief, including rehiring or reinstatement of a person, with back pay and double damages.



§ 3-377 Local regulation

3-377.
Local regulation

The provisions of this article and the rules which implement this article are of statewide concern and are not subject to further local regulation.



§ 3-381 Integrated pest management program

3-381.
Integrated pest management program

A. An integrated pest management program is established in the Arizona department of agriculture for the purposes of managing insects, diseases, nematodes, weeds and rodents, educating the public and agricultural community and integrating crop management and cultural practices, field scouting, economic thresholds and chemical and biological control to reduce the use of chemical pesticides.

B. The integrated pest management program shall include instruction, research and development components. These components shall be developed and administered in a manner which encourages the following:

1. Expanded research on biological and cultural pest management technologies and on crop and pest resistance technologies.

2. Use of sampling methods, economic thresholds, monitoring technology, pest forecasting and the effects of weather on pest and crop parameters.

3. Delivery of current and new integrated pest management technology to the agricultural industry through cooperative extension.

4. Minimized levels of pesticides in feed, food and the environment.

5. Minimized economic losses due to crop, animal and stored grain pests.



§ 3-382 Program structure; responsibilities

3-382.
Program structure; responsibilities

A. The integrated pest management program shall include programs for pest management and the impact of pest management in the following areas, listed in order of priority:

1. Cotton, grain and forage production.

2. Livestock, fruit, nut, vegetable and ornamentals production.

B. The integrated pest management program shall:

1. Develop systematic insect, disease and weed pest management strategies for use on farms in this state which integrate management tactics into environmentally compatible and economically sound systems to be used by producers, extension personnel and private enterprise.

2. Obtain information regarding crop, animal and stored grain pest occurrence and severity, pesticide usage, other pest management strategies used, effective pest monitoring techniques and scouting intervals and the effectiveness of producers' current pest control practices.

3. Determine the most effective, low cost methods and organizational structures for delivering integrated pest management systems to individual farming operations.

4. Investigate alternative pest management tactics such as biological and cultural control and plant resistance and determine how to integrate these tactics with chemical control and horticultural practices.

5. Determine accurate and time efficient sampling procedures and forecasting methods which can be utilized by private consultants or through cooperative extension.

6. Determine the economic relationship of pest incidence to yield or quality loss.

7. Develop nonpesticide methods of pest management in the areas of cultural practices, biological control and crop resistance.

8. Integrate the proper timing, selection and use of pesticides into overall management programs.

9. Aid growers in executing the most optimal crop protection program by providing them with timely reports on pest presence and population density levels, forecasted pest occurrences, crop growth, weather and other environmental information and by providing the most current interpretation of the data.

10. Act as a training mechanism for individuals at all levels of operation.

C. Wherever possible the director shall encourage, and if an adequate scientific and economic basis exists, may require, applicators, pest control advisors and growers to pursue integrated pest management techniques.



§ 3-383 Powers

3-383.
Powers

The director may contract with any university or community college in this state for the planning, design and implementation of an integrated pest management program in this state.



§ 3-401 Definitions

3-401.
Definitions

In this article, unless the context otherwise requires:

1. " Affected commodity" means the specific citrus, fruit or vegetable regulated pursuant to article 2 or 4 of this chapter and subject to the marketing agreement or order or the proposed marketing agreement or order.

2. " Affected person" means a producer or shipper of an affected commodity.

3. " Marketing agreement" or " agreement" means an agreement developed by producers or shippers of the affected commodity and entered into by the director pursuant to this article.

4. " Marketing commission" or " commission" means the marketing commission established under section 3-413.

5. " Marketing committee" or " committee" means a marketing committee established by a marketing agreement according to section 3-426.

6. " Marketing order" or " order" means an order developed by producers or shippers of the affected commodity and issued by the director pursuant to this article.

7. " Person" means any individual, firm, corporation, trust, association or partnership.

8. " Producer" means a person who has a financial interest in producing or causing citrus, fruit or vegetable commodities to be produced for market in commercial quantities.

9. " Shipper" means a person that engages in shipping, transporting, selling or marketing citrus, fruits or vegetables under the shipper's own registered trademark or label or a person who first markets the fruits or vegetables for the producer.

10. " Supervisor" means the supervisor of standardization of the Arizona department of agriculture.

11. " Volume" means cartons or the equivalent weight of Arizona grown products marketed in the preceding marketing season.

12. " Written assent" means a signed statement of an affected person consenting to the terms of a marketing order.



§ 3-402 Policy or purpose

3-402.
Policy or purpose

Marketing agricultural products of this state is in the public interest. The policy and purpose of this article are to promote the general welfare of this state by enabling and encouraging fresh fruit and vegetable producers and shippers to help themselves. This state will benefit by ensuring the availability of high quality fruit and vegetables and in establishing orderly, equitable, efficient and unhampered marketing, grading and standardizing of the commodities as well as providing for research, promotion and educational programs involving fresh fruit and vegetables.



§ 3-403 Exemptions

3-403.
Exemptions

This article shall not apply to article 2.1, 4.2 or 4.3 of this chapter.



§ 3-404 Marketing order and marketing agreement programs

3-404.
Marketing order and marketing agreement programs

A. A marketing order or marketing agreement applies to all producers and shippers included under the terms of the order or agreement.

B. A marketing order or marketing agreement may:

1. Provide for establishing standards for the quality, condition, size or maturity of a commodity marketed in or shipped outside this state. Standards shall not be less than the standards provided by articles 2 and 4 of this chapter and rules adopted pursuant to those articles.

2. Provide for establishing, and verifying compliance with, food safety standards.

3. Provide for plans to conduct programs for advertising and sales promotion.

4. Provide for research studies to improve production, distribution and marketing.

5. Provide for educational programs designed to inform producers and shippers about quality improvement or about practices, procedures and methods used in production, processing and marketing.

6. Provide for research and educational programs concerning health, food, nutritional, therapeutic and dietetic qualities or for developing new food products or new uses for agricultural products.

7. Provide programs to control and eradicate insects, disease and parasites.

8. Provide for establishing and regulating the use of an official brand, trade name or label.

9. Provide programs to gather and disseminate weather data to producers.

10. Provide for developing and funding programs, jointly or cooperatively, with public or private organizations, including funding marketing information services.

11. Authorize persons to participate in hearings regarding agricultural chemicals that are used by the affected commodity.



§ 3-405 Contents of a marketing order

3-405.
Contents of a marketing order

A. A marketing order shall:

1. Describe the territory of this state to be regulated by the marketing order.

2. State the type of marketing order program.

3. Establish a marketing commission, prescribe the number of commission members and specify an official name of the commission.

4. State the maximum rate of assessments in amounts sufficient to cover all expenses of the marketing order if assessments are required.

5. State whether the marketing order applies to producers or shippers, or both. If the marketing order applies to shippers only, shippers shall pay any assessments owing and shall not charge producers any assessments for the marketing order. If the marketing order applies to both producers and shippers, the shippers shall not charge producers any assessments that the shipper is required to pay pursuant to the marketing order.

6. Apply uniformly to all persons of the same category.

7. State whether the costs of the public meeting and referendum or written assent procedures shall be reimbursed by any assessments received if the marketing order is approved.

8. State the amount of time an inspector may hold a lot found to be in violation of the marketing order and specify the time period allowed to recondition a product pursuant to section 3-420.

B. The marketing order may apply to more than one commodity and may include any other relevant information.



§ 3-406 Initiation of the marketing order process

3-406.
Initiation of the marketing order process

A. To initiate or substantially change a marketing order, an affected person shall file a petition with the department signed by ten per cent of producers or shippers, or both producers and shippers, of the affected commodity that is the subject of the proposed marketing order. The petition shall state:

1. The affected commodity to be regulated by the marketing order.

2. A description of the territory of this state to be regulated by the proposed marketing order.

3. The category of persons to be regulated by the marketing order.

4. A draft of the proposed marketing order.

5. The proposed method of voting.

6. Any other relevant information.

B. Within thirty days after receiving the petition, the department shall initiate developing a department list and shall prepare a budget to handle the petition. The department shall require a deposit from the petitioners to cover the costs of the public meeting and referendum or written assent procedures. The deposit may be reimbursed by any assessments received if the marketing order is approved.



§ 3-407 Official department list

3-407.
Official department list

A. The department shall compile a list for the purposes of notice and referendum or written assent procedures. The list shall include the names and addresses of all affected persons and the quantity of the affected commodity produced or shipped by the affected person in the two years preceding the notice or for a lesser time if the affected person has not produced or shipped the affected commodity for the preceding two years.

B. In compiling the list, the department may use records required to be kept by shippers and records reported to citrus, fruit and vegetable standardization by producers and shippers pursuant to articles 2 and 4 of this chapter and rules adopted pursuant to those articles. The department may also notify known affected persons and may request them to respond within fifteen days after the notice with any additional necessary information.

C. Information compiled by the department concerning individual totals of the affected commodity produced or shipped are confidential and are not subject to public disclosure.

D. The list is conclusive in determining whether a marketing order has been approved by referendum or written assent, but an affected person who is not on the department list may register with the department and vote in a referendum or file a written assent if the person submits satisfactory evidence to the department to verify that the affected person is qualified to vote.



§ 3-408 Public meeting; notice

3-408.
Public meeting; notice

A. A public meeting on the petition shall be held within sixty days after the department receives the petition.

B. Notice shall be sent to all affected persons on the department list and interested parties five to thirty days before the date of the public meeting. The notice shall state the time, date and place of the public meeting, the territory and commodity affected by the proposed marketing order and that the department will receive evidence and testimony concerning the department list and the proposed marketing order.

C. The director, or the director's designee, shall conduct the public meeting and shall receive evidence and testimony concerning the proposed marketing order, the accuracy of the department list and the preferred method of voting on the proposed marketing order. The director or designee may receive evidence and testimony regarding the period of time required for filing written assents and any other relevant matters.

D. The department may hold more than one public meeting if the affected commodity is grown in more than one area of this state.



§ 3-409 Findings

3-409.
Findings

A. Based on testimony received at the public meeting, the director may recommend to the petitioners that the proposed marketing order be modified. If the petitioners make any substantial changes to the proposed marketing order after the public meetings, there shall be at least one additional public meeting to receive evidence and testimony regarding the revised marketing order. If the petitioners make only technical changes to the proposed marketing order, no additional public meeting is required.

B. The director shall approve the marketing order if the director finds:

1. The same marketing agreement or marketing order program is not in effect for the affected commodity in the territory described by the proposed marketing order.

2. The marketing order complies with this article.

3. The costs of administering the proposed marketing order are met by the proposed assessment, if an assessment is necessary.

C. The director shall issue a decision to be mailed to all persons appearing at the public meeting within twenty days after the conclusion of all public meetings. The decision shall state the director's findings, the method of voting on the proposed marketing order and a summary of the evidence and testimony presented at the public meetings.



§ 3-410 Election procedures

3-410.
Election procedures

A. For an election conducted by referendum, each affected person entitled to vote on the department list shall receive a ballot. The ballot shall state or be accompanied by the text of the proposed marketing order, the date the ballot must be received by the department and the address to which the ballot shall be returned. The return date shall be between fifteen and thirty days after it is sent by the department.

B. For an election conducted by written assents, each written assent shall specify that the written assent is being filed for the proposed marketing order, shall be dated and signed and shall clearly state the name, representative capacity and address of the person filing the written assent.

C. Each person entitled to vote shall have one vote. If the proposed marketing order program regulates both producers and shippers, a person who is both a producer and shipper is entitled to one vote for each category.

D. If both producers and shippers are to be regulated under the marketing order, voting shall be conducted independently for each category. The marketing order must be separately approved by each category to be effective for the category.

E. Within ten days after the date for returning ballots for a referendum or within ten days after the close of the period for filing written assents, the department shall certify the election results. The department may not disclose how a particular person voted but shall disclose who voted and the total number of votes cast favoring the marketing order and the total number of votes cast opposing the marketing order.

F. If approved, the marketing order is effective a minimum of five days after the notice is mailed to every affected person and to every person who requests notification.



§ 3-411 Adoption of a marketing order

3-411.
Adoption of a marketing order

A. If an election is conducted by a referendum, the marketing order shall be adopted or substantially changed if either:

1. Forty per cent of persons by volume or by number entitled to vote cast ballots and at least sixty-five per cent by number and fifty-one per cent by volume assent to the proposal.

2. Forty per cent of persons by volume or by number entitled to vote cast ballots and at least fifty-one per cent by number and sixty-five per cent by volume assent to the proposal.

B. If an election is conducted by filing written assents, the marketing order shall be adopted or substantially changed if at least sixty-five per cent by number and fifty-one per cent by volume file a written assent to the proposed marketing order or at least fifty-one per cent by number and sixty-five per cent by volume file a written assent to the proposed marketing order.



§ 3-412 Terminating a marketing order

3-412.
Terminating a marketing order

A. The marketing order expires on the fifth anniversary of its effective date unless specified otherwise in the marketing order, terminated previously or reapproved.

B. If the marketing order has been substantially changed and the substantial change was submitted for approval to those persons regulated by the marketing order during the existing term of the marketing order, the marketing order's term is deemed reapproved from the date of the approval of the substantial change.

C. During the last year the marketing order is effective, the department shall develop a list pursuant to section 3-407 and hold a public meeting pursuant to section 3-408 and an election pursuant to section 3-410. If the marketing order is reapproved, the new term begins on the expiration of the existing term.

D. If at least forty per cent of the persons regulated by a marketing order, by volume and by number, present a petition to terminate the marketing order to the department and the signatures have been collected within ninety days, the department shall hold a public meeting pursuant to section 3-408 and depending on the testimony presented at the public meeting may submit the marketing order for an election pursuant to section 3-410 within sixty days after the filing of the petition. The petition shall state the text of the marketing order, the proposed method of voting and any other pertinent information.

E. If a marketing commission, by a two-thirds vote of its membership, determines that it is no longer in the best interest of the persons regulated by the marketing order to continue the marketing order, the department shall submit the marketing order to an election pursuant to section 3-410 within thirty days after the marketing commission's vote.

F. If a marketing commission does not meet for three consecutive marketing seasons, the director may call a public meeting pursuant to section 3-408 to determine whether an election on termination is necessary.

G. If an election is conducted by referendum, the marketing order shall be terminated if a majority of the persons regulated by the marketing order by number and volume votes to terminate the marketing order.

H. If an election is conducted by written assent, the marketing order shall be terminated if a majority of the persons regulated by the marketing order by number and volume files a written assent to terminate the marketing order with the department.

I. The department shall certify the election results. The department may not disclose how a particular person voted but shall disclose who voted and the total number of votes cast in favor of the marketing order and the total number of votes cast opposing the marketing order.

J. If the department certifies that the marketing order shall be terminated pursuant to the results of the referendum or written assent, the marketing order terminates five days after the notice is mailed to every person regulated by the marketing order and persons who request notification.

K. A marketing order shall not be submitted for termination until one year after an election.



§ 3-413 Marketing commission; appointment; term

3-413.
Marketing commission; appointment; term

A. A marketing commission is composed of three to nine members with rotating terms of three years. Two-thirds of the members shall be appointed collectively by the director and supervisor, from nominations of affected persons or representative commodity associations and one-third shall be selected by the other members of the marketing commission.

B. Members shall be selected to represent areas of this state that produce the affected commodity on the basis of the volume of total production in this state for the affected commodity.

C. A marketing commission shall be composed of persons who are regulated by the marketing order and shall include both producers and shippers if the marketing order regulates both categories.

D. Commission members are not eligible to receive compensation but are eligible for reimbursement of expenses pursuant to title 38, chapter 4, article 2.



§ 3-414 Powers and duties of a marketing commission or marketing committee

3-414.
Powers and duties of a marketing commission or marketing committee

A. A marketing commission or marketing committee shall:

1. Collect, receive and disburse any monies to be used to administer a marketing order or marketing agreement.

2. Annually elect a chairman, secretary and treasurer from among its members.

3. Meet at least twice annually or at additional times called by the chairman or when requested by a quorum of the marketing commission or marketing committee.

4. Keep a permanent record of its proceedings and make these records available for public inspection for any lawful purpose.

5. Prescribe any assessments to be assessed within the limits prescribed in this article, the marketing order or the marketing agreement.

B. A marketing commission shall:

1. Prepare for the regulated commodity an annual report of its activities, receipts and expenditures. A copy of the annual report shall be available to any interested person on request.

2. Organize and administer any election called under this article or the marketing order.

C. A marketing commission or marketing committee may:

1. Sue and be sued as a marketing commission or marketing committee, without individual liability, for acts of the marketing commission or marketing committee within the scope of the powers and duties conferred on it by this article, the marketing order or the marketing agreement.

2. Enter into contracts to carry out the purposes of this article, the marketing order or the marketing agreement.

3. Appoint committees or subcommittees of the marketing commission or marketing committee, ex officio marketing commission or marketing committee members or advisory groups composed of representatives from organizations, institutions or businesses related to or interested in the regulated commodity.

4. Employ or retain and fix the compensation of a qualified person or qualified entity to manage the marketing order or marketing agreement, on behalf of the marketing commission or marketing committee, and other personnel that are necessary to carry out the provisions of this article, the order or the agreement.

5. Cooperate with any local, state or nationwide organization or agency engaged in work or activities similar or related to those of the commission or the committee and enter into contracts with the organizations or agencies for carrying on joint programs.

6. Make grants to research agencies to finance appropriate studies, or to purchase or acquire equipment and facilities consistent with the marketing order or marketing agreement.

7. Act jointly and in cooperation with this state or any other state or the federal government and spend monies to administer any program deemed by the commission or committee to be beneficial to the affected commodity.

8. Accept grants, donations, contributions, gifts, property or services or other assistance from public or private sources.

9. Provide educational materials to:

(a) Interested parties that are not affected persons at a charge fixed by the commission or committee commensurate with the cost of compilation, publication and issuance.

(b) Public officials without charge.

10. Return assessments to affected persons on a pro rata basis to the extent that monies collected exceed budgeted expenses.

11. Adopt rules necessary to promptly and effectively administer this article. Title 41, chapter 6 does not apply to rule making under this article, but the commission or committee shall provide fifteen days' advance notice of the meeting at which rules will be adopted. The commission or committee shall receive public testimony at the meeting regarding the rules.

12. Refer to persons regulated under a marketing order for an advisory vote the question of setting assessments or establishing or continuing any program authorized by the order.

13. Investigate and prosecute in the name of this state any legal action to enforce the collection or ensure payment of the authorized assessments.

14. Gather data or any other information the commission or committee deems necessary to administer and enforce the order or agreement.

15. Receive complaints of violations of the order or agreement and refer the complaints to the proper authorities.

16. Provide for an annual audit of its accounts by a qualified public accounting firm and, if an audit or financial statement is prepared, make the audit or financial statement available to any affected person and the auditor general on request.



§ 3-415 Administrative services; reimbursement

3-415.
Administrative services; reimbursement

(L11, Ch. 77, sec. 10)

A. The marketing commission or marketing committee may employ staff, at a rate of compensation determined by the commission or committee, to serve at the pleasure of the commission or committee, and shall prescribe the terms and conditions of employment of employees as necessary to perform the functions prescribed by this article, the marketing order or marketing agreement. All employees of the commission or committee are exempt from title 38, chapter 4, article 1 and title 41, chapter 4, articles 5 and 6 and are not under the jurisdiction of the department of administration.

B. The commission or committee may also enter into an interagency agreement with the department to provide necessary administrative services to the commission or committee including:

1. Providing secretarial and other services necessary for the commission or committee to carry out its activities.

2. Establishing separate operating accounts for the commission or committee.

3. Providing necessary financial and accounting services to the commission or committee, including the issuance of checks, payment of bills approved by the commission or committee, annual audits, expenditure and receipt reports whether monthly or annually, preparation of annual budget and any other activities requested by the commission or committee.

4. Receiving mail and other communication for the commission or committee.

5. Receiving monies authorized under this article for deposit, pursuant to sections 35-146 and 35-147, in the appropriate funds.

6. Accepting donated monies on behalf of the commission or committee to be credited to the account of the commission or committee.

7. Providing space for the meetings of the commission or committee.

8. Providing any other administrative services that the commission or committee requests or finds necessary.

C. If the department performs any function under this article, it acts as the agent of the marketing commission or marketing committee and has no authority or control over the commission or committee or the commission's or committee's employees or assets. The commission or committee shall reimburse the department for any administrative services the department provides from the monies received under the marketing order or marketing agreement in an amount agreed on by the commission or committee and the director. Any services provided by citrus, fruit and vegetable standardization or the department in the normal scope of services are not subject to reimbursement from a marketing commission or marketing committee.



§ 3-415; Version 2 Administrative services; reimbursement

3-415.
Administrative services; reimbursement

(L11, Ch. 281, sec. 12)

A. The marketing commission or marketing committee may employ staff, to serve at the pleasure of the commission or committee, and may prescribe the terms and conditions of employment of employees as necessary to perform the functions prescribed by this article, the marketing order or marketing agreement. The commission or committee may provide, at a rate or amount determined by the commission or committee, compensation, vehicles and vehicle expense, health care benefits, life insurance, retirement and any other cost or expense associated with employment. Reimbursement for travel and subsistence expenses for commission or committee employees shall be in the amount prescribed by title 38, chapter 4, article 2. All employees of the commission or committee are exempt from title 38, chapter 4, articles 1 and 4 and title 41, chapter 4, articles 5 and 6 and are not under the jurisdiction of the department of administration.

B. The commission or committee may also enter into an interagency agreement pursuant to title 11, chapter 7, article 3 with the department to provide necessary administrative services to the commission or committee including:

1. Providing secretarial and other services necessary for the commission or committee to carry out its activities.

2. Establishing separate operating accounts for the commission or committee.

3. Providing necessary financial and accounting services to the commission or committee including the issuance of checks, payment of bills approved by the commission or committee, annual audits, expenditure and receipt reports whether monthly or annually, preparation of annual budget and any other activities requested by the commission or committee.

4. Receiving mail and other communication for the commission or committee.

5. Receiving monies authorized under this article for deposit in the appropriate trust funds for the exclusive purpose of implementing, continuing and supporting the respective marketing order or marketing agreement. The commission or committee shall administer the trust fund as trustee. The state treasurer shall accept, separately account for and hold in trust any monies deposited in the state treasury, which are considered to be trust monies as defined in section 35-310 and which shall not be commingled with any other monies in the state treasury except for investment purposes. On notice from the commission or committee, the state treasurer shall invest and divest any trust fund monies deposited in the state treasury as provided by sections 35-313 and 35-314.03, and monies earned from investment shall be credited to the trust fund. The beneficiary of the trust is the agricultural program established by the marketing order or marketing agreement. The trust fund shall be used solely for those purposes on the order of the commission or committee. Surplus monies, including any unexpended and unencumbered balance at the end of the fiscal year or at the termination of the marketing order or agreement, do not revert to the state general fund.

6. Accepting donated monies on behalf of the commission or committee to be credited to the account of the commission or committee.

7. Providing space for the meetings of the commission or committee.

8. Providing any other administrative services that the commission or committee requests or finds necessary.

C. If the department performs any function under this article, it acts as the agent of the marketing commission or marketing committee and has no authority or control over the commission or committee or the commission's or committee's employees or assets. The commission or committee shall reimburse the department for any administrative services the department provides from the monies received under the marketing order or marketing agreement in an amount agreed on by the commission or committee and the director. Any services provided by citrus, fruit and vegetable standardization or the department in the normal scope of services are not subject to reimbursement from a marketing commission or marketing committee.



§ 3-416 Indemnification of marketing commission or marketing committee members

3-416.
Indemnification of marketing commission or marketing committee members

Each member or employee of a marketing commission or marketing committee is indemnified by the commission or committee against reasonable costs and expenses, including attorney fees, incurred by him in connection with any action, suit or proceeding to which he may be a party by reason of being or having been a member or employee of the commission or committee, except in relation to matters as to which he is adjudged in such action, suit or proceeding to have acted in bad faith as a commission or committee member or employee. The right of indemnification is in addition to other rights to which the member or employee is entitled as a matter of law.



§ 3-417 Assessments; collection; budget

3-417.
Assessments; collection; budget

A. The annual assessment rate shall not exceed five per cent of the annual gross sales dollar value of the affected commodity determined by the preceding marketing season. Not more than two per cent of the annual gross sales dollar value of the affected commodity may be used to pay costs associated with administering the marketing order. Assessment rates may be set on a per carton or equivalent basis.

B. Each marketing order shall state a method of collection. For the initial year, an advance deposit of not more than ten per cent of the total assessments owing may be collected from affected persons based on the preceding marketing season. If the marketing order affects producers only or if the marketing order affects both producers and shippers, the shipper shall withhold the assessments owed by the producer pursuant to the marketing order. The shipper is a trustee of the assessments until they are paid to the marketing commission. If the marketing order affects producers only, a producer is responsible for paying the assessments unless the assessments are withheld for payment by the shipper.

C. Each affected person shall keep a complete and accurate record of all of the affected commodity sold by the affected person. The records shall contain the information required to be kept for the citrus, fruit and vegetable trust fund pursuant to articles 2 and 4 of this chapter and rules adopted pursuant to those articles.

D. Except for the first year of operation, on or before July 1 of each year, the marketing commission or marketing committee shall set an assessment according to the maximum rate of assessment established by this article, the marketing order or marketing agreement. Before establishing the assessment rate, the commission or committee shall establish an annual budget. The budget is effective on approval of the commission or committee.

E. Title 41, chapter 6 does not apply to setting and collecting the assessment under this section, but the commission or committee shall provide fifteen days' advance notice of the meeting at which the assessment will be adopted and the amount of the proposed assessment. The commission or committee shall receive public testimony at the meeting regarding the assessment.



§ 3-418 Failure to pay assessment; penalty; hearing; violation; classification

3-418.
Failure to pay assessment; penalty; hearing; violation; classification

A. A person who is required to pay assessments pursuant to this article, a marketing order or a marketing agreement and who fails to pay the assessments within sixty days after the billing shall be assessed a penalty of ten per cent of the amount of the total assessments owing and two per cent interest per month on the unpaid balance. The attorney general may collect assessments, penalties and interest on the request of the marketing commission or marketing committee.

B. The person who fails to pay the required assessments may request a hearing before the marketing commission or marketing committee acting as an administrative law judge pursuant to title 41, chapter 6, article 10 to dispute or determine the amount of the assessments, penalty or interest imposed. The commission or committee shall hold a hearing if requested. The commission or committee, after the hearing, shall enter its order determining the amount of any assessments, penalty or interest. The person shall pay the assessments, penalty and interest assessed within ten days after the notice of the commission's or committee's decision.

C. A person who knowingly fails to pay or remit any monies due or collected as required in this article and the marketing order is guilty of a class 2 misdemeanor.



§ 3-419 Deposit of assessments; use on termination

3-419.
Deposit of assessments; use on termination

A. Monies collected pursuant to this article shall be deposited in the marketing commission's or marketing committee's accounts to be administered and disbursed by the commission or committee for the purposes prescribed in this article. Monies collected pursuant to a marketing order or marketing agreement may not be used for any purpose other than the order or agreement.

B. The monies in a marketing commission or marketing committee account may be invested pursuant to section 35-313. Interest earned on these monies shall be credited to the marketing commission or marketing committee account.

C. If monies are unexpended at the end of a fiscal period, the marketing commission or marketing committee shall carry the monies forward to the next fiscal period.

D. If the marketing order or marketing agreement is terminated and the expenses are paid, monies shall be returned to the affected persons pro rata unless the amounts are too small to be practicable or may be expended by the marketing commission or marketing committee on any program consistent with the marketing order or marketing agreement.

E. No specific legislative appropriation is necessary to operate a marketing commission or marketing committee.



§ 3-420 Inspection and enforcement

3-420.
Inspection and enforcement

A. An inspector, discharging his duties, may enter every facility during operating hours or commercial vehicles in this state where an affected commodity is produced, stored, packed, delivered for shipment, being transported or offered for sale and inspect representative samples of the affected commodity to determine compliance with a marketing order or marketing agreement.

B. If an inspector believes a marketing order or marketing agreement has been violated in terms of quality, condition, size, maturity or pack, the inspector may hold the lot pursuant to the time specified in the marketing order or marketing agreement.

C. If the lot does not comply with the marketing order or marketing agreement, the department shall tag the lot and notify the person in possession. The owner of the lot may recondition the lot within the time specified in the marketing order or marketing agreement, and if compliance is achieved, the lot shall be released by the department.

D. If the owner does not recondition and bring the lot into compliance within the time prescribed in the marketing order or marketing agreement, the inspector, after receiving written consent of the owner may divert the lot to other lawful purposes or destroy the lot.

E. If the owner refuses to give consent to the inspector to divert or destroy the lot and the owner does not recondition and bring the lot into compliance within the time prescribed in the marketing order or marketing agreement, the inspector may attach a notice of disposal to the lot that is not in compliance with the marketing order or marketing agreement and deliver a copy of the notice of disposal to the owner.

F. The notice of disposal requires the owner to properly dispose of the lot by:

1. Diverting it to another lawful purpose, such as contributing it to a nonprofit charitable organization.

2. Selling it, as long as it is not sold in regular channels of trade, such as for processing.

3. Destroying it.



§ 3-421 Violations; civil penalties; hearing; court action

3-421.
Violations; civil penalties; hearing; court action

A. A person who violates a marketing order or marketing agreement three times during a marketing season is subject to a civil penalty of at least fifty dollars but not more than five hundred dollars for the first offense and a civil penalty of at least one hundred dollars but not more than one thousand dollars for subsequent offenses. A person who intentionally violates a marketing order is subject to a civil penalty of at least one thousand dollars but not more than ten thousand dollars. Each day of violation is a separate offense. A person who knowingly furnishes a false report is subject to a civil penalty of five hundred dollars.

B. For civil actions, an administrative hearing may be obtained pursuant to title 41, chapter 6, article 10.

C. The director, marketing commission or marketing committee may apply to the superior court for a temporary restraining order or injunction if there are three or more violations of a marketing order, marketing agreement or this article or any rules adopted pursuant to this article during a marketing season. If the director, marketing commission or marketing committee is successful in the court action, the defendant may be required to pay the costs of prosecution. A court action may be brought in the county where the defendant resides or where the act or omission occurred or in the county of the state capital.

D. An action for penalties must be commenced within three years after the violation. The suspension, substantial change or termination of any marketing order or marketing agreement does not suspend or terminate any causes of action that have accrued under it.



§ 3-422 Records and reports

3-422.
Records and reports

A. The department may require affected persons to maintain records about their operation and furnish the records on request to the marketing commission, marketing committee or department to ensure compliance with a marketing order or marketing agreement.

B. The marketing commission, marketing committee or hearing officer may hold a hearing in which persons may be required to testify under oath.

C. All information concerning the businesses of individual producers and shippers, including cartons or equivalent marketed, the dollar value of gross annual sales and audit and inspection records, is not a public record and shall not be disclosed except:

1. By court order.

2. To a person who presents a release signed by the producer or shipper.

3. In an annual report or similar document if individual producers and shippers are not identifiable.

4. In relation to a judicial or administrative proceeding for the purpose of enforcing or administering an order or agreement.

D. All results of elections for a marketing order, marketing agreements, contracts entered into by a marketing commission or marketing committee and annual reports are public records.



§ 3-423 Payment of costs of hearing on a marketing order

3-423.
Payment of costs of hearing on a marketing order

If an affected person requests a hearing on a marketing order pursuant to title 41, chapter 6, article 10, the affected person shall pay all costs of the hearing.



§ 3-424 Initiation of the marketing agreement process; contents

3-424.
Initiation of the marketing agreement process; contents

A. Two or more persons who produce or ship the affected commodity shall file an application with the director together with a filing fee of five hundred dollars to cover the costs of the public meeting. If the public meeting costs less than five hundred dollars, the difference shall be refunded to the applicants. The application shall state:

1. The affected commodity to be regulated by the marketing agreement.

2. A description of the territory of this state to be regulated by the marketing agreement.

3. The category of persons to be regulated by the marketing agreement.

4. A draft of the proposed marketing agreement.

5. Any other relevant information.

B. A marketing agreement shall:

1. Describe the territory of this state to be regulated by the marketing agreement and the persons to be regulated by the marketing agreement.

2. State the type of marketing agreement program.

3. Specify the number of marketing committee members and the official name of the committee if a marketing committee is to be established.

4. Provide for the rate of assessments in amounts sufficient to cover all expenses of the marketing agreement if assessments are required and specify a method of collecting assessments.

5. State whether the marketing agreement applies to producers or shippers, or both. If the marketing agreement applies to shippers only, shippers shall pay any assessments owing and shall not charge producers any assessments for the marketing agreement. If the marketing agreement applies to both producers and shippers, the shippers shall not charge producers any assessments that the shipper is required to pay pursuant to the marketing agreement.

6. Apply uniformly to all persons of the same category.

7. State whether the costs of the filing fee will be reimbursed by any assessments received pursuant to the marketing agreement.

8. State the amount of time an inspector may hold a lot found to be in violation of the marketing agreement and specify the time period allowed to recondition the product pursuant to section 3-420.

C. The marketing agreement may apply to more than one commodity and may state any other relevant information.



§ 3-425 Public meeting; notice; findings

3-425.
Public meeting; notice; findings

A. At least five days but not more than twenty days after the application is filed with the department, the director, or the director's designee, shall hold a public meeting. A notice shall be sent to all persons that may be affected by the proposed marketing agreement that states the time, date and place of the public meeting and that the department will receive evidence and testimony concerning the proposed marketing agreement. An official department list of affected persons does not have to be prepared.

B. At the public meeting, the director, or the director's designee, shall receive evidence and testimony concerning the proposed marketing agreement. The director may hold more than one meeting if the affected commodity is grown in more than one area of this state.

C. Based on testimony received at a public meeting, the director may recommend to the petitioners that the proposed marketing agreement be modified. If the petitioners make any substantial changes to the proposed marketing agreement after the public meeting, there must be at least one additional public meeting to receive evidence and testimony regarding the revised marketing agreement. If the petitioners make only technical changes to the proposed marketing agreement, no additional public meeting is required.

D. The director shall approve the marketing agreement if the director finds:

1. The same marketing agreement or marketing order program is not in effect for the affected commodity in the territory described by the proposed marketing agreement.

2. The marketing agreement complies with this article.

3. The signatories of the marketing agreement have sufficient monies to defray expenses of formation, administration and enforcement of the marketing agreement.

4. The marketing agreement is signed by all participants.



§ 3-426 Marketing committee

3-426.
Marketing committee

If a marketing committee is established by the marketing agreement, the marketing committee shall be composed of three to nine signatories of the marketing agreement who are elected by all of the signatories of the marketing agreement.



§ 3-427 Application of marketing order provisions to marketing agreements

3-427.
Application of marketing order provisions to marketing agreements

A. The voting requirements and termination provisions prescribed for marketing orders by this article do not apply to marketing agreements.

B. Sections 3-417, 3-418, subsections A and B and 3-419 apply to marketing agreements only if an assessment is made under the agreement.

C. Sections 3-420 and 3-421 apply to marketing agreements.



§ 3-428 Approval of a marketing agreement; amendments; term

3-428.
Approval of a marketing agreement; amendments; term

A. A marketing agreement applies only to producers and shippers who sign the marketing agreement and is effective on the approval of the director. Additional signatories may be added with the approval of the director. If signatories withdraw, the director may review and terminate the marketing agreement if not enough signatories remain to defray expenses of the marketing agreement.

B. A marketing agreement may be amended at any time with the approval of the director and all of the signatories. If a signatory fails to vote on a proposed amendment within thirty days after notice of the proposed amendment, the signatory is deemed to have approved the amendment.

C. A marketing agreement is binding on signatories for a period specified in the marketing agreement, but not longer than twelve months. The marketing agreement may be renewed for an additional three terms without the requirement of a public meeting provided in section 3-425.

D. If a marketing agreement remains effective for a fourth term, the department must hold a public meeting pursuant to section 3-425 during that term. The proposed marketing agreement may amend the current agreement. If the marketing agreement is reapproved, the new term begins on the expiration of the existing term.



§ 3-429 Application of administrative procedures act

3-429.
Application of administrative procedures act

Title 41, chapter 6, article 10 applies to administrative procedures prescribed by this article.



§ 3-430 Transfer of property on termination

3-430.
Transfer of property on termination

All property, except monies, of a terminated commission or committee shall be transferred to the department. The department may use or convey the property for the benefit of another commission or committee or may dispose of the property at the director's discretion.



§ 3-441 Definitions

3-441.
Definitions

In this article, unless the context otherwise requires:

1. " Bulk Lot" means citrus fruit that is not contained in a box, carton, crate or lug but may be contained in a bin or a similar container and is set apart from citrus fruit that is packaged in containers authorized pursuant to this article or rules adopted pursuant to this article.

2. " By-products" means any product from citrus fruit commercially processed or manufactured for resale.

3. " Citrus" or " citrus fruit" means the fruit of any orange, lemon, lime, grapefruit, tangerine, cumquat or other citrus tree which produces edible citrus fruit suitable for human consumption.

4. " Commission merchant" means a person who receives on consignment or solicits from the producer any citrus fruit for sale on commission on behalf of the producer or accepts any citrus fruit in trust from the producer for the purpose of resale. Commission merchant does not include a shipper.

5. " Containers" or " packages" means any container used for packing, shipping or selling citrus fruit.

6. " Dealer" means a person that sells, markets or distributes citrus fruit that the person purchased from a producer or markets as an agent, broker or commission merchant, except at retail. Dealer does not include a shipper.

7. " Lot" means a unit of identical or similar items that are grouped or consolidated in one or more containers for packaging or transporting or a cluster of identical or similar items that are included in the same shipping order, bill of lading or other itemized transport order.

8. " Packer" means a person, other than a producer, shipper or dealer, engaged in the business of packing any citrus fruit.

9. " Person" includes an individual, firm, association, partnership, trust or corporation.

10. " Producer" means a person engaged in this state in the business of producing or causing citrus fruit to be produced for market in commercial quantities.

11. " Shipper" means a person who ships, transports, sells or markets citrus fruit under the person's registered trademark or label or a person who first markets the citrus fruit on behalf of the producer. Shipper does not include a commission merchant.

12. " Supervisor" means the supervisor of standardization employed pursuant to section 3-483.



§ 3-442 Purpose and scope of article

3-442.
Purpose and scope of article

A. Producing quality citrus fruit in this state is in the public interest. To enhance the potential for domestic and international marketing of citrus fruit from this state, it is the policy and purpose of this article to enable and encourage producers and shippers to develop uniform grades and standards for citrus fruit and to allow inspections of citrus fruit produced or sold in this state. This article is vital to enhance and maintain domestic and international markets for citrus fruit grown in this state by protecting against exporting, importing and selling substandard citrus fruit and by ensuring that inferior produce does not compete with quality citrus fruit produced in this state.

B. All citrus fruit, when being packed or placed in a container, after packing, when delivered for shipment, loaded, shipped, being transported, offered for sale or sold in a container or in bulk, including citrus fruit offered for sale in bulk by the grower to dealers for resale in bulk at retail or otherwise, shall conform to this article and rules adopted pursuant to this article.



§ 3-443 Supervisors; inspectors

3-443.
Supervisors; inspectors

A. This article and the rules adopted pursuant to this article shall be enforced by the supervisor of standardization. The supervisor, in addition to the powers conferred upon him by this article, shall have the powers provided by article 4 of this chapter.

B. The supervisor shall instruct the inspectors with regard to the inspection of citrus fruit and the method of determining the maturity and condition of the citrus fruit, as provided by rules adopted pursuant to this article.

C. Citrus, fruit and vegetable standardization and the office of commodities development and promotion shall cooperate in establishing and administering marketing orders and marketing agreements.



§ 3-444 Inspection powers and enforcement procedures; warning notice; disposal notice; civil penalty

3-444.
Inspection powers and enforcement procedures; warning notice; disposal notice; civil penalty

A. Inspectors may enter any facility, during operating hours, or a commercial vehicle in this state where fresh citrus fruit is produced, stored, packed or delivered for shipment, is transported or is offered for sale and inspect representative samples of the fresh citrus fruit and containers in order to determine compliance with this article and rules adopted pursuant to this article.

B. If all or part of a lot, including containers, fails to comply with this article or rules adopted pursuant to this article, the inspector may affix a warning notice to all or part of the lot stating the reason why it is held. No person, other than an inspector, may detach, alter or destroy the affixed warning notice except by the authorization of the inspector, the supervisor, the supervisor's designee, the director or a court order.

C. The inspector shall issue a notice of noncompliance to the person in possession of the lot or part of the lot that states:

1. A description of the lot or part of the lot.

2. The specific section of law on which the noncompliance is alleged.

3. The place where the lot or part of the lot is held.

4. The specific method of inspection, including the sample size.

5. The defect that caused the violation.

6. The percentage of defective product in the sample.

7. The lot or part of the lot is subject to disposal if it is not reconditioned and brought into compliance within the time prescribed according to rules adopted pursuant to this article.

D. If the person who is served with the notice of noncompliance does not own the lot, the person shall notify the inspector in writing of the name and address of the owner. If the person knowingly conceals the name or address of the owner, the person is liable for any loss to the lot that the owner sustains.

E. If the lot is reconditioned and brought into compliance within the prescribed time period and the lot otherwise complies with this article and rules adopted pursuant to this article, the inspector shall remove the warning notice, issue a notice of compliance to the person in possession and release the lot for sale.

F. If the owner does not recondition and bring the lot into compliance within the prescribed time period, the inspector, after receiving the written consent of the owner, may divert the lot, or part of the lot, to other lawful purposes or destroy the lot or part of the lot.

G. If the owner refuses to give consent to the inspector to divert or destroy the lot, or part of the lot, and the owner does not recondition and bring the lot into compliance within the prescribed time period, the inspector may attach a disposal notice to the lot or part of the lot that violates this article or rules adopted pursuant to this article and deliver a copy of the disposal notice to the owner. The disposal notice requires the owner to properly dispose of the lot or part of the lot by:

1. Diverting it to another lawful purpose, such as contributing it to a nonprofit charitable organization.

2. Selling it, other than in regular channels of trade, such as for processing.

3. Destroying it.

H. A person who violates the terms of a disposal notice is subject to a civil penalty of at least twenty-five dollars for each carton but not more than one thousand dollars.



§ 3-445 Rule making; definition

3-445.
Rule making; definition

A. The supervisor pursuant to section 3-527.02 may recommend to the director for adoption rules not in conflict with this article as the supervisor deems necessary to carry out the provisions of this article.

B. Upon recommendation of the supervisor, the director shall prescribe:

1. Standards and grades for citrus fruit produced in this state and a standard for citrus fruit without specific standards pursuant to section 3-446. In establishing the specific standards, the supervisor shall consider factors that apply to the product including maturity, color, shape, size, firmness, freedom from decay, diseases, mechanical and plant pest injury and any other factors that indicate quality and condition.

2. The size, dimensions, labeling and markings of containers that are to be used to pack citrus fruit and the packing arrangements of the commodity in the container.

3. A permit system for experimental containers, experimental products and experimental packs including an application, permit number, quantity allowed by the permit, duration of the permit and record keeping and renewal provisions.

4. Sampling rules for lots and containers of citrus fruit to reasonably produce a fair representation of the entire lot or container sampled.

5. The time period allowed to recondition citrus fruit pursuant to section 3-444.

6. Appropriate reporting and record keeping requirements for shippers including:

(a) Reporting totals for each citrus variety shipped.

(b) A requirement for records to be retained for the preceding two years on the amount of each citrus variety sold by the shipper for each producer for purposes of reporting under article 1 of this chapter.

(c) A requirement for records to be retained for the preceding year on the percentage ownership interest of each producer for each citrus variety sold by the shipper.

7. Appropriate reporting and record keeping requirements for commission merchants.

C. For purposes of this section, " year" has the same meaning prescribed in section 3-450.



§ 3-446 Adopting new or revised standards

3-446.
Adopting new or revised standards

A. Twenty-five per cent of the producers or shippers of a citrus fruit may petition the supervisor to adopt a standard.

B. Twenty-five per cent of the producers or shippers of a citrus fruit for which a standard has been established by rule may petition the supervisor to modify the standard.

C. Within thirty days after receiving a valid petition under subsection A or B of this section, the supervisor, after notifying all other known producers and shippers of the citrus fruit, shall hold a public meeting to receive comment on the proposed new standard. Within fifteen days after the meeting the supervisor shall either deny the petition in writing stating the reasons for denial or initiate rule making proceedings.

D. This section does not apply to any commodity that is exempt from standardization under section 3-450.



§ 3-447 Citrus, fruit and vegetable trust fund; administration

3-447.
Citrus, fruit and vegetable trust fund; administration

A. The citrus, fruit and vegetable trust fund is established for the exclusive purpose of implementing, continuing and supporting the agricultural program established by this article and article 4 of this chapter. The trust fund consists of revenues from assessments and other monies designated for deposit in the trust fund by this article and article 4 of this chapter. The trust fund shall be used solely for the purpose of administering and enforcing the provisions of this article and article 4 of this chapter.

B. The director shall administer the trust fund as trustee. The state treasurer shall accept, separately account for and hold in trust any monies deposited in the state treasury, which are considered to be trust monies as defined in section 35-310 and which shall not be commingled with any other monies in the state treasury except for investment purposes. On notice from the director, the state treasurer shall invest any trust fund monies deposited in the state treasury pursuant to sections 35-313 and 35-314.03, and all interest earned on these monies shall be credited to the trust fund.

C. The beneficiaries of the trust are the agricultural programs established by this article and article 4 of this chapter.

D. Monies in the trust fund are exempt from the provisions of section 35-190 relating to lapsing of appropriations. Surplus monies, including any unexpended and unencumbered balance at the end of the fiscal year, do not revert to the state general fund.

E. The department shall make a detailed accounting on or before November 1 of each year of all monies paid into and disbursed from the citrus, fruit and vegetable trust fund during the preceding fiscal year and transmit the report to the citrus, fruit and vegetable advisory council on or before December 1.

F. Any monies remaining unexpended in the trust fund on June 30 each year shall be carried forward to the following year, and the supervisor shall take that amount into account in computing the assessments for that year.



§ 3-448 Assessments; procedures; failure to pay; penalty and interest; hearing

3-448.
Assessments; procedures; failure to pay; penalty and interest; hearing

A. In order to provide the necessary monies to enforce this article and article 4 of this chapter, the supervisor shall assess a charge against each shipper in an amount of not more than one and one-fourth cents per standard carton, or the equivalent weight, of each kind of fruit and vegetable, including citrus, shipped and regulated under this article and article 4 of this chapter. For bulk shipments of citrus used for by-products with destinations both inside and outside this state a charge is assessed of not more than two dollars for each lot.

B. All monies collected from the assessments under this section shall be paid to the citrus, fruit and vegetable trust fund.

C. The supervisor, pursuant to section 3-527.02, shall set the amount of the charges under this section annually with the approval of the director, but not in amounts greater than necessary to provide revenues to defray all of the proper expenses of carrying out the provisions of this article and article 4 of this chapter. The supervisor may establish assessments for each commodity based on the time that is necessary to inspect the commodity.

D. Before the supervisor may set or the director may approve an increase in the assessment, the supervisor shall provide thirty days' advance notice of a public hearing and the amount of the proposed assessment to all shippers who are licensed under sections 3-449 and 3-492 and to any other interested party. The supervisor shall receive testimony at the hearing regarding the proposed increase in the assessment. Title 41, chapter 6 does not apply to setting or collecting assessments under this section.

E. The supervisor shall compute the amount of assessments within the limits of this section and may bill the assessments twice monthly. Each shipper shall pay the charges to the supervisor within sixty days after the billing date.

F. A shipper who fails to pay the required assessment within sixty days after the billing date is subject to a penalty of ten per cent of the amount of the total assessment plus interest at a rate of two per cent per month on the unpaid balance.

G. A shipper may request a hearing before the supervisor to protest the amount of assessment, penalty or interest imposed. If requested, the supervisor shall hold the hearing. After the hearing the supervisor shall enter an order determining the amount of the fee, penalty and interest. The shipper shall pay that amount within ten days after notice of the supervisor's determination unless the decision is appealed to the director. The shipper may appeal the decision of the supervisor to the director. If the supervisor's decision is appealed, the director shall review the record of the hearing and affirm, modify or reverse the supervisor's decision.

H. For the purposes of this section, in addition to the definition of shipper contained in section 3-441, " shipper" shall also include shipper as defined in section 3-481.



§ 3-449 Annual licensing; fees; application; penalty

3-449.
Annual licensing; fees; application; penalty

A. A person may not transact business as a citrus fruit dealer or shipper without first obtaining a license as provided in this article. The license expires on August 1 of each year and is renewable annually. The license fee shall be determined according to the annual gross sales based on the dealer's or shipper's previous fiscal year as follows:

1. If the annual gross sales are five hundred thousand dollars or more, the annual fee is four hundred fifty dollars.

2. If the annual gross sales are between two hundred thousand dollars and five hundred thousand dollars, the annual fee is three hundred dollars.

3. If the annual gross sales are two hundred thousand dollars or less, the annual fee is one hundred fifty dollars.

4. If the person was not in business the previous fiscal year, the annual fee is one hundred fifty dollars.

B. If a person engages in business in more than one category as a dealer or shipper, the license designation shall be based on the category in which most of the licensee's business is conducted.

C. The license fees collected by the supervisor shall be paid into the citrus, fruit and vegetable trust fund.

D. The application for a dealer or shipper license shall contain the following information:

1. The full name of the person applying for the license.

2. Whether the applicant is an individual, partnership, firm, corporation, association, trust or cooperative association and the full name of each member of the partnership or firm, the full name of each officer and director of the association or corporation or the full name of each trustee.

3. The principal business address of the applicant in this state and elsewhere and the address where the applicant conducts the described business.

4. The name of the statutory agent in this state for service of legal notice.

5. The category of license for which the applicant is applying.

6. A statement of the facts, signed under penalty of perjury, entitling the applicant to a license under the applicable category and stating whether the applicant has ever had any license to handle citrus, fruit or vegetables in any state denied, suspended or revoked.

7. If the applicant acts as a commission merchant, a schedule of commissions and charges for services, which may not be altered during the term of the license except by written agreement between the parties involved.

E. The supervisor shall issue to the applicant a license to conduct the business described for a period of one year unless it is revoked for cause.

F. An applicant who tenders a renewal application for a license that is received by the supervisor after August 15 shall pay a penalty of twenty-five dollars. An applicant who tenders a renewal application for a license that is received after September 1 shall pay a penalty of fifty dollars. All penalties shall be deposited in the citrus, fruit and vegetable trust fund.



§ 3-449.02 Denial or revocation of license

3-449.02.
Denial or revocation of license

A. In determining whether to refuse to issue a license, the supervisor shall consider:

1. The facts and circumstances surrounding a prior denial or revocation in any state and the date of the prior denial or revocation.

2. The financial condition of the applicant as of the date of the application.

3. Any outstanding judgments against the applicant.

4. Previous violations of this article and rules adopted pursuant to this article by any person who is an officer, director, member or trustee of the applicant.

5. Fraudulent, misleading or incomplete statements in the application.

6. Any other facts the supervisor considers necessary to determine the qualifications of the applicant.

B. The supervisor may revoke a license if the licensee commits any of the following acts:

1. Fails or refuses within a reasonable time to render a true account of sale, to make a proper settlement of the account or to pay for citrus fruit, fruit or vegetables received.

2. Fails or refuses to pay assessment fees, penalties or interest due and owing under this article and rules adopted pursuant to this article for a period of four months.

3. Knowingly makes false or misleading statements as to the condition of any citrus fruit, fruit or vegetable.

4. Makes fraudulent charges or returns for handling or selling any citrus fruit, fruit or vegetable or for rendering any service in connection with handling or selling any citrus fruit, fruit or vegetables.

5. Makes fraudulent or misleading statements to obtain a license.

6. Reconsigns a consignment to receive, collect or charge more than one commission without the consent of the consignor.

7. Any violation of section 3-466.

C. A person whose license has been denied or revoked may request a hearing pursuant to title 41, chapter 6, article 10.



§ 3-449.03 Record keeping; confidentiality; inspection

3-449.03.
Record keeping; confidentiality; inspection

A. A shipper shall keep records on the amount of each citrus variety the shipper sells for each producer for a period of two years. The shipper shall report the records for purposes of marketing orders.

B. Individual totals of commodities produced or shipped are not subject to public disclosure and are strictly confidential. If a shipper presents a signed and notarized release to the supervisor or the supervisor's agent, a person may receive individual totals of commodities shipped by the shipper.

C. Records of shippers are subject to inspection during business hours by the supervisor or the supervisor's designee.

D. The supervisor or designee may investigate any records of any transaction of a commission merchant for possible violations of this article.

E. Every person licensed under this article shall keep an accurate and complete record which shall record the amount and character of all citrus fruit received from any person for payment or sale, the date of receiving the shipment, the name of the consignee, the condition of the shipment if it arrives in other than good condition in the city or town in which it is to be sold by the licensee and the date when the shipment is sold, together with the price for which the shipment sold.

F. The records of a licensee pertaining to the receipt, packing, loading, shipment and sale of citrus fruit affected by this article shall at all times be open to inspection upon demand by any consignor as to an entry concerning citrus fruit received by the licensee from the consignor.



§ 3-449.04 Appeals from inspections

3-449.04.
Appeals from inspections

A. If the owner, or the owner's agent, of all or part of a lot disagrees with the decision of an inspector as to whether the lot or part of the lot conforms to the standards adopted pursuant to this article, the owner or agent may request that the supervisor or the supervisor's designee, other than the inspector, review the testing procedures used by the inspector. When reviewing the procedures, the supervisor or designee shall consider the accuracy of the test instruments, the inspection methods, including the sample size, the defect determination, the percentage of the defective product and any other relevant information.

B. The supervisor or designee shall conduct the review within eight hours of the request.

C. If the supervisor or designee determines that the inspector used improper testing procedures, a new inspection shall be ordered of the lot or part of the lot within four hours after completing the review in order to determine compliance. The determination after the reinspection is final.

D. The person who requests the review shall pay a fee of twenty-five dollars for the review. All monies collected under this subsection shall be deposited in the citrus, fruit and vegetable trust fund.



§ 3-449.05 Agricultural theft prevention

3-449.05.
Agricultural theft prevention

A. If an inspector or peace officer has probable cause to believe that at least fifty pounds of citrus fruit are in unlawful possession, the inspector or peace officer shall request proof of ownership from the person in possession.

B. If an inspector has probable cause to believe that at least fifty pounds of citrus fruit are in unlawful possession in a vehicle, the inspector may request a peace officer to stop the vehicle for inspection and request proof of ownership from the person in possession.

C. Except as provided in subsection D, for purposes of this section, proof of ownership includes all of the following:

1. The name, address and telephone number of the seller.

2. The name, address and telephone number of the buyer, or consignee if not sold.

3. The common or generic name and quantity of the citrus fruit.

4. The date of the transaction and the date the transportation began.

D. A bill of lading, a bill of sale, data obtainable by electronic transmission or a similar type of document is considered proof of ownership for purposes of this section.

E. The buyer and seller shall retain a copy of the documents showing proof of ownership for sixty days after delivery.

F. An inspector or peace officer may seize and hold a citrus fruit if after requesting or inspecting the offered proof of ownership the inspector or peace officer reasonably believes that the person is in unlawful possession of citrus fruit.

G. If an investigation reveals the lawful owner of the citrus fruit that has been seized pursuant to this section, the citrus fruit shall be released to the owner or the owner's agent. If a seized citrus fruit remains unclaimed after a reasonable period of time, the supervisor may donate the citrus fruit to a nonprofit charitable organization. If the citrus fruit does not comply with the standards prescribed pursuant to this article, the supervisor may destroy it.

H. This section does not apply to:

1. Citrus fruit that is transported from the farm where it is produced to a commercial packing plant in this state for processing or packing.

2. Citrus fruit that is transported and accompanied by a valid disposal order issued by an inspector to comply with this article or rules adopted pursuant to this article.



§ 3-450 Exemption from citrus fruit standardization; definitions

3-450.
Exemption from citrus fruit standardization; definitions

A. The supervisor shall exempt any citrus fruit commodity from all rules established pursuant to section 3-445, subsection B, paragraphs 1 through 5 and shall exempt the collection of assessments for the commodity subject to this article if the exemption is supported by at least fifty-one per cent of the producers who produce at least fifty-one per cent of the total quantity of that particular citrus fruit commodity that was marketed during the preceding year and all of the other requirements of this section have been met. For the purposes of this subsection, " quantity" means the percentage of ownership interest a producer has in the marketed cartons.

B. To initiate the exemption process, a producer or shipper shall present to the supervisor a petition signed by producers, under penalty of perjury, who represent at least one-third of the cartons of the commodity produced in the previous year. The petition shall be submitted on a form prescribed and furnished by the supervisor. On receiving the petition, the supervisor shall negotiate with the petitioner a fee for the estimated costs of the notification, balloting and certification process under this section. The petitioner is responsible for all costs associated with this process and shall pay to the supervisor at least one-half of the fee before proceeding with the petition process.

C. Within ten days after receiving the fee payment under subsection B of this section, the supervisor shall send a notice and a ballot to each shipper of the commodity by certified mail, return receipt requested. The notice shall include a statement that the shipper shall notify each producer the shipper represents of the exemption petition and of the producer's right to support or oppose the exemption.

D. Within sixty days after receiving the notice from the supervisor, each shipper shall return the ballot to the supervisor, filed under penalty of perjury, containing the following information:

1. The name of each producer of the particular commodity that the shipper deals with.

2. The total number of cartons produced in the preceding year by each producer based on the percentage of ownership.

3. The vote of each producer based on the percentage of ownership of cartons.

E. If a shipper fails to return the ballot as prescribed by subsection D of this section, the supervisor may audit the shipper to ensure compliance with section 3-449.03.

F. Within ninety days after receiving the ballots issued under this section, the supervisor shall review the ballots and determine the results. On payment of the full amount of the costs of the petition process as determined under subsection B of this section, the supervisor shall certify and issue the results of the ballots. If the supervisor certifies that the ballots meet the requirements of this section, the supervisor shall provide public notice of the date the exemption becomes effective, which shall be within ninety days after the supervisor certifies and issues the results of the balloting.

G. Information provided by shippers to the supervisor for purposes of this section is confidential and is not a public record, and the supervisor shall not disclose the information for any purpose except for the purpose of an appeal under subsection H of this section.

H. The petitioner and any producer or shipper of the commodity for which exemption is being sought has the right to appeal to the director on any of the following issues:

1. The validity of the petition submitted under subsection B of this section.

2. The notice requirements of this section.

3. The sufficiency of the submitted ballots.

4. The costs of the petition process.

I. All monies collected by the supervisor pursuant to this section shall be deposited in the citrus, fruit and vegetable trust fund established by section 3-447.

J. The procedures prescribed by this section also apply for producers and shippers to rescind an exemption that was previously granted under this section. The rescission becomes effective on July 1 of a year as determined by the supervisor. No rescission may take effect until the exemption has been in effect for at least two years.

K. For the purposes of this section:

1. " Producer" means a single legal entity that has a percentage ownership interest in the marketed commodity.

2. " Year" means July 1 through June 30.



§ 3-458 Interstate shipments; requirements; out-of-state inspection certificates; irregular containers

3-458.
Interstate shipments; requirements; out-of-state inspection certificates; irregular containers

A. It is unlawful for a person, firm, company, organization or corporation to import from another state for sale, to transport for delivery or to deliver for sale or to sell within this state a load or lot of citrus fruit unless it conforms to the grades and standards of maturity, condition and pack established pursuant to this article and rules adopted pursuant to this article.

B. The supervisor shall examine each load or lot of citrus fruit entering the state to ascertain whether the fruit conforms to the established standards.

C. Citrus fruit grown in states which enforce grading standards equivalent to those established in this state may be permitted to enter this state when accompanied by an inspection certificate issued by the state or county enforcement authority in which the citrus fruit were grown disclosing that the load or lot conforms to the legally established standards in that state. The certificates shall be surrendered to the supervisor.

D. Citrus fruit which enter the state in carload lots shall be accompanied by an inspection certificate which shall be surrendered to the supervisor by the receiver thereof. All shipments coming into the state by truck or other conveyance shall be inspected at the point of regular inspection by the supervisor and the certificates shall there be taken up by the supervisor, and when coming in by railroad shall be inspected and the certificate taken up by the inspector at the point of destination.

E. When a motor vehicle is detained and its contents are found not to conform to the standards established pursuant to this article, the supervisor, his duly authorized inspectors shall refuse entry of the citrus fruit into the state, but any load or lot of citrus fruit while in transit and consigned to a destination not within the state shall be exempt from these requirements when complying with the state quarantine requirements.

F. Citrus fruit may be offered for sale, sold or transported in, into or through this state in irregular containers, other than standard packages, when the irregular containers are so marked as to clearly indicate that they are not standard packages prescribed pursuant to this article.



§ 3-459 Rejection of shipment by carriers

3-459.
Rejection of shipment by carriers

A. A person may decline to ship, transport or accept for shipment any citrus fruit when notified by an inspector that the fruit is found to be in violation of this article or rules adopted pursuant to this article.

B. The person may reserve the right in the receipt, bill of lading or other writing to reject for shipment and to return to the owner citrus fruit which upon inspection of a representative sample are found to violate this article or rules adopted pursuant to this article.



§ 3-460 Bulk transfers

3-460.
Bulk transfers

No provision of this article shall be construed:

1. To prevent a grower of citrus fruit from selling or delivering the fruit unpacked and unmarked, as a part of the crop in bulk, to a packer for grading, packing or storage.

2. To prevent a grower or packer from manufacturing the fruit into a by-product.

3. To prevent a packer or grower from selling the fruit unpacked or unmarked to a person actually engaged in the operation of a commercial by-products factory for the sole purpose of being used in the manufacture of a by-product for resale.



§ 3-461 Unlawful packing or sale of fruit

3-461.
Unlawful packing or sale of fruit

A. It is unlawful to pack or cause to be packed, to sell or offer for sale, to deliver for shipment, load, ship or transport for shipment, whether in domestic, interstate or foreign commerce, citrus fruit which does not conform to this article.

B. It is unlawful to prepare, deliver for shipment, load, ship, transport, offer for sale or sell for shipment from the state, in interstate or foreign commerce, or for domestic sale, a deceptive pack, load, arrangement or display of citrus fruit, or to mislabel a container or display of fruit.



§ 3-462 False pack or labeling; reuse of containers

3-462.
False pack or labeling; reuse of containers

A. No container of citrus fruit shall bear grade or other designations that are false or misleading, nor shall it contain any deceptive pack, deceptive arrangement or deceptive display.

B. Subsection A shall be construed to prohibit the repeated use of a container of citrus fruits bearing any markings required by this article, or any designations of brands, quality or grade, unless all markings which do not properly and accurately apply to the products repacked or replaced therein shall first be completely removed, erased or obliterated.

C. Nothing in this article shall be construed to conflict with any law of this state, or federal laws or regulations regarding net weight markings on containers.



§ 3-463 Mixing of inferior fruit prohibited

3-463.
Mixing of inferior fruit prohibited

It is unlawful to mix or blend a lot of citrus fruit which fails to conform to the requirements of this article with another lot which does conform, thereby reducing the percentage of inferior fruit in the lot.



§ 3-464 Wrongful performance of duty; improper influence; classification

3-464.
Wrongful performance of duty; improper influence; classification

A. An inspector is guilty of a class 1 misdemeanor who:

1. Knowingly makes a wrong or improper inspection of citrus fruit.

2. Knowingly and improperly certifies that the grade, quality or condition of the citrus fruit does or does not conform to standards established by this article.

3. Knowingly fails to request the proper authorities to bring an action to prosecute violators of this article or rules adopted pursuant to this article.

4. Knowingly accepts money or other consideration directly or indirectly for an improper performance of his duty.

B. A person who knowingly and improperly influences an inspector in the performance of his duty is guilty of a class 1 misdemeanor.



§ 3-465 Venue of criminal actions

3-465.
Venue of criminal actions

Criminal actions arising under this article may be commenced and prosecuted in the county in which the act or violation occurs.



§ 3-466 Civil penalties; hearing

3-466.
Civil penalties; hearing

A. A person is subject to a civil penalty of not more than five hundred dollars if the person does either of the following:

1. Acts as a dealer or shipper without a valid license.

2. Knowingly falsifies or causes to be falsified information in a record intended to show proof of ownership.

B. A person shall be subject to a civil penalty of not more than three hundred dollars if the person does any of the following:

1. Makes a written or oral false, deceptive or misleading representation or assertion concerning the quality, size, maturity or condition of citrus fruit.

2. Alters, removes or destroys a warning notice from a lot or part of a lot to which it was affixed except on written authorization of an inspector, the supervisor or the director or by court order.

3. Alters a notice of noncompliance, notice of compliance or notice of disposal that is issued by an inspector.

4. Refuses to submit any container or lot of citrus fruit governed pursuant to this article to an inspection of a representative sample or to refuse to stop and permit inspection of a representative sample of any commercial vehicle containing citrus fruit governed pursuant to this article.

C. A commission merchant is subject to a civil penalty of not more than five hundred dollars if the commission merchant does any of the following:

1. Knowingly makes a false or misleading statement as to the condition of any citrus fruit.

2. Makes a fraudulent charge or return for handling or selling citrus fruit or for rendering any service in connection with handling or selling citrus fruit.

3. Reconsigns a consignment to receive, collect or charge more than one commission without the consent of the consignor.

4. Sells citrus fruit at less than market price to a person with whom the consignment merchant has a direct or indirect financial connection.

5. Makes a sale and directly or indirectly receives a portion of the purchase price other than the commission specified in the contract.

D. A person who is charged with violating this article or rules adopted pursuant to this article may request a hearing pursuant to title 41, chapter 6, article 10.

E. Civil penalties collected pursuant to this section shall be deposited in the citrus, fruit and vegetable trust fund.



§ 3-468 Definitions

3-468.
Definitions

In this article, unless the context otherwise requires:

1. " Citrus" means varieties of the genus citrus commercially produced in this state for the fresh market but does not include commercially produced by-products or products manufactured for resale.

2. " Council" means the Arizona citrus research council.

3. " Department" means the Arizona department of agriculture.

4. " Grower-shipper" means a person who is engaged in this state in the business of packing, shipping, transporting or selling citrus of which he is a grower, producer or owner.

5. " Handler" means a person who engages in marketing citrus on behalf of a grower, whether as a grower-shipper, owner, agent, employee, broker, dealer, consignor or commission merchant or otherwise.

6. " Producer" means a person engaged in this state in the business of commercially producing or causing citrus to be commercially produced.



§ 3-468.01 Arizona citrus research council; appointment; term

3-468.01.
Arizona citrus research council; appointment; term

A. The Arizona citrus research council is established consisting of five producers appointed by the governor. The members shall be appointed as follows:

1. Two producers from district one, including Yuma county.

2. One producer from district two, including Maricopa, Pima and Pinal counties.

3. Two producers appointed at large.

B. The governor may consult with any recognized organization in this state that represents citrus producers in appointing members to the council.

C. The term of office of each council member is for three years beginning January 1 and ending December 31 of the appropriate year. Members are limited to two consecutive terms of office, except that a member who is appointed to fill a vacancy may serve two consecutive terms plus the unexpired term that fills the vacancy. A member who completes a second three-year term is ineligible for reappointment for one year. On the expiration of a term of a member or in the event of a vacancy, the governor shall appoint a successor.

D. The office of a member is deemed vacant and the governor shall appoint a person to fill the remainder of the term under any of the following circumstances:

1. The member is no longer a producer.

2. The member is unable to perform the duties of the office.

3. The absence of the member from four consecutive council meetings if the absences have not been excused by the council.

E. Members of the council are not eligible to receive compensation but are eligible for reimbursement of expenses pursuant to title 38, chapter 4, article 2.



§ 3-468.02 Powers and duties of the council

3-468.02.
Powers and duties of the council

A. The council shall:

1. Receive and disburse monies to be used in administering this article.

2. Annually elect a chairman, secretary and treasurer from among its members.

3. Meet at least once each calendar quarter or at such times as called by the chairman or when requested by three or more members of the council. A quorum consists of three or more members of the council.

4. Keep a permanent record of its proceedings and make these records available for public inspection for any lawful purpose.

5. Prepare for the governor and the citrus industry an annual report of its activities, receipts and expenditures. A copy of the annual report shall be available to any interested citrus producer and the general public on request.

6. Organize and administer any referendum called under subsection C, paragraph 11 of this section.

7. Prescribe fees to be assessed within the limits prescribed in section 3-468.04.

B. The council may authorize or contract for:

1. Research, development and survey programs concerning varietal development.

2. Programs for citrus pest eradication.

3. Programs concerning production, harvesting, handling and hauling from field to market.

4. Any other programs, excluding sales or marketing, that the council deems to be appropriate for the purposes of this article.

C. The council may:

1. Disseminate reliable information, including the results of research studies, surveys and information obtained as a result of research.

2. Sue and be sued as a council, without individual liability, for acts of the council within the scope of the powers and duties conferred on it by this article.

3. Enter into contracts to carry out the purposes of this article, including contracts for research and development of citrus.

4. Appoint advisory groups composed of representatives from organizations, institutions, or businesses related to or interested in the welfare of the citrus industry.

5. Make grants to research agencies for financing appropriate studies, or for purchase or acquisition of equipment and facilities consistent with this article.

6. Employ or retain and fix the compensation of a qualified person or a qualified entity to manage on behalf of the council and other personnel that are necessary to carry out the provisions of this article.

7. Cooperate with any local, state or nationwide organization or agency engaged in work or activities similar or related to those of the council and enter into contracts with such organizations or agencies for carrying on joint programs.

8. Act jointly and in cooperation with this state or any other state or the federal government, and spend monies to administer any program deemed by the council to be beneficial to the citrus industry of this state.

9. Adopt rules necessary to promptly and effectively administer this article.

10. Accept grants, donations, contributions, gifts, property or services or other assistance from public or private sources to further the objectives of this article.

11. Refer to the citrus producers in this state for an advisory vote the question of setting fees or establishing or continuing any program authorized by this article.

12. Investigate and prosecute in the name of this state any action or suit to enforce the collection or ensure payment of the authorized fees.

13. Provide for an annual audit of its accounts by a qualified public accounting firm and, if an audit or financial statement is prepared, shall make the audit or financial statement available to the general public and the auditor general on request.



§ 3-468.03 Administrative services; reimbursement

3-468.03.
Administrative services; reimbursement

A. The council may employ staff, to serve at the pleasure of the council, and may prescribe the terms and conditions of employment of employees as necessary to perform the functions prescribed by this article. The employees of the council are exempt from title 38, chapter 4 and chapter 5, article 2 and title 41, chapter 4, articles 5 and 6. The council may also enter into an interagency agreement pursuant to title 11, chapter 7, article 3 with the department to provide the necessary administrative services to the council including:

1. Providing secretarial and other services necessary for the council to carry out its activities.

2. Establishing separate operating accounts for the council.

3. Providing necessary financial and accounting services to the council including the issuance of checks, payment of bills approved by the council, annual audits, monthly or annual expenditure and receipt reports, preparation of an annual budget and any other financial activities requested by the council according to and under the provisions of state law.

4. Receiving mail and other communications for the council.

5. Receiving monies authorized under this article for deposit, pursuant to sections 35-146 and 35-147, in the appropriate funds.

6. Accepting donated monies on behalf of the council to be credited to the account of the council.

7. Providing space for the meetings of the council.

8. Assisting in the adoption of rules proposed by the council.

9. Providing any other administrative services which the council requests or finds necessary.

B. If the department performs any function under this article, it acts as the agent of the council and has no authority or control over the council or the council's employees or assets.

C. The council shall reimburse the department for administrative services from the monies received under this article in an amount agreed on by the council and the department. Monies received by the department shall be deposited, pursuant to sections 35-146 and 35-147, in the appropriate fund as required by section 3-108.

D. Department employees under contract to the council under provisions of an interagency agreement pursuant to title 11, chapter 7, article 3 remain under the direct supervision of the department unless otherwise agreed to by the council and the department.



§ 3-468.04 Fees; collection; budget

3-468.04.
Fees; collection; budget

A. On or before July 1 of each calendar year, the council shall assess a fee of not more than one and one-half cents per standard carton of citrus produced. For the purposes of this subsection, " standard carton" means a container or package prescribed for each kind of citrus fruit pursuant to article 2 of this chapter and rules adopted under that article.

B. Each grower-shipper, shipper and handler shall keep a complete and accurate record of all citrus handled by such entities and the producer. These records shall contain such information as required to be kept for the citrus, fruit and vegetable trust fund pursuant to articles 2 and 4 of this chapter and rules adopted pursuant to those articles.

C. Assessments shall be collected from the grower-shipper, shipper or handler first marketing the citrus being assessed. The grower-shipper, shipper or handler is a trustee of the monies until they are paid to the council pursuant to subsection B and according to procedures established pursuant to articles 2 and 4 of this chapter and rules adopted pursuant to those articles. A citrus producer is responsible for paying the fee unless the fee is withheld for payment by the grower-shipper, shipper or handler first marketing the citrus.

D. Before establishing the annual fee, the council shall establish a budget. The budget is effective on approval of the council.

E. Title 41, chapter 6 does not apply to setting and collecting the fee under this section, but the council shall provide thirty days' advance notice of the meeting at which any fee will be increased and the amount of the proposed fee. The council shall receive public testimony at the meeting regarding the fee.



§ 3-468.05 Failure to pay fee; penalty; hearing; violation; classification

3-468.05.
Failure to pay fee; penalty; hearing; violation; classification

A. A person who is required to pay fees pursuant to section 3-468.04 and who fails to pay the fee within the time required by section 3-468.04 shall be assessed a penalty of ten per cent of the amount of the total fee and two per cent interest per month on the unpaid balance. The penalty and interest shall be paid to the council. The person may request a hearing before the council to dispute or determine the amount of any fee, penalty or interest imposed.

B. The council shall hold a hearing if requested. After the hearing the council shall enter its order determining the amount of any fee, penalty or interest. The person shall pay the fee, penalty and interest assessed within ten days after notice of the council's decision.

C. A person who knowingly fails to pay or remit any monies due or collected as required in this article is guilty of a class 2 misdemeanor.



§ 3-468.06 Arizona citrus trust fund

3-468.06.
Arizona citrus trust fund

A. The Arizona citrus trust fund is established for the exclusive purpose of implementing, continuing and supporting the agricultural program established by this article. Monies collected pursuant to this article shall be deposited in the trust fund.

B. The council shall administer the trust fund as trustee. The state treasurer shall accept, separately account for and hold in trust any monies deposited in the state treasury, which are considered to be trust monies as defined in section 35-310 and which shall not be commingled with any other monies in the state treasury except for investment purposes. On notice from the council, the state treasurer shall invest and divest any trust fund monies deposited in the state treasury as provided by sections 35-313 and 35-314.03, and monies earned from the investment shall be credited to the trust fund.

C. The beneficiary of the trust is the agricultural program established by this article. Monies in the trust fund shall be disbursed as approved by the council exclusively for the purposes prescribed in this article.

D. Surplus monies, including any unexpended and unencumbered balance at the end of the fiscal year, do not revert to the state general fund.

E. If the council is terminated, any monies in the trust fund shall be expended to meet existing legal obligations of the council. The council shall expend any remaining monies on any program consistent with this article.



§ 3-468.07 Indemnification of council members

3-468.07.
Indemnification of council members

Each member of the council is indemnified by the council against reasonable costs and expenses, including attorney fees, incurred by him in connection with any action, suit or proceedings to which he may be a party by reason of his being or having been a member of the council, except in relation to matters as to which he is adjudged in such action, suit or proceeding to have acted in bad faith as a council member. The right of indemnification is in addition to other rights to which the member is entitled as a matter of law.



§ 3-468.08 Termination of council

3-468.08.
Termination of council

A. The council may be terminated as provided in this section. The council shall conduct a referendum among the state's producers if either of the following occurs:

1. The council, by a two-thirds vote of its membership, determines that it is no longer in the best interest of the citrus industry of this state to continue the existence of the council and its programs.

2. On receipt by the council of a petition calling for a referendum signed by ten per cent or more of the state's contributing producers, which shall be signed not more than six months before its presentation to the council.

B. The ballot for the referendum shall be in such form as to record a " yes" or " no" answer to the question: " Shall the existence of the Arizona citrus research council and its programs, as authorized in state statute, be continued?" If the majority or more of those producers voting votes in favor of discontinuing and terminating the council and its programs, the council shall recommend to the legislature that the council be terminated. If less than a majority of the producers who voted in the referendum favors termination of the council, no subsequent referendum may be conducted for at least two years. The council shall pay the expenses necessary to carry out the referendum.



§ 3-481 Definitions

3-481.
Definitions

In this article, unless the context otherwise requires:

1. " Associate director" means the associate director of the division.

2. " Bulk lot" means fresh fruit or vegetables that are not contained in a box, carton, crate or lug but may be contained in a bin or a similar container and are set apart from fresh fruit and vegetables that are packaged in containers authorized pursuant to this article or rules adopted pursuant to this article.

3. " By-products" means a product commercially processed or manufactured for resale from fruits or vegetables or their juices.

4. " Commission merchant" means a person who receives on consignment or solicits from the producer any fruit or vegetable for sale on commission on behalf of the producer or who accepts any fruit or vegetable in trust from the producer for the purpose of resale. Commission merchant does not include a shipper.

5. " Container" means a box, carton or lug that is used for packing, shipping or selling fruit or vegetables that are authorized by this article or rules adopted pursuant to this article.

6. " Dealer" means a person that sells, markets or distributes fruit or vegetables that the person purchased from a producer or markets as an agent, broker or commission merchant, except at retail. Dealer does not include a shipper.

7. " Division" means the plant services division of the Arizona department of agriculture.

8. " Lot" means a unit of identical or similar items that are produced by one person and that are grouped or consolidated in one or more containers for packaging or transporting or a cluster of identical or similar items that are produced by one person and that are included in the same shipping order, bill of lading or other itemized transport order.

9. " Packer" means a person, other than a producer, shipper or dealer, engaged in the business of harvesting or packing fruit or vegetables.

10. " Person" includes an individual, firm, association, partnership, trust or corporation.

11. " Producer" means a person engaged in this state in the business of producing or causing fruit or vegetables to be produced for market in commercial quantities.

12. " Shipper" means a person who ships, transports, sells or markets fruit or vegetables under the person's registered trademark or label or a person who first markets the fruit or vegetables on behalf of the producer. Shipper does not include a commission merchant.

13. " Supervisor" means the supervisor of standardization employed pursuant to section 3-483.



§ 3-483 Supervisor of standardization; qualifications

3-483.
Supervisor of standardization; qualifications

A. There is established the office of supervisor of standardization.

B. The supervisor, who shall enforce this article and rules adopted pursuant to this article, shall be employed by the director, who shall also supervise and direct the supervisor. Before employing the supervisor, the director shall consult with the citrus, fruit and vegetable advisory council. If the supervisor dies, resigns or is discharged, the director shall employ a successor as soon as practicable.

C. The supervisor shall be knowledgeable in personnel management, budgets and program administration as well as experienced in the inspection of fruit and vegetables and in commercial packing practices.



§ 3-484 Deputies and clerks; compensation; expenses

3-484.
Deputies and clerks; compensation; expenses

A. The compensation of the supervisor shall be as determined pursuant to section 38-611. The supervisor, with the approval of the director, shall fix the duties of each deputy and clerk. Compensation of the deputies and clerks shall be as determined pursuant to section 38-611.

B. The compensation of the supervisor and all expenses properly incurred in the enforcement of this article, including but not limited to compensation, travel and subsistence expenses and office expenses, shall be paid from the citrus, fruit and vegetable trust fund provided for in section 3-447.



§ 3-485 Relationship of standardization and marketing order programs

3-485.
Relationship of standardization and marketing order programs

A. Citrus, fruit and vegetable standardization and the office of commodities development and promotion shall cooperate in establishing and administering marketing orders and marketing agreements.

B. The supervisor may perform inspections and collect assessments and other monies on behalf of a marketing commission or marketing committee authorized under section 3-414. Any monies collected shall be disbursed through the commission or committee.



§ 3-486 Inspection powers and enforcement procedures; warning notice; disposal notice; civil penalty

3-486.
Inspection powers and enforcement procedures; warning notice; disposal notice; civil penalty

A. Inspectors may enter any facility, during operating hours, or a commercial vehicle in this state where fresh fruit or vegetables are produced, stored, packed or delivered for shipment, are transported or are offered for sale and inspect representative samples of the fresh fruit or vegetables and containers in order to determine compliance with this article and rules adopted pursuant to this article.

B. If all or part of a lot, including containers, fails to comply with this article or rules adopted pursuant to this article, the inspector may affix a warning notice to all or part of the lot stating the reason why it is held. No person, other than an inspector, may detach, alter or destroy the affixed warning notice except by the authorization of the inspector, the supervisor, the supervisor's designee, the director or a court order.

C. The inspector shall issue a notice of noncompliance to the person in possession of the lot or part of the lot that states:

1. A description of the lot or part of the lot.

2. The specific section of law on which the noncompliance is alleged.

3. The place where the lot or part of the lot is held.

4. The specific method of inspection, including the sample size.

5. The defect that caused the violation.

6. The percentage of defective product in the sample.

7. The lot or part of the lot is subject to disposal if it is not reconditioned and brought into compliance within the time prescribed according to rules adopted pursuant to this article.

D. If the person who is served with the notice of noncompliance does not own the lot, the person shall notify the inspector in writing of the name and address of the owner. If the person knowingly conceals the name or address of the owner, the person is liable for any loss to the lot that the owner sustains.

E. If the lot is reconditioned and brought into compliance within the prescribed time period and the lot otherwise complies with this article and rules adopted pursuant to this article, the inspector shall remove the warning notice, issue a notice of compliance to the person in possession and release the lot for sale.

F. If the owner does not recondition and bring the lot into compliance within the prescribed time period, the inspector, after receiving the written consent of the owner, may divert the lot, or part of the lot, to other lawful purposes or destroy the lot or part of the lot.

G. If the owner refuses to give consent to the inspector to divert or destroy the lot, or part of the lot, and the owner does not recondition and bring the lot into compliance within the prescribed time period, the inspector may attach a disposal notice to the lot or part of the lot that violates this article or rules adopted pursuant to this article and deliver a copy of the disposal notice to the owner. The disposal notice requires the owner to properly dispose of the lot or part of the lot by:

1. Diverting it to another lawful purpose, such as contributing it to a nonprofit charitable organization.

2. Selling it, other than in regular channels of trade, such as for processing.

3. Destroying it.

H. A person who violates the terms of a disposal notice is subject to a civil penalty of at least twenty-five dollars for each carton but not more than one thousand dollars.



§ 3-487 Rule making; definition

3-487.
Rule making; definition

A. The supervisor pursuant to section 3-527.02 may recommend to the director for adoption rules not in conflict with this article, as the supervisor deems necessary to carry out the provisions of this article.

B. Upon recommendation of the supervisor, the director shall prescribe:

1. Standards and grades for fruit and vegetables produced in this state and a standard for fruit and vegetables without specific standards. In establishing the specific standards, the supervisor shall consider factors that apply to the product including maturity, color, shape, size, firmness, freedom from decay, diseases, mechanical and plant pest injury and any other factors that indicate quality and condition.

2. The size, dimensions, labeling and markings of containers that are to be used to pack fruit or vegetables and the packing arrangements of the commodity in the container.

3. A permit system for experimental containers, experimental products and experimental packs including an application, permit number, quantity allowed by the permit, duration of the permit and record keeping and renewal provisions.

4. Sampling rules for lots and containers of fruit and vegetables to reasonably produce a fair representation of the entire lot or container sampled.

5. The time period allowed to recondition fruit or vegetables pursuant to section 3-486.

6. Appropriate reporting and record keeping requirements for shippers including:

(a) Reporting totals for each commodity shipped.

(b) A requirement for records to be retained for the preceding two years on the amount of each commodity sold by the shipper for each producer for purposes of reporting under article 1 of this chapter.

(c) A requirement for records to be retained for the preceding year on the percentage ownership interest of each producer for each commodity sold by the shipper.

7. Appropriate reporting and record keeping requirements for commission merchants.

C. For purposes of this section, " year" has the same meaning prescribed in section 3-491.



§ 3-488 Confidentiality of records; inspection of records

3-488.
Confidentiality of records; inspection of records

A. Individual totals of commodities produced or shipped are not subject to public disclosure and are strictly confidential. If a shipper presents a signed and notarized release to the supervisor or the supervisor's agent, a person may receive individual totals of commodities shipped by the shipper.

B. Records of shippers are subject to inspection during business hours by the supervisor or the supervisor's designee. The supervisor or designee may investigate any records of any transaction of a commission merchant for possible violations of this article.



§ 3-489 Requests for inspection by unlicensed or unregistered persons; fees

3-489.
Requests for inspection by unlicensed or unregistered persons; fees

A. A person who is not licensed under article 2 of this chapter or this article and who requests inspection of citrus, fruit, vegetables or nuts shall pay a fee to the citrus, fruit and vegetable trust fund. The supervisor shall set the amount of the fee by rule and shall assess and collect the fee for inspection service performed by the supervisor or the supervisor's employees. The fee shall be an amount reasonably necessary to cover the costs of inspection and processing of the necessary documentation. Before setting the fee, the supervisor shall consult with the citrus, fruit and vegetable advisory council.

B. The fee is due and payable on completing the inspection. If the fee is not paid, the supervisor may refuse to perform any further inspection services.

C. The supervisor may prescribe a different scale of fees for different locations and different commodities based on the amount of time necessary to inspect the commodities. The supervisor may assess a charge for traveling expenses pursuant to title 38, chapter 4, article 2.

D. This section does not apply to any inspection services performed pursuant to article 1 of this chapter.



§ 3-490 Agricultural theft prevention

3-490.
Agricultural theft prevention

A. If an inspector or peace officer has probable cause to believe that at least fifty pounds of fruit or vegetables that are regulated pursuant to this article are in unlawful possession, the inspector or peace officer shall request proof of ownership from the person in possession.

B. If an inspector has probable cause to believe that at least fifty pounds of any fruit or vegetables that are regulated pursuant to this article are in unlawful possession in a vehicle, the inspector may request a peace officer to stop the vehicle for inspection and request proof of ownership from the person in possession.

C. Except as provided in subsection D, for purposes of this section, proof of ownership includes all of the following:

1. The name, address and telephone number of the seller.

2. The name, address and telephone number of the buyer, or consignee if not sold.

3. The common or generic name and quantity of the fruit or vegetable.

4. The date of the transaction and the date the transportation began.

D. A bill of lading, a bill of sale, data obtainable by electronic transmission or a similar type of document is considered proof of ownership for purposes of this section.

E. The buyer and seller shall retain a copy of the documents showing proof of ownership for sixty days after delivery.

F. An inspector or peace officer may seize and hold a fruit or vegetable if after requesting or inspecting the offered proof of ownership the inspector or peace officer reasonably believes that the person is in unlawful possession of a fruit or vegetable regulated under this article.

G. If an investigation reveals the lawful owner of the fruit or vegetable that has been seized pursuant to this section, the fruit or vegetable shall be released to the owner or the owner's agent. If a seized fruit or vegetable remains unclaimed after a reasonable period of time, the supervisor may donate the fruit or vegetable to a nonprofit charitable organization. If the fruit or vegetable does not comply with the standards prescribed pursuant to this article, the supervisor may destroy it.

H. This section does not apply to:

1. Fruit or vegetables that are transported from the farm where they are produced to a commercial packing plant in this state for processing or packing.

2. Fruit or vegetables that are transported and accompanied by a valid disposal order issued by an inspector to comply with this article or rules adopted pursuant to this article.



§ 3-491 Exemption from fruit or vegetable standardization; definitions

3-491.
Exemption from fruit or vegetable standardization; definitions

A. The supervisor shall exempt any fruit or vegetable commodity from all rules established pursuant to section 3-487, subsection B, paragraphs 1 through 5 and shall exempt the collection of assessments for the commodity subject to this article if the exemption is supported by at least fifty-one per cent of the producers who produce at least fifty-one per cent of the total quantity of that particular fruit or vegetable commodity that was marketed during the preceding year and all of the other requirements of this section have been met. For the purposes of this subsection, " quantity" means the percentage of ownership interest a producer has in the marketed cartons.

B. To initiate the exemption process, a producer or shipper shall present to the supervisor a petition signed by producers, under penalty of perjury, who represent at least one-third of the cartons of the commodity produced in the previous year. The petition shall be submitted on a form prescribed and furnished by the supervisor. On receiving the petition, the supervisor shall negotiate with the petitioner a fee for the estimated costs of the notification, balloting and certification process under this section. The petitioner is responsible for all costs associated with this process and shall pay to the supervisor at least one-half of the fee before proceeding with the petition process.

C. Within ten days after receiving the fee payment under subsection B of this section, the supervisor shall send a notice and a ballot to each shipper of the commodity by certified mail, return receipt requested. The notice shall include a statement that the shipper shall notify each producer the shipper represents of the exemption petition and of the producer's right to support or oppose the exemption.

D. Within sixty days after receiving the notice from the supervisor, each shipper shall return the ballot to the supervisor, filed under penalty of perjury, containing the following information:

1. The name of each producer of the particular commodity that the shipper deals with.

2. The total number of cartons produced in the preceding year by each producer based on the percentage of ownership.

3. The vote of each producer based on the percentage of ownership of cartons.

E. If a shipper fails to return the ballot as prescribed by subsection D of this section, the supervisor may audit the shipper to ensure compliance with this article.

F. Within ninety days after receiving the ballots issued under this section, the supervisor shall review the ballots and determine the results. On payment of the full amount of the costs of the petition process as determined under subsection B of this section, the supervisor shall certify and issue the results of the ballots. If the supervisor certifies that the ballots meet the requirements of this section, the supervisor shall provide public notice of the date the exemption becomes effective, which shall be within ninety days after the supervisor certifies and issues the results of the balloting.

G. Information provided by shippers to the supervisor for purposes of this section is confidential and is not a public record, and the supervisor shall not disclose the information for any purpose except for the purpose of an appeal under subsection H of this section.

H. The petitioner and any producer or shipper of the commodity for which exemption is being sought has the right to appeal to the director on any of the following issues:

1. The validity of the petition submitted under subsection B of this section.

2. The notice requirements of this section.

3. The sufficiency of the submitted ballots.

4. The costs of the petition process.

I. All monies collected by the supervisor pursuant to this section shall be deposited in the citrus, fruit and vegetable trust fund established by section 3-447.

J. The procedures prescribed by this section also apply for producers and shippers to rescind an exemption that was previously granted under this section. The rescission becomes effective on July 1 of a year as determined by the supervisor. No rescission may take effect until the exemption has been in effect for at least two years.

K. For the purposes of this section:

1. " Producer" means a single legal entity that has a percentage ownership interest in the marketed commodity.

2. " Year" means July 1 through June 30.



§ 3-492 Licensing dealers and shippers; application; fees; penalty

3-492.
Licensing dealers and shippers; application; fees; penalty

A. A person may not act as a dealer or shipper without first obtaining a license as provided in this article. Application for the license shall be filed with the supervisor and accompanied by a license fee determined according to the annual gross sales based on the dealer's or shipper's previous fiscal year as follows:

1. If the annual gross sales are five hundred thousand dollars or more, the annual fee is five hundred dollars.

2. If the annual gross sales are between two hundred thousand dollars and five hundred thousand dollars, the annual fee is three hundred fifty dollars.

3. If the annual gross sales are two hundred thousand dollars or less, the annual fee is two hundred dollars.

4. If the person was not in business the previous fiscal year, the annual fee is two hundred dollars.

B. If a person engages in business in more than one category as a dealer or shipper, the license designation shall be based on the category in which most of the licensee's business is conducted.

C. The monies received as license fees under this section shall be paid into the citrus, fruit and vegetable trust fund. The license shall expire on September 1 of each year and is renewable annually.

D. The application for a dealer or shipper license shall contain the following information:

1. The full name of the person applying for the license.

2. Whether the applicant is an individual, partnership, firm, corporation, association, trust or cooperative association and the full name of each member of the partnership or firm, the full name of each officer and director of the association or corporation or the full name of each trustee.

3. The principal business address of the applicant in this state and elsewhere and the address where the applicant conducts the described business.

4. The name of the statutory agent in this state for service of legal notice.

5. The category of license for which the applicant is applying.

6. A statement of the facts, signed under penalty of perjury, entitling the applicant to a license under the applicable category and stating whether the applicant has ever had any license to handle citrus, fruit or vegetables in any state denied, suspended or revoked.

7. If the applicant acts as a commission merchant, a schedule of commissions and charges for services, which may not be altered during the term of the license except by written agreement between the parties involved.

E. The supervisor shall issue to the applicant a license to conduct the business described for a period of one year unless it is revoked for cause.

F. An applicant who tenders a renewal application for a license that is received by the supervisor after September 15 shall pay a penalty of twenty-five dollars. An applicant who tenders a renewal application for a license that is received after October 1 shall pay a penalty of fifty dollars. All penalties shall be deposited in the citrus, fruit and vegetable trust fund.



§ 3-494 Denial or revocation of license

3-494.
Denial or revocation of license

A. In determining whether to refuse to issue a license, the supervisor shall consider:

1. The facts and circumstances surrounding a prior denial or revocation in any state and the date of the prior denial or revocation.

2. The financial condition of the applicant as of the date of the application.

3. Any outstanding judgments against the applicant.

4. Previous violations of this article and rules adopted pursuant to this article by any person who is an officer, director, member or trustee of the applicant.

5. Fraudulent, misleading or incomplete statements in the application.

6. Any other facts the supervisor considers necessary to determine the qualifications of the applicant.

B. The supervisor may revoke a license if the licensee commits any of the following acts:

1. Failing or refusing within a reasonable time to render a true account of sale, to make a proper settlement of the account or to pay for citrus fruit, fruit or vegetables received.

2. Failing or refusing to pay assessment fees, penalties or interest due and owing under this article and rules adopted pursuant to this article for a period of four months.

3. Knowingly making false or misleading statements as to the condition of any citrus fruit, fruit or vegetable.

4. Making fraudulent charges or returns for handling or selling any citrus fruit, fruit or vegetable or for rendering any service in connection with handling or selling any citrus fruit, fruit or vegetables.

5. Making fraudulent or misleading statements to obtain a license.

6. Reconsigning a consignment to receive, collect or charge more than one commission without the consent of the consignor.

7. Any violation of section 3-521.

C. A person whose license has been denied or revoked may request a hearing pursuant to title 41, chapter 6, article 10.



§ 3-496 List of licensees; display of license

3-496.
List of licensees; display of license

A. The supervisor may publish a pamphlet containing a list of all licensed dealers and shippers and the rules pertaining to the enforcement of this article.

B. Each licensed dealer and shipper shall keep the license in the dealer's or shipper's office or at the dealer's or shipper's principal place of business.



§ 3-497 Adopting new or revised standards

3-497.
Adopting new or revised standards

A. Ten or ten per cent of the producers or shippers of a fruit or vegetable, whichever is less, may petition the supervisor to adopt a standard.

B. Ten or ten per cent, whichever is less, of the producers or shippers of a fruit or vegetable for which a standard has been established by rule may petition the supervisor to modify the standard.

C. Within thirty days after receiving a valid petition, the supervisor, after notifying all other known producers and shippers of the fruit or vegetable, shall hold a public meeting to receive comment on the proposed new standard. Within fifteen days after the meeting the supervisor shall either deny the petition in writing stating the reasons for denial or initiate rule making proceedings.

D. This section does not apply to any commodity that is exempt from standardization under section 3-491.



§ 3-498 Appeals from inspection

3-498.
Appeals from inspection

A. If the owner, or the owner's agent, of all or part of a lot disagrees with the decision of an inspector as to whether the lot or part of the lot conforms to the standards and other rules adopted pursuant to this article, the owner or agent may request that the supervisor or the supervisor's designee, other than the inspector, review the testing procedures used by the inspector. When reviewing the procedures, the supervisor or designee shall consider the accuracy of the test instruments, the inspection methods, including the sample size, the defect determination, the percentage of the defective product and any other relevant information.

B. The supervisor or designee shall conduct the review within eight hours of the request. If the supervisor or designee determines that the inspector used improper testing procedures, a new inspection shall be ordered of the lot or part of the lot within four hours after completing the review in order to determine compliance. The determination after the reinspection is final.

C. The person who requests the review shall pay a fee of twenty-five dollars for the review. All monies collected under this subsection shall be deposited in the citrus, fruit and vegetable trust fund.



§ 3-499 Shipping point and terminal market inspections; fees; Arizona federal-state inspection fund

3-499.
Shipping point and terminal market inspections; fees; Arizona federal-state inspection fund

A. The department may:

1. Conduct shipping point and terminal market inspections of fresh fruit, vegetables and other products pursuant to one or more cooperative agreements with the United States department of agriculture.

2. Establish and collect inspection fees for work performed under any such agreement. The fees shall be reasonable and adequate to cover the cost of the services performed.

3. Prepare, furnish and retain program reports as prescribed by the cooperative agreement.

B. The Arizona federal-state inspection fund is established consisting of revenues from fees and expenses collected pursuant to this section. The director shall administer the fund. On notice from the director, the state treasurer shall invest and divest monies in the fund as provided by section 35-313, and monies earned from investment shall be credited to the fund. Monies in the fund are exempt from the provisions of section 35-190 relating to lapsing of appropriations.

C. Monies in the fund are continuously appropriated to the department and may be used only for conducting work under, and related expenses prescribed by, the cooperative agreement. The department shall maintain a complete accounting of all receipts and disbursements from the fund. The fund is subject to such periodic independent audits as prescribed by the cooperative agreement.



§ 3-518 Exempt transactions

3-518.
Exempt transactions

This article shall not prevent:

1. A producer of fruit or vegetables in the state from selling or delivering his products unpacked and unmarked in bulk to a packer in this state for grading, packing or storage.

2. A producer or packer from manufacturing the products into a by-product.

3. A producer from selling the products unpacked or unmarked to a person engaged in the operation of a commercial by-products factory for the purpose of being used in the manufacture of a by-product for resale.



§ 3-519 Rejection by carriers

3-519.
Rejection by carriers

A. A person may decline to ship, transport or accept for shipment any fruit or vegetable within the meaning of this article when notified by an inspector that the products delivered for shipment violate this article or rules adopted pursuant to this article.

B. The person may reserve the right in a receipt, bill of lading or other writing to reject for shipment and return to the owner all fruit or vegetables which, upon inspection of a representative sample, are found to violate this article or rules adopted pursuant to this article.



§ 3-520 Wrongful performance of duty by inspector; improper influence; classification

3-520.
Wrongful performance of duty by inspector; improper influence; classification

A. An inspector is guilty of a class 1 misdemeanor who:

1. Knowingly makes a wrong or improper inspection of a fruit or vegetable product.

2. Knowingly and improperly certifies that the grade, quality or condition of a fruit or vegetable product does or does not conform to the standards established under this article.

3. Knowingly fails to request the proper authorities to bring an action to prosecute violators of this article or rules adopted pursuant to this article.

4. Knowingly accepts money or other consideration directly or indirectly for an improper performance of his duty.

B. Any person who knowingly and improperly influences an inspector in the performance of his duty is guilty of a class 1 misdemeanor.



§ 3-521 Civil penalties; hearing

3-521.
Civil penalties; hearing

A. A person is subject to a civil penalty of not more than five hundred dollars if the person does either of the following:

1. Acts as a dealer or shipper without a valid license.

2. Knowingly falsifies or causes to be falsified information in a record intended to show proof of ownership.

B. A person shall be subject to a civil penalty of not more than three hundred dollars if the person does any of the following:

1. Makes a written or oral false, deceptive or misleading representation or assertion concerning the quality, size, maturity or condition of fruit or vegetables.

2. Alters, removes or destroys a warning notice from a lot or part of a lot to which it was affixed except on written authorization of an inspector, the supervisor or the director or by court order.

3. Alters a notice of noncompliance, notice of compliance or notice of disposal that is issued by an inspector.

4. Refuses to submit any container or lot of fruit or vegetables governed by this article to an inspection of a representative sample or refuses to stop and permit inspection of a representative sample of any commercial vehicle containing fruit and vegetables governed by this article.

C. A commission merchant is subject to a civil penalty of not more than five hundred dollars if the commission merchant does any of the following:

1. Knowingly makes a false or misleading statement as to the condition of any fruit or vegetable.

2. Makes a fraudulent charge or return for handling or selling a fruit or vegetable or for rendering any service in connection with handling or selling a fruit or vegetable.

3. Reconsigns a consignment to receive, collect or charge more than one commission without the consent of the consignor.

4. Sells a fruit or vegetable at less than market price to a person with whom the consignment merchant has a direct or indirect financial connection.

5. Makes a sale and directly or indirectly receives a portion of the purchase price other than the commission specified in the contract.

D. A person who is charged with violating this article or rules adopted pursuant to this article may request a hearing before an administrative law judge pursuant to title 41, chapter 6, article 10. The decision of the administrative law judge is subject to review by the director as provided by title 41, chapter 6, article 10.

E. Civil penalties collected pursuant to this section shall be deposited in the citrus, fruit and vegetable trust fund.



§ 3-523 Venue of criminal actions

3-523.
Venue of criminal actions

Criminal actions arising under this article may be commenced and prosecuted in the county in which the act or violation occurs.



§ 3-526 Definitions

3-526.
Definitions

In this article, unless the context otherwise requires:

1. " Council" means the Arizona iceberg lettuce research council.

2. " Grower-shipper" means a person who is engaged in this state in the business of packing, shipping, transporting or selling iceberg lettuce of which he is a grower, producer or owner.

3. " Handler" means a person who engages in marketing iceberg lettuce on behalf of a grower, whether as a grower-shipper, owner, agent, employee, broker, dealer, consignor or commission merchant or otherwise.

4. " Iceberg lettuce" means varieties of lettuce produced in this state of the types which are distinguished as " crisphead" in the publication entitled " lettuce production in the United States, agricultural handbook no. 221" , August 1974 revision, issued by the agricultural research service of the United States department of agriculture. Iceberg lettuce does not include the types of lettuce distinguished in such publication by the terms " butterhead" , " cos or romaine" and " looseleaf" .

5. " Producer" means a person engaged in this state in the business of producing or causing to be produced iceberg lettuce.



§ 3-526.01 Arizona iceberg lettuce research council; appointment; term

3-526.01.
Arizona iceberg lettuce research council; appointment; term

A. The Arizona iceberg lettuce research council is established consisting of seven producers appointed by the governor. The members shall be appointed as follows:

1. Four producers from Yuma county.

2. Three producers from any iceberg lettuce producing area in this state.

B. The governor may consult with any recognized vegetable grower and shipper organizations in this state in appointing members to the council.

C. The term of office of each council member is for three years beginning January 1 and ending December 31 of the appropriate year. Members are limited to two consecutive terms of office, except that a member who is appointed to fill a vacancy may serve two consecutive terms plus the unexpired term that fills the vacancy. A member who completes a second three-year term is ineligible for reappointment for one year. On the expiration of a term of a member or in the event of a vacancy, the governor shall appoint a successor.

D. The office of a member is deemed vacant and the governor shall appoint a person to fill the remainder of the term under any of the following circumstances:

1. The member is no longer a producer.

2. The member is unable to perform the duties of the office.

3. The absence of the member from four consecutive council meetings if the absences have not been excused by the council.

E. Members of the council are not eligible to receive compensation but are eligible for reimbursement of expenses pursuant to title 38, chapter 4, article 2.



§ 3-526.02 Powers and duties of the council

3-526.02.
Powers and duties of the council

A. The council shall:

1. Receive and disburse monies to be used in administering this article.

2. Annually elect a chairman, secretary and treasurer from among its members.

3. Meet at least once each calendar quarter or at such times as called by the chairman or when requested by four or more members of the council. A quorum consists of four or more members of the council.

4. Keep a permanent record of its proceedings and make these records available for public inspection for any lawful purpose.

5. Prepare for the governor and the iceberg lettuce industry an annual report of its activities, receipts and expenditures. A copy of the annual report shall be available to any interested iceberg lettuce producer and the general public on request.

6. Organize and administer any referendum called under subsection C, paragraph 11 of this section.

7. Prescribe fees to be assessed within the limits prescribed in section 3-526.04.

B. The council may authorize or contract for:

1. Research, development and survey programs concerning varietal development.

2. Programs for lettuce pest eradication.

3. Programs concerning production, harvesting, handling and hauling from field to market.

4. Any other programs, excluding sales or marketing, that the council deems to be appropriate for the purposes of this article.

C. The council may:

1. Disseminate reliable information, including the results of research studies, surveys and information obtained as a result of research.

2. Sue and be sued as a council, without individual liability, for acts of the council within the scope of the powers and duties conferred on it by this article.

3. Enter into contracts to carry out the purposes of this article, including contracts for research and development of iceberg lettuce.

4. Appoint advisory groups composed of representatives from organizations, institutions or businesses related to or interested in the welfare of the iceberg lettuce industry.

5. Make grants to research agencies for financing appropriate studies, or for purchase or acquisition of equipment and facilities consistent with this article.

6. Employ or retain and fix the compensation of a qualified person or a qualified entity to manage the affairs of the council on behalf of the council and other personnel that are necessary to carry out the provisions of this article.

7. Cooperate with any local, state or nationwide organization or agency engaged in work or activities similar or related to those of the council and enter into contracts with such organizations or agencies for carrying on joint programs.

8. Act jointly and in cooperation with this state or any other state or the federal government, and spend monies to administer any program deemed by the council to be beneficial to the iceberg lettuce industry of this state.

9. Adopt rules necessary to promptly and effectively administer this article.

10. Accept grants, donations, contributions, gifts, property or services or other assistance from public or private sources to further the objectives of this article.

11. Refer to the iceberg lettuce producers in this state for an advisory vote the question of setting fees or establishing or continuing any program authorized by this article.

12. Investigate and prosecute in the name of this state any action or suit to enforce the collection or ensure payment of the authorized fees.

13. Provide for an annual audit of its accounts by a qualified public accounting firm and, if an audit or financial statement is prepared, shall make the audit or financial statement available to the general public and the auditor general on request.



§ 3-526.03 Administrative services; reimbursement

3-526.03.
Administrative services; reimbursement

A. The council may employ staff, to serve at the pleasure of the council, and may prescribe the terms and conditions of employment of employees as necessary to perform the functions prescribed by this article. The employees of the council are exempt from title 38, chapter 4 and chapter 5, article 2 and title 41, chapter 4, articles 5 and 6. The council may also enter into an interagency agreement pursuant to title 11, chapter 7, article 3 with the department to provide the necessary administrative services to the council including:

1. Providing secretarial and other services necessary for the council to carry out its activities.

2. Establishing separate operating accounts for the council.

3. Providing necessary financial and accounting services to the council including the issuance of checks, payment of bills approved by the council, annual audits, monthly or annual expenditure and receipt reports, preparation of an annual budget and any other financial activities requested by the council according to and under the provisions of state law.

4. Receiving mail and other communications for the council.

5. Receiving monies authorized under this article for deposit, pursuant to sections 35-146 and 35-147, in the appropriate funds.

6. Accepting donated monies on behalf of the council to be credited to the account of the council.

7. Providing space for the meetings of the council.

8. Assisting in the adoption of rules proposed by the council.

9. Providing any other administrative services which the council requests or finds necessary.

B. If the department performs any function under this article, it acts as the agent of the council and has no authority or control over the council or the council's employees or assets.

C. The council shall reimburse the department for administrative services from the monies received under this article in an amount agreed on by the council. Monies received by the department shall be deposited, pursuant to sections 35-146 and 35-147, in the appropriate fund as required by section 3-108.

D. Department employees under contract to the council under provisions of an interagency agreement pursuant to title 11, chapter 7, article 3 shall remain under the direct supervision of the department unless otherwise agreed to by the council and department.



§ 3-526.04 Fees; collection; budget

3-526.04.
Fees; collection; budget

A. On or before July 1 of each calendar year, the council shall assess a fee of not more than one-half cent per carton of packed iceberg lettuce or bulk bins assessed according to forty-five pounds of equivalent weight of iceberg lettuce prepared for market or an equivalent basis.

B. Each grower-shipper, shipper and handler shall keep a complete and accurate record of all iceberg lettuce handled by such entities and the producer. These records shall contain such information as required to be kept for the citrus, fruit and vegetable trust fund pursuant to articles 2 and 4 of this chapter and rules adopted pursuant to those articles.

C. Assessments shall be collected from the grower-shipper, shipper or handler first marketing the iceberg lettuce being assessed. The grower-shipper, shipper or handler is a trustee of the monies until they are paid to the council at the time and in the manner prescribed by the council. An iceberg lettuce producer is responsible for paying the fee unless the fee is withheld for payment by the grower-shipper, shipper or handler first marketing the iceberg lettuce.

D. Before establishing the annual fee, the council shall establish a budget. The budget is effective on approval of the council.

E. Title 41, chapter 6 does not apply to setting and collecting the fee under this section, but the council shall provide thirty days' advance notice of the meeting at which any fee will be increased and the amount of the proposed fee. The council shall receive public testimony at the meeting regarding the fee.



§ 3-526.05 Failure to pay fee; penalty; hearing; violation; classification

3-526.05.
Failure to pay fee; penalty; hearing; violation; classification

A. A person who is required to pay fees pursuant to section 3-526.04 and who fails to pay the fee within the time required by the council shall be assessed a penalty of ten per cent of the amount of the total fee and two per cent interest per month on the unpaid balance. The penalty and interest shall be paid to the council. The person may request a hearing before the council to dispute or determine the amount of fee, penalty or interest imposed.

B. The council shall hold a hearing if requested. The council shall, following the hearing, enter its order determining the amount of any fee, penalty or interest. The person shall pay the fee, penalty and interest assessed within ten days of notice of the council's decision.

C. A person who knowingly fails to pay or remit any monies due or collected as required in this article is guilty of a class 2 misdemeanor.



§ 3-526.06 Iceberg lettuce trust fund

3-526.06.
Iceberg lettuce trust fund

A. The iceberg lettuce trust fund is established for the exclusive purpose of implementing, continuing and supporting the agricultural program established by this article. Monies collected pursuant to section 3-526.04 shall be deposited in the trust fund.

B. The council shall administer the trust fund as trustee. The state treasurer shall accept, separately account for and hold in trust any monies deposited in the state treasury, which are considered to be trust monies as defined in section 35-310 and which shall not be commingled with any other monies in the state treasury except for investment purposes. On notice from the council, the state treasurer shall invest and divest any trust fund monies deposited in the state treasury as provided by sections 35-313 and 35-314.03, and monies earned from the investment shall be credited to the trust fund.

C. The beneficiary of the trust is the agricultural program established by this article. Monies in the trust fund shall be disbursed as approved by the council exclusively for the purposes prescribed in this article.

D. Surplus monies, including any unexpended and unencumbered balance at the end of the fiscal year, do not revert to the state general fund.

E. If the council is terminated, any monies in the trust fund shall be expended to meet existing legal obligations of the council. The council shall expend any remaining monies on any program consistent with this article.



§ 3-526.07 Indemnification of council members

3-526.07.
Indemnification of council members

Each member of the council is indemnified by the council against reasonable costs and expenses, including attorney fees, incurred by him in connection with any action, suit or proceedings to which he may be a party by reason of his being or having been a member of the council, except in relation to matters as to which he is adjudged in such action, suit or proceeding to have acted in bad faith as a council member. The right of indemnification is in addition to other rights to which the member is entitled as a matter of law.



§ 3-526.08 Termination of council

3-526.08.
Termination of council

A. The council may be terminated as provided in this section. The council shall conduct a referendum among the state's producers if either of the following occurs:

1. If the council, by a two-thirds vote of its membership, determines that it is no longer in the best interest of the iceberg lettuce industry of this state to continue the existence of the council and its programs.

2. On receipt by the council of a petition calling for a referendum signed by ten per cent or more of the state's contributing producers, which shall be signed not more than six months before its presentation to the council.

B. The ballot for the referendum shall be in such form as to record a " Yes" or " No" answer to the question: " Shall the existence of the Arizona iceberg lettuce research council and its programs, as authorized in state statute, be continued?" If the majority or more of those producers voting votes in favor of discontinuing and terminating the council and its programs, the council shall recommend to the legislature that the council be terminated. If less than a majority of the producers who voted in the referendum favors termination of the council, no subsequent referendum may be conducted for at least two years. The council shall pay the expenses necessary to carry out the referendum.



§ 3-527 Definitions

3-527.
Definitions

In this article, unless the context otherwise requires:

1. " Council" means the citrus, fruit and vegetable advisory council.

2. " Director" means the director of the Arizona department of agriculture.



§ 3-527.01 Citrus, fruit and vegetable advisory council; membership; terms; vacancy; compensation

3-527.01.
Citrus, fruit and vegetable advisory council; membership; terms; vacancy; compensation

A. The citrus, fruit and vegetable advisory council is established consisting of members appointed by the governor as follows:

1. One citrus producer.

2. One apple, grape or tree fruit producer.

3. One iceberg lettuce producer from Yuma county.

4. Four fruit or vegetable producers, excluding producers exclusively engaged in growing citrus, apples, grapes or tree fruit, including one fruit or vegetable producer from Maricopa, Pinal or Pima county and one from Yuma or La Paz county.

B. The governor may consult with any recognized citrus, fruit and vegetable growers and shipper organizations in this state in making appointments to the council.

C. The term of office of each council member is three years and shall begin on January 1 and end on December 31 of the appropriate year. On the expiration of a term of a member or in the event of a vacancy, a successor shall be appointed by the governor.

D. The office of any member is deemed vacant and the governor shall appoint a person to fill the remainder of the term under any of the following circumstances:

1. The member is no longer a producer.

2. The member is unable to perform the duties on the council.

3. The member has become a resident of another state.

4. The absence of the member from four consecutive council meetings if the absences have not been excused by the council.

E. Members of the council are not eligible to receive compensation but are eligible for reimbursement of expenses pursuant to title 38, chapter 4, article 2.



§ 3-527.02 Powers and duties of the council

3-527.02.
Powers and duties of the council

A. The council shall:

1. Annually elect a chairman and vice-chairman from among its members.

2. Meet at least once each calendar quarter and at such additional times as called by the chairman or if requested by four or more members of the council.

3. Keep a permanent record of its proceedings and make these records available for public inspection for any lawful purpose.

B. The council shall be advisory to the supervisor of standardization and the director on all matters pertaining to articles 2 and 4 of this chapter including the following:

1. Review all statutes and rules relating to articles 2 and 4 of this chapter.

2. Make recommendations concerning inspection services, inspection procedures and training concerning articles 2 and 4 of this chapter.

3. Make recommendations concerning amendments to existing statutes relating to articles 2 and 4 of this chapter.

4. Review all proposed changes in statutes relating to articles 2 and 4 of this chapter which the department recommends to the legislature.

5. Make recommendations concerning additions, modifications or repeals of rules relating to articles 2 and 4 of this chapter.

6. Review all additions, modifications or repeals of rules relating to articles 2 and 4 of this chapter proposed to be adopted by the director.

7. Make recommendations concerning the annual budget and fees necessary to provide procedures and services relating to articles 2 and 4 of this chapter.

8. Review procedures and make recommendations regarding enforcement actions under article 2 or 4 of this chapter.

9. Recommend any other items that the council deems to be appropriate for furthering the purposes of article 2 or 4 of this chapter.

C. If the council makes any recommendations pursuant to subsection B, the supervisor of standardization or the director, as appropriate, shall accept the recommendations if they are found to be practicable and in the interests of the citrus, fruit and vegetable industry. The supervisor or director, as appropriate, shall provide the council with a written statement of the actions taken on the recommendations of the council within twenty working days.

D. Recommendations made pursuant to subsection B, paragraph 2 shall not include actions relating to individual inspection personnel.



§ 3-527.03 Administrative services; reimbursement

3-527.03.
Administrative services; reimbursement

A. The department shall provide the necessary administrative services to the council in furtherance of its activities including:

1. Providing secretarial and other services necessary for the council to carry out its activities.

2. Receiving mail and other communications for the council.

3. Providing space for the meetings of the council.

4. Providing any other administrative services which the council requests or finds necessary, including financial and accounting services and assistance in developing proposed rules for submission to the director.

B. The council shall reimburse the department for administrative services from the monies received under article 2 or 4 of this chapter in an amount agreed on by the council and department.



§ 3-527.04 Indemnification of council members

3-527.04.
Indemnification of council members

Each member of the council is indemnified by the council against reasonable costs and expenses, including attorney fees, incurred by him in connection with any action, suit or proceedings to which he may be a party by reason of his being or having been a member of the council, except in relation to matters as to which he is adjudged in such action, suit or proceeding to have been acting in bad faith as a council member. The right of indemnification is in addition to other rights to which such member is entitled as a matter of law.



§ 3-561 Definitions

3-561.
Definitions

In this article, unless the context otherwise requires:

1. " Food product" includes:

(a) Every product of the soil in its natural or manufactured state.

(b) Beef and beef products.

(c) Swine and pork products.

(d) Fowls and poultry products.

(e) Eggs and egg products.

(f) Milk and milk products.

(g) Lamb and sheep products.

(h) Animal feed that is grown or raised by the producer and sold as feed for livestock, poultry or ratites purchased or raised for slaughter, including livestock purchased or raised for production or use, such as milk cows, breeding bulls, laying hens and riding or work horses.

2. " Producer" includes owners, proprietors or tenants of agricultural lands, orchards, farms and gardens where food products are grown, raised or prepared for market.



§ 3-562 Restrictions on sales by food producers prohibited

3-562.
Restrictions on sales by food producers prohibited

A. The producers of food products on agricultural lands, farms and gardens shall never under any pretext be denied or restricted the right to sell and dispose of their products, except in the manner and to the extent provided in this article, and subject to inspection by lawful authority when the inspection is uniform as to the same product and without cost to the producer.

B. The right to sell and dispose of food products shall extend to the producer in person, members of his family, his agents and all persons in his service, when the products are sold or disposed of on his behalf and for his benefit.



§ 3-563 Tax, license or fee against producers and purchasers prohibited

3-563.
Tax, license or fee against producers and purchasers prohibited

A. A tax, license or fee may not be imposed or levied on or demanded or collected from:

1. A producer for a sale of a food product.

2. A purchaser of a food product from a producer.

B. A penalty or punishment may not be imposed on account of the sale of a food product, except for a violation of laws providing for inspection.

C. A municipal ordinance that seeks to impose or subject a producer, or a purchaser of a food product from a producer, to a tax, license or fee is void, except that all such products in common with similar products offered for sale by persons not the producers thereof are subject to inspection. A municipal ordinance providing for inspection is not valid unless it applies in the same manner and terms to other persons offering similar products for sale.



§ 3-581 Definitions

3-581.
Definitions

In this article, unless the context otherwise requires:

1. " Council" means the Arizona grain research and promotion council.

2. " First buyer" means a person, partnership, corporation or cooperative that purchases grain from a producer in the first instance or a public or private lienholder, secured party or pledgee, or assignee of the lienholder, secured party or pledgee, who gains title to the grain from the grower as a result of exercising any legal rights by the lienholder, secured party, pledgee or assignee regardless of when the lien, security interest or pledge was created. First buyer also includes a public or private person who acquires a lien or security interest or receives a pledge of the grain after the grain is harvested.

3. " Grain" means the seed of barley and wheat of all classes produced for use as food, feed or seed or produced for any industrial or commercial use.

4. " Marketing year" means a one year period from February 1 through January 31 of the following calendar year.

5. " Producer" means a person, partnership, corporation or cooperative in this state that produces and sells grain in commercial channels. In the case of a partnership, each partner who regularly receives a portion of the gross receipts directly from the buyer is considered a producer.



§ 3-582 Arizona grain research and promotion council; appointment; term

3-582.
Arizona grain research and promotion council; appointment; term

A. An Arizona grain research and promotion council is established that is composed of seven producers appointed by the governor. To be qualified for appointment to council membership a person must be a resident of and producer in this state.

B. The term of office of council members is three years, expiring on January 31. The qualifications of members as provided for in this section must continue during their term of office or their office will be declared vacant. The governor shall appoint a person when a vacancy occurs to serve for the remainder of the unexpired term.

C. Members of the council shall serve without compensation but are entitled to reimbursement for subsistence and travel as provided by title 38, chapter 4, article 2.



§ 3-584 Powers and duties of the council

3-584.
Powers and duties of the council

A. The council shall:

1. Meet at least once during each calendar quarter and more frequently on the call of the chairman, vice-chairman or any three members of the council.

2. Annually elect a chairman from among its members.

3. Elect a secretary and a treasurer from among its members.

4. Establish an executive committee, consisting of the chairman, secretary and treasurer. The executive committee shall act pursuant to direction received from the full council, or if the situation arises, the executive committee shall act and then bring the subject and its action before the full council at the next regular meeting of the council for review and ratification.

5. Establish fees to be assessed within the limits prescribed in section 3-587 to be held in trust in, and subject to the terms and conditions prescribed for, the Arizona grain research trust fund established by section 3-590.

B. Programs and projects authorized under this article may include:

1. Cooperation in state, regional, national or international activities with public or private organizations or individuals to assist in developing and expanding markets and reducing the cost of marketing grain and grain products.

2. Participation in research projects and programs to assist in reducing fresh water consumption, developing new grain varieties, improved production and handling methods, research and design of new or improved harvesting and handling equipment.

3. Any program or project that the council determines appropriate to provide education, publicity or other assistance to facilitate further development of the Arizona grain industry.

C. The council may:

1. Adopt administrative rules necessary to promptly and effectively administer this article.

2. Appoint subordinate officers and employees of the council, prescribe their duties and fix their compensation.

3. Accept donations of monies, property, services or other assistance from public or private sources for the purpose of furthering the objectives of this article. All donations of monies shall be held in trust in, and subject to the terms and conditions prescribed for, the Arizona grain research trust fund established by section 3-590.

4. Investigate and prosecute in the name of this state any action or suit to enforce the collection or ensure payment of the fees authorized and sue and be sued in the name of the council.

5. Make grants to research agencies for financing appropriate studies, research projects and programs to assist in reducing fresh water consumption, developing new grain varieties, improved production and handling methods and research and design of new or improved harvesting and handling equipment.



§ 3-585 Indemnification of council members

3-585.
Indemnification of council members

Each member of the council is indemnified by the council against reasonable costs and expenses, including attorney fees, incurred by him in connection with any action, suit or proceedings to which he may be a party by reason of his being or having been a member of the council, except in relation to matters as to which he is adjudged in such action, suit or proceeding to have been acting in bad faith as a council member. The right of indemnification is in addition to other rights to which such member is entitled as a matter of law.



§ 3-586 Records of the council

3-586.
Records of the council

The council shall maintain all records for three years. The records of the council are public records available for inspection for any lawful purpose. The council shall adopt reasonable rules concerning the time or place of the inspection or the manner in which the information is made available.



§ 3-587 Budget and fees; report

3-587.
Budget and fees; report

A. Before each marketing year begins, the council shall submit a proposed budget sufficient to carry out the purposes of this article. The budget is effective on approval by the council.

B. To provide monies to carry out the purposes of this article, the council shall assess a fee of up to five cents per hundred weight of grain sold through commercial channels.

C. The first purchaser shall collect and remit the fees to the council pursuant to the forms, procedures and periodic reports or returns as the council prescribes. The first purchaser shall remit the fees to the council on or before the tenth day of the month following collection of the fee or as prescribed by the council.

D. Paying the fee is the primary responsibility of the producer, except the liability is discharged if the fee is collected or withheld by the first purchaser.

E. The council shall prepare an annual report on its programs and activities and submit it to the governor.



§ 3-588 Administrative services; reimbursement

3-588.
Administrative services; reimbursement

A. The department shall provide through an intergovernmental agreement necessary administrative services to the council in conducting its activities including:

1. Providing secretarial and other services necessary for the council to carry out its activities.

2. Establishing separate operating accounts for the council.

3. Providing necessary financial and accounting services to the council including issuing checks, paying bills approved by the council, preparing annual audits, expenditure and receipt reports whether monthly or annually and any other activities requested by the council.

4. Receiving mail and other communications for the council.

5. Receiving monies authorized under this article for deposit, pursuant to sections 35-146 and 35-147, in the appropriate funds.

6. Accepting donated monies on behalf of the council to be credited to the account of the council.

7. Providing meeting facilities for the council.

8. Providing for producer elections as provided in this article.

9. Providing any other administrative services which the council requests or finds necessary.

B. The council shall reimburse the department for all of the administrative services rendered for the benefit of the council from the monies received under this article in an amount agreed on by the council and department. Monies received by the department shall be deposited, pursuant to sections 35-146 and 35-147, in the administrative support fund established by section 3-108.



§ 3-589 Pledge or mortgage of grain; deduction of fee

3-589.
Pledge or mortgage of grain; deduction of fee

A. If a pledge or mortgage of grain is given as security for a loan under the federal price support program, the fee is deductible from the proceeds of the loan at the time the loan is made or is deductible thereafter by agencies of the federal government. Producer's note and loan agreements pertaining to farm storage, warehouse storage and delivery instructions issued by a federal agency to the grower are deemed to constitute proof of payment of the research and promotional fee on the grain listed.

B. Supplemental or alternate forms which may be proposed by the commodity credit corporation and which contain the necessary information as required by this article may be used.

C. If the grain described in subsection A remains in farm storage for the duration of the pledge or mortgage, the promotional fee paid at the time the loan was made is deemed a complete satisfaction of the promotional fee liability.

D. In connection with the collection of the grain council fee on commodity credit corporation grain loans disbursed and purchase agreement settlements made, undercollections or overcollections of the grain promotional fee amounting to fewer than three dollars as a result of errors do not require collection of the underpayment or refunds of the overpayment by the commodity credit corporation, and their responsibility in such cases is waived.



§ 3-590 Arizona grain research trust fund

3-590.
Arizona grain research trust fund

A. The Arizona grain research trust fund is established for the exclusive purpose of implementing, continuing and supporting the agricultural program established by this article. The council shall administer the trust fund as trustee. The trust fund consists of fees collected pursuant to this article.

B. The beneficiary of the trust is the agricultural program established by this article. The trust fund shall be used exclusively for the purposes of this article on the order of the council.

C. The state treasurer shall accept, separately account for and hold in trust monies deposited in the state treasury, which are considered to be trust monies as defined by section 35-310 and which shall not be commingled with any other monies in the state treasury except for investment purposes. On notice from the council, the state treasurer shall invest and divest trust fund monies deposited in the state treasury as provided by sections 35-313 and 35-314.03, and monies earned from investment shall be credited to the trust fund.

D. Monies in the trust fund are exempt from the provisions of section 35-190 relating to lapsing of appropriations. Surplus monies, including any unexpended and unencumbered balance at the end of the fiscal year, do not revert to the state general fund.

E. If the council is terminated, any monies remaining in the trust fund after terminating this article shall be expended to meet existing legal obligations of the council. The council shall expend any surplus remaining for market research or other lawful purposes under this article.



§ 3-591 Failure to make report

3-591.
Failure to make report

If a person subject to the fee required by this article fails to make a report and remittance as required, the council shall determine the amount of the fee according to its best information and judgment, which amount so fixed is prima facie correct. The person failing to make the report shall pay the fee within ten days after notice of the amount of the fee so fixed and computed by the council, together with a penalty of five per cent of the amount of the fee. The person may dispute the fee as fixed by the council and request a hearing to determine the amount of the fee and penalty to be imposed. No payment may be made until the council enters its order determining the amount of payment, but the person shall pay the fee and any penalties assessed within ten days of notice of the decision.



§ 3-592 Refund of fees

3-592.
Refund of fees

A producer may by the use of forms provided by the council, and on presentation of such proof as the council may require, have the fee refunded. A request for refund must be received in the office of the council within sixty days following the payment of the fee by the first buyer or the first purchaser. The council shall direct the state treasurer, as trustee, to make refunds within thirty days of the request for refund if the fee sought to be refunded has been received. The council shall adopt such rules as are necessary to further ensure that the fees are refunded promptly.



§ 3-593 Association of producers

3-593.
Association of producers

A. Any activity including meetings undertaken pursuant to this article and intended to benefit the producers, handlers or processors of grain is not intended to be illegal or in restraint of trade.

B. The council may, so as not to duplicate activities or services, work closely with the other private associations or public agencies which have expertise and interest in growing and marketing grain.



§ 3-594 Petition and election to terminate council

3-594.
Petition and election to terminate council

On petition of at least one hundred twenty-three producers, the council shall conduct an election within sixty days of receipt of the petitions to determine whether the council should recommend to the legislature that the council and its programs be discontinued and terminated. The petition of producers shall include a certification statement that the signatures are those of producers of grain. The ballot for an election shall be in such form as to record a yes or no answer to the question: " Shall the Arizona grain research and promotion council recommend to the legislature that the council and its programs be discontinued and terminated?" If a majority of those producers voting votes yes, the council shall recommend to the legislature that the council be terminated.



§ 3-601 Definitions

3-601.
Definitions

In this article, unless the context otherwise requires:

1. " Adulterated" means the existence of one or more of the conditions described in section 402 of the federal food, drug and cosmetic act, as amended (52 Stat. 1040; 21 United States Code section 342).

2. " Associate director" means the associate director of the division.

3. " Butter" means the clean and nonrancid product containing not less than eighty per cent milk fat produced by gathering the fat of milk or cream into a mass, containing a small portion of other milk constituents, and with or without salt or harmless coloring matter.

4. " Division" means the animal services division of the Arizona department of agriculture.

5. " Federal milk ordinance" means the recommendations of the United States public health service grade " A" pasteurized milk ordinance with administrative procedures.

6. " Frozen desserts" means ice cream, frozen custard, french ice cream, ice milk, quiescently frozen confection, quiescently frozen dairy confection, french custard ice cream, artificially sweetened ice cream, manufactured desserts mix, whipped cream confection, bisque tortoni, sherbets, water ice and mellorine frozen desserts and all such other products, together with any mix used in making such frozen desserts, and any other products which are similar in appearance, odor or taste to such products or are prepared or frozen as frozen desserts are customarily prepared and frozen, whether made with dairy products or nondairy products.

7. " General specifications for dairy plants" means those specifications adopted by the United States department of agriculture and published in title 7 Code of Federal Regulations part 58, subpart B.

8. " Grade A milk" and " grade A milk products" has the meaning set forth in the federal milk ordinance.

9. " Handler" means a person who as owner, agent, broker or intermediary, either directly or indirectly, receives, purchases or otherwise acquires ownership, possession or control of milk in unprocessed or bulk form from a producer or a producer-handler for manufacturing, processing, selling or other handling. Handler includes cooperative associations that, either directly or indirectly, receive, purchase or otherwise acquire ownership, possession or control of milk from other handlers or producers who are nonmembers of the cooperative but does not include cooperative associations that receive and sell milk solely of its member producers.

10. " Manufactured milk products" includes:

(a) Butter.

(b) Natural or processed cheese.

(c) Manufacturing milk or manufacturing cream.

(d) Dried, frozen, evaporated, stabilized or condensed milk products.

(e) Frozen desserts.

(f) Dry whey.

(g) Dry buttermilk.

11. " Manufacturing milk" or " manufacturing cream" means milk or cream not conforming to the requirements of the federal milk ordinance.

12. " Manufacturing milk processing plant" means any place, premises or establishment where manufacturing milk or manufactured milk products, or any combination of them, are collected, handled, processed, manufactured, stored, pasteurized, aseptically processed, bottled or prepared for distribution.

13. " Measuring device" includes a measuring rod and a transparent measuring tube.

14. " Milk distributing plant" means a plant processing and distributing milk and milk products other than products made from manufacturing milk.

15. " Milk holding tank" means a stationary tank used to measure milk or cream.

16. " Misbranded" means either:

(a) The existence of one or more of the conditions described in section 403 of the federal food, drug and cosmetic act, as amended (52 Stat. 1040; 21 United States Code section 343).

(b) That the package does not comply with the fair packaging and labeling act (P.L. 89-755; 80 Stat. 1296; 15 United States Code section 1451 et seq.).

17. " Pasteurization" or " pasteurized" means a process prescribed by the standards set forth in the federal milk ordinance or any other process demonstrated to be equally efficient and approved by the associate director.

18. " Producer" means a person that produces milk from cows and whose bulk milk is received, acquired or handled by a handler. Producer includes cooperative associations in selling milk of its member producers to other handlers.

19. " Producer-distributor" means a producer of milk handling his own product exclusively and distributing it as milk.

20. " Producer-manufacturer" means a producer of milk handling his own product exclusively, and manufacturing milk products therefrom and distributing the products.

21. " Supervisor" means the state dairy supervisor employed pursuant to section 3-603.

22. " Ultimate consumer" means the person actually drinking or consuming milk or a milk product.





